EXHIBIT 10.1

 

 

 

CREDIT AGREEMENT

DATED AS OF JUNE 5, 2015

AMONG

KCG AMERICAS LLC,

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

BMO HARRIS BANK N.A.,

as Administrative Agent,

AND

BANK OF AMERICA, N.A.

as Syndication Agent

 

 

 

BMO CAPITAL MARKETS AND MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION      HEADING    PAGE   SECTION 1.      THE CREDIT FACILITIES      1   

Section 1.1.

    

Commitments; Commitment Increases

     1   

Section 1.2.

    

Applicable Interest Rates

     3   

Section 1.3.

    

Minimum Borrowing Amounts; Maximum Eurodollar Loans

     4   

Section 1.4.

    

Manner of Borrowing Loans and Designating Applicable Interest Rates

     5   

Section 1.5.

    

Swing Loans

     7   

Section 1.6.

    

Maturity of Loans

     8   

Section 1.7.

    

Prepayments

     9   

Section 1.8.

    

Default Rate

     11   

Section 1.9.

    

Evidence of Indebtedness

     11   

Section 1.10.

    

Funding Indemnity

     12   

Section 1.11.

    

Commitment Terminations

     12   

Section 1.12.

    

Substitution of Lenders

     13   

Section 1.13.

    

Defaulting Lenders

     13    SECTION 2.      FEES      15   

Section 2.1.

    

Commitment Fee

     15   

Section 2.2.

    

Administrative Agent Fees

     15    SECTION 3.      PLACE AND APPLICATION OF PAYMENTS      16   

Section 3.1.

    

Place and Application of Payments

     16   

Section 3.2.

    

Account Debit

     17    SECTION 4.      COLLATERAL      17   

Section 4.1.

    

Collateral

     17   

Section 4.2.

    

Delivery of Collateral; Inspection

     18   

Section 4.3.

    

Payments and Other Proceeds

     19   

Section 4.4.

    

Voting Rights and Income

     19   

Section 4.5.

    

Release of Collateral

     19   

Section 4.6.

    

Settlement Account

     20   

Section 4.7.

    

Further Acts

     20   

Section 4.8.

    

Remedies on Default

     21   

Section 4.9.

    

Collateral Status Reports; Rights of Administrative Agent With Respect to
Calculations

     21   

Section 4.10.

    

Waiver of Lenders’ Rights Against Collateral

     22   

Section 4.11.

    

Agreement Regarding Customer’s Securities; Firm Securities and Non-Customer
Securities

     22   



--------------------------------------------------------------------------------

SECTION 5. DEFINITIONS; INTERPRETATION   24   

Section 5.1.

Definitions

  24   

Section 5.2.

Interpretation

  45   

Section 5.3.

Change in Accounting Principles

  46    SECTION 6. REPRESENTATIONS AND WARRANTIES   46   

Section 6.1.

Organization and Qualification

  46   

Section 6.2.

Subsidiaries

  46   

Section 6.3.

Authority and Validity of Obligations

  47   

Section 6.4.

Use of Proceeds

  47   

Section 6.5.

Financial Reports

  47   

Section 6.6.

No Material Adverse Change

  48   

Section 6.7.

Full Disclosure

  48   

Section 6.8.

Trademarks, Franchises, and Licenses

  48   

Section 6.9.

Governmental Authority and Licensing

  49   

Section 6.10.

Good Title

  49   

Section 6.11.

Litigation and Other Controversies

  49   

Section 6.12.

Taxes

  49   

Section 6.13.

Approvals

  49   

Section 6.14.

Affiliate Transactions

  50   

Section 6.15.

Investment Company

  50   

Section 6.16.

ERISA

  50   

Section 6.17.

Compliance with Laws; OFAC; Sanctions

  50   

Section 6.18.

Other Agreements

  51   

Section 6.19.

Solvency

  51   

Section 6.20.

No Default

  51   

Section 6.21.

Registration, Regulation U

  51   

Section 6.22.

Regulatory Approvals

  51   

Section 6.23.

SIPC Assessments

  51   

Section 6.24.

Designated Examining Authority

  52   

Section 6.25.

Perfection of Security Interest; Eligible ETFs

  52   

Section 6.26.

Ownership, No Liens, etc.

  52   

Section 6.27.

Valid Security Interest

  52   

Section 6.28.

Broker Fees

  52    SECTION 7. CONDITIONS PRECEDENT   53   

Section 7.1.

All Credit Events

  53   

Section 7.2.

Initial Credit Event

  54    SECTION 8. COVENANTS   55   

Section 8.1.

Maintenance of Business; Licenses and Memberships

  55   

Section 8.2.

Maintenance of Properties

  56   

Section 8.3.

Taxes and Assessments

  56   

Section 8.4.

Insurance

  56   

 

-ii-



--------------------------------------------------------------------------------

Section 8.5.

Financial Reports

  56   

Section 8.6.

Inspection

  59   

Section 8.7.

Borrowings and Guaranties

  59   

Section 8.8.

Liens

  61   

Section 8.9.

Investments, Acquisitions, Loans and Advances

  64   

Section 8.10.

Mergers, Consolidations and Sales

  64   

Section 8.11.

Dividends and Certain Other Restricted Payments

  65   

Section 8.12.

ERISA

  65   

Section 8.13.

Compliance with Laws; OFAC

  65   

Section 8.14.

Burdensome Contracts With Affiliates

  66   

Section 8.15.

No Changes in Fiscal Year

  66   

Section 8.16.

Formation of Subsidiaries

  66   

Section 8.17.

Change in the Nature of Business

  67   

Section 8.18.

Use of Proceeds

  67   

Section 8.19.

No Restrictions

  67   

Section 8.20.

Maintenance of Subsidiaries

  68   

Section 8.21.

Financial Covenants

  68    SECTION 9. EVENTS OF DEFAULT AND REMEDIES   68   

Section 9.1.

Events of Default

  68   

Section 9.2.

Non-Bankruptcy Defaults

  71   

Section 9.3.

Bankruptcy Defaults

  71   

Section 9.4.

Notice of Default

  71    SECTION 10. CHANGE IN CIRCUMSTANCES   71   

Section 10.1.

Change of Law

  71   

Section 10.2.

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR

  72   

Section 10.3.

Increased Cost and Reduced Return

  72   

Section 10.4.

Lending Offices

  73   

Section 10.5.

Discretion of Lender as to Manner of Funding

  74    SECTION 11. THE ADMINISTRATIVE AGENT   74   

Section 11.1.

Appointment and Authorization of Administrative Agent

  74   

Section 11.2.

The Administrative Agent and its Affiliates

  74   

Section 11.3.

Action by the Administrative Agent

  74   

Section 11.4.

Consultation with Experts

  75   

Section 11.5.

Liability of the Administrative Agent; Credit Decision

  75   

Section 11.6.

Indemnity

  76   

Section 11.7.

Resignation of the Administrative Agent and Successor Agent

  76   

Section 11.8.

Swing Line Lender

  77   

Section 11.9.

Designation of Additional Agents

  77   

Section 11.10.

Authorization to Release Liens

  77   

Section 11.11.

Enforcement of the Collateral

  78   

Section 11.12.

Authorization of Administrative Agent to File Proofs of Claim

  78   

 

-iii-



--------------------------------------------------------------------------------

SECTION 12. THE GUARANTEES   79   

Section 12.1.

The Guarantees

  79   

Section 12.2.

Guarantee Unconditional

  79   

Section 12.3.

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

  80   

Section 12.4.

Subrogation

  80   

Section 12.5.

Subordination

  80   

Section 12.6.

Waivers

  81   

Section 12.7.

Limit on Recovery

  81   

Section 12.8.

Stay of Acceleration

  81   

Section 12.9.

Benefit to Guarantors

  81    SECTION 13. MISCELLANEOUS   81   

Section 13.1.

Withholding Taxes

  81   

Section 13.2.

No Waiver, Cumulative Remedies

  85   

Section 13.3.

Non-Business Days

  85   

Section 13.4.

Survival of Representations

  85   

Section 13.5.

Survival of Indemnities

  86   

Section 13.6.

Sharing of Set-Off

  86   

Section 13.7.

Notices

  86   

Section 13.8.

Counterparts, Etc.

  87   

Section 13.9.

Successors and Assigns

  88   

Section 13.10.

Participants

  88   

Section 13.11.

Assignments

  89   

Section 13.12.

Amendments

  91   

Section 13.13.

Headings

  92   

Section 13.14.

Costs and Expenses; Indemnification

  92   

Section 13.15.

Set-off

  93   

Section 13.16.

Severability of Provisions

  93   

Section 13.17.

Excess Interest

  93   

Section 13.18.

Construction

  94   

Section 13.19.

Lender’s Obligations Several

  94   

Section 13.20.

Governing Law; Jurisdiction; Consent to Service of Process

  94   

Section 13.21.

Waiver of Jury Trial

  95   

Section 13.22.

USA Patriot Act

  95   

Section 13.23.

Confidentiality

  95   

Signature Page

  S-1   

 

EXHIBIT A-1 — Notice of Borrowing (Revolving A Loans) EXHIBIT A-2 — Notice of
Borrowing (Revolving B Loans)

 

-iv-



--------------------------------------------------------------------------------

EXHIBIT B — Notice of Continuation/Conversion EXHIBIT C-1 — Revolving Note
EXHIBIT C-2 — Swing Note EXHIBIT D — Compliance Certificate EXHIBIT E —
Assignment and Acceptance EXHIBIT F — Commitment Amount Increase Request EXHIBIT
G — Certificate re: Eligible NSCC Margin Deposits SCHEDULE 1 — Commitments
SCHEDULE 5.1 — Approved ETFs / Leveraged ETFs SCHEDULE 6.2 — Borrower and
Subsidiaries SCHEDULE 6.11 — Litigation SCHEDULE 8.7 — Existing Indebtedness
SCHEDULE 8.8 — Existing Liens SCHEDULE 13.11 — Disqualified Assignees

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement is entered into as of June 5, 2015, by and among KCG
Americas LLC, a Delaware limited liability company (f/k/a Knight Capital
Americas LLC and as successor by merger to Octeg, LLC, and shall be referred to
herein as, the “Borrower”), KCG Holdings, Inc., a Delaware corporation (the
“Parent”), as Guarantor, the several financial institutions from time to time
party to this Agreement, as Lenders, as provided for herein, and BMO HARRIS BANK
N.A., as Administrative Agent, as provided herein. All capitalized terms used
herein without definition shall have the same meanings herein as such terms are
defined in Section 5.1 hereof.

PRELIMINARY STATEMENT

The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1. THE CREDIT FACILITIES.

Section 1.1. Commitments; Commitment Increases.

(a) Commitments.

(i) Revolving A Loans. Subject to the terms and conditions hereof, each Lender,
by its acceptance hereof, severally agrees to make a loan or loans (individually
a “Revolving A Loan” and collectively for all the Lenders the “Revolving A
Loans”) in U.S. Dollars to the Borrower from time to time on a revolving basis
up to the amount of such Lender’s Commitment, subject to any increases or
reductions thereof pursuant to the terms hereof, before the Termination Date.
The sum of the aggregate principal amount of Revolving A Loans and Revolving A
Swing Loans at any time outstanding to the Borrower shall not exceed the
Borrowing Base A as then determined and computed, the aggregate principal amount
of Customer Loans at any time outstanding to the Borrower shall not exceed the
Customer Loan Limit, the aggregate principal amount of Firms Loans at any time
outstanding shall not exceed the Firm Loan Limit, and the aggregate principal
amount of Non-Customer Loans at any time outstanding shall not exceed the
Non-Customer Loan Limit.

(ii) Revolving B Loans. Subject to the terms and conditions hereof, each Lender,
by its acceptance hereof, severally agrees to make a loan or loans (individually
a “Revolving B Loan” and collectively for all the Lenders the “Revolving B
Loans”) in U.S. Dollars to the Borrower from time to time on a revolving basis
up to the amount of such Lender’s Commitment, subject to any increases or
reductions thereof pursuant to the terms hereof, before the Termination Date.
The sum of the aggregate principal amount of Revolving B Loans and Revolving B
Swing Loans at any time outstanding shall not exceed the Borrowing Base B as
then determined and computed.



--------------------------------------------------------------------------------

(iii) All Loans. The aggregate principal amount of Loans outstanding from all
Lenders shall not exceed the Commitments, and the outstanding principal amount
of Loans (including a Lender’s Percentage of Swing Loans) from any Lender shall
not at any time exceed such Lender’s Commitment. Each Borrowing of Revolving
Loans shall be made ratably by the Lenders in proportion to their respective
Percentages. As provided in Section 1.4(a) hereof, the Borrower may elect that
each Borrowing of Revolving A Loans be either Base Rate Loans or Eurodollar
Loans, and the Revolving B Loans shall be Base Rate Loans. Revolving Loans may
be repaid and the principal amount thereof reborrowed before the Termination
Date, subject to the terms and conditions hereof.

(b) Increase in Commitments. The Borrower may, on any Business Day prior to the
Termination Date and with the Administrative Agent’s prior written consent,
increase the aggregate amount of the Commitments by delivering a Commitment
Amount Increase Request substantially in the form attached hereto as Exhibit F
or in such other form acceptable to the Administrative Agent at least five
(5) Business Days (or such lesser period agreed to by the Administrative Agent)
prior to the desired effective date of such increase (the “Commitment Amount
Increase”) identifying an additional Lender (or additional Commitments for
existing Lender(s)) and the amount of its Commitment (or additional amount of
its Commitment(s)); provided, however, that (i) any increase of the aggregate
amount of the Commitments to an amount in excess of $500,000,000 will require
the approval of all Lenders, (ii) any increase of the aggregate amount of the
Commitments shall be in an amount not less than $10,000,000, (iii) no Default or
Event of Default shall have occurred and be continuing at the time of the
request or the effective date of the Commitment Amount Increase, and (iv) all
representations and warranties contained in Section 6 hereof shall be true and
correct in all material respects at the time of such request and on the
effective date of such Commitment Amount Increase. The effective date of the
Commitment Amount Increase shall be agreed upon by the Borrower and the
Administrative Agent. Upon the effectiveness thereof, the new Lender(s) (or, if
applicable, existing Lender(s)) shall advance Revolving Loans in an amount
sufficient such that after giving effect to its advance each Lender shall have
outstanding its Percentage of Revolving Loans. It shall be a condition to such
effectiveness that (i) if any Eurodollar Loans are outstanding on the date of
such effectiveness, such Eurodollar Loans shall be deemed to be prepaid on such
date and the Borrower shall pay any amounts owing to the Lenders pursuant to
Section 1.10 hereof and (ii) the Borrower shall not have terminated any portion
of the Commitments pursuant to Section 1.11(a) hereof. The Borrower agrees to
pay any reasonable expenses of the Administrative Agent relating to any
Commitment Amount Increase. Notwithstanding anything herein to the contrary, no
Lender shall have any obligation to increase its Commitment and no Lender’s
Commitment shall be increased without its consent thereto, and each Lender may
at its option, unconditionally and without cause, decline to increase its
Commitment.

 

-2-



--------------------------------------------------------------------------------

Section 1.2. Applicable Interest Rates.

(a) Base Rate Loans. Each Base Rate Loan made or maintained by a Lender shall
bear interest (computed on the basis of a year of 360-days and the actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, or created by conversion from a Eurodollar Loan, until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin plus the Base Rate from time to time in effect, payable by
the Borrower on each Interest Payment Date and at maturity (whether by
acceleration or otherwise).

“Base Rate” means, for any day, the rate per annum equal to the greater of:
(a) the rate determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the next higher 1/100 of 1%) of the rates per annum
quoted to the Administrative Agent at approximately 10:00 a.m. (Chicago time)
(or as soon thereafter as is practicable) on such day (or, if such day is not a
Business Day, on the immediately preceding Business Day) by two or more Federal
funds brokers selected by the Administrative Agent for sale to the
Administrative Agent at face value of Federal funds in the secondary market in
an amount equal or comparable to the principal amount for which such rate is
being determined, and (b) the LIBOR Quoted Rate for such day. As used herein,
the term “LIBOR Quoted Rate” means, for any day, the rate per annum equal to the
quotient of (i) the rate per annum (rounded upwards, if necessary, to the next
higher one hundred-thousandth of a percentage point) for deposits in U.S.
Dollars for a one-month interest period which appears on the LIBOR01 Page as of
11:00 a.m. (London, England time) on such day (or, if such day is not a Business
Day, on the immediately preceding Business Day) divided by (ii) one (1) minus
the Eurodollar Reserve Percentage, provided that in no event shall the “LIBOR
Quoted Rate” be less than 0.00%.

(b) Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender shall
bear interest during each Interest Period it is outstanding (computed on the
basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or continued, or created by
conversion from a Base Rate Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
Adjusted LIBOR applicable for such Interest Period, payable by the Borrower on
each Interest Payment Date and at maturity (whether by acceleration or
otherwise).

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

 

Adjusted LIBOR =

LIBOR

1 - Eurodollar Reserve Percentage

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement

 

-3-



--------------------------------------------------------------------------------

by such Board or its successor, taking into account any transitional adjustments
thereto. For purposes of this definition, the relevant Loans shall be deemed to
be “eurocurrency liabilities” as defined in Regulation D without benefit or
credit for any prorations, exemptions or offsets under Regulation D. The
Eurodollar Reserve Percentage shall be adjusted automatically on and as of the
effective date of any change in any such reserve percentage.

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made as part of such Borrowing,
provided that in no event shall “LIBOR” be less than 0.00%.

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
which appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on the
day two (2) Business Days before the commencement of such Interest Period.

“LIBOR01 Page” means the display designated as “LIBOR01 Page” on the Reuters
Service (or on any successor or substitute page of such service, or such other
service that may be nominated by the ICE Benchmark Administration as the
information vendor for the purpose of displaying ICE Benchmark Administration
Interest Settlement Rates for U.S. Dollar Deposits (“ICE LIBOR”), or such other
commercially available source providing rate quotations of ICE LIBOR as
reasonably determined by the Administrative Agent from time to time).

(c) Rate Determinations. The Administrative Agent shall determine each interest
rate applicable to the Loans hereunder, and its determination thereof shall be
conclusive and binding except in the case of manifest error.

Section 1.3. Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each Borrowing
of Base Rate Loans shall be in an amount not less than $500,000. Each Borrowing
of Eurodollar Loans advanced, continued or converted shall be in an amount equal
to $1,000,000 or such greater amount which is an integral multiple of $500,000.
Without the Administrative Agent’s consent, there shall not be more than five
(5) Borrowings of Eurodollar Loans outstanding hereunder at any one time.

 

-4-



--------------------------------------------------------------------------------

Section 1.4. Manner of Borrowing Loans and Designating Applicable Interest
Rates.

(a) Notice to the Administrative Agent. The Borrower shall give notice to the
Administrative Agent by: (i) no later than 10:00 a.m. (Chicago time) at least
three (3) Business Days before the date on which the Borrower requests the
Lenders to advance a Borrowing of Eurodollar Loans and (ii) no later than
3:00 p.m. (Chicago time) on the date the Borrower requests the Lenders to
advance a Borrowing of Base Rate Loans. The Loans included in each Borrowing
shall bear interest initially at the type of rate specified in such notice of a
new Borrowing. Thereafter, subject to the terms and conditions hereof, the
Borrower may from time to time elect to change or continue the type of interest
rate borne by each Borrowing or, subject to the minimum amount requirement for
each outstanding Borrowing set forth in Section 1.3 hereof, a portion thereof,
as follows: (i) if such Borrowing is of Eurodollar Loans, on the last day of the
Interest Period applicable thereto, the Borrower may continue part or all of
such Borrowing as Eurodollar Loans or convert part or all of such Borrowing into
Base Rate Loans; provided, that the Borrower may request to convert any
Eurodollar Loan into another type of Revolving Loan hereunder prior to the end
of its applicable Interest Period so long as the Borrower pays all amounts
required by Section 1.10 hereof, or (ii) if such Borrowing is of Base Rate
Loans, on any Business Day, the Borrower may convert all or part of such
Borrowing into Eurodollar Loans for an Interest Period or Interest Periods
specified by the Borrower. The Borrower shall give all such notices requesting
the advance, continuation or conversion of a Borrowing to the Administrative
Agent by telephone, telecopy, or other telecommunication device acceptable to
the Administrative Agent (which notice shall be irrevocable once given and, if
by telephone, shall be promptly confirmed in writing in a manner acceptable to
the Administrative Agent), substantially in the form attached hereto as
Exhibit A-1 (Notice of Borrowing, Revolving A Loans), Exhibit A-2 (Notice of
Borrowing, Revolving B Loans) or Exhibit B (Notice of Continuation/Conversion),
as applicable, or in such other form acceptable to the Administrative Agent.
Notice of the continuation of a Borrowing of Eurodollar Loans for an additional
Interest Period or of the conversion of part or all of a Borrowing of Base Rate
Loans into Eurodollar Loans must be given by no later than 10:00 a.m. (Chicago
time) at least three (3) Business Days before the date of the requested
continuation or conversion. All such notices concerning the advance,
continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of Eurodollar Loans, the
Interest Period applicable thereto. Upon notice to the Borrower by the
Administrative Agent or the Required Lenders (or, in the case of an Event of
Default under Section 9.1(j) or 9.1(k) hereof with respect to any Borrower,
without notice), no Borrowing of Eurodollar Loans shall be advanced, continued,
or created by conversion if any Default or Event of Default then exists. The
Borrower agrees that the Administrative Agent may rely on any such telephonic,
telecopy or other telecommunication notice given by any person the
Administrative Agent in good faith believes is an Authorized Representative
without the necessity of independent investigation, and in the event any such
notice by telephone conflicts with any written confirmation such telephonic
notice shall govern if the Administrative Agent has acted in reliance thereon.

 

-5-



--------------------------------------------------------------------------------

(b) Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from the Borrower received pursuant to Section 1.4(a) above and, if such
notice requests the Lenders to make Eurodollar Loans, the Administrative Agent
shall give notice to the Borrower and each Lender by like means of the interest
rate applicable thereto promptly after the Administrative Agent has made such
determination.

(c) Borrower’s Failure to Notify. If the Borrower fails to give notice pursuant
to Section 1.4(a) above of the continuation or conversion of any outstanding
principal amount of a Borrowing of Eurodollar Loans before the last day of its
then current Interest Period within the period required by Section 1.4(a) and
such Borrowing is not prepaid in accordance with Section 1.7(a), such Borrowing
shall automatically be converted into a Borrowing of Base Rate Loans.

(d) Disbursement of Loans. Not later than 5:00 p.m. (Chicago time) on the date
of any requested advance of a new Borrowing, subject to Section 7 hereof, each
Lender shall make available its Loan comprising part of such Borrowing in funds
immediately available at the principal office of the Administrative Agent in
Chicago, Illinois (or at such other location as the Administrative Agent shall
designate). The Administrative Agent shall make the proceeds of each new
Borrowing available to the Borrower at the Administrative Agent’s principal
office in Chicago, Illinois (or at such other location as the Administrative
Agent shall designate), by depositing or wire transferring such proceeds to the
credit of the Borrower’s Designated Disbursement Account or as the Borrower and
the Administrative Agent may otherwise agree.

(e) Administrative Agent Reliance on Lender Funding. Unless the Administrative
Agent shall have been notified by a Lender prior to (or, in the case of a
Borrowing of Base Rate Loans, by 5:00 p.m. (Chicago time) on) the date on which
such Lender is scheduled to make payment to the Administrative Agent of the
proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to: (i) from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Lender is due
hereunder, the Federal Funds Rate for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate in effect for each such
day. If such amount is not received from such Lender by the Administrative Agent
immediately upon demand, the Borrower will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 1.10 hereof so that the Borrower will have no
liability under

 

-6-



--------------------------------------------------------------------------------

such Section with respect to such payment. The Administrative Agent may make
available to the Borrower the proceeds of the Revolving A Loan prior to the
Administrative Agent’s receipt of the Borrowing Base A Collateral being
delivered into an Account in connection with such Revolving A Loan so long as
such Borrowing Base A Collateral has been identified in a schedule delivered to
the Administrative Agent and the Custodian (the “Collateral Schedule”) by the
Borrower as being due to be delivered or otherwise become available through DTC,
in each case by the close of business on the date such Revolving A Loans was
made available to the Borrower. The foregoing shall not limit the Borrower’s
obligations to deliver the Borrowing Base A Collateral in accordance with
Section 4.1 hereof.

Section 1.5. Swing Loans.

(a) Generally. Subject to the terms and conditions hereof, as part of the
Credit, the Swing Line Lender may, in its sole discretion, make loans in
U.S. Dollars to the Borrower under the Swing Line (individually a “Swing Loan”
and collectively the “Swing Loans”) which shall not in the aggregate at any time
outstanding exceed the Swing Line Sublimit. The foregoing notwithstanding, the
Swing Line Lender shall not advance a Swing Loan if, after giving effect to such
Swing Loan, (i) the sum of the aggregate principal amount of Revolving Loans and
Swing Loans at such time outstanding would exceed the Commitments in effect at
such time, (ii) the aggregate amount of Revolving A Loans and Revolving A Swing
Loans at such time would exceed the Borrowing Base A as then determined and
computed, (iii) the aggregate principal amount of Customer Loans at any time
outstanding would exceed the Customer Loan Limit, (iv) the aggregate principal
amount of Firms Loans at any time outstanding would exceed the Firm Loan Limit,
(v) the aggregate principal amount of Non-Customer Loans at any time outstanding
would exceed the Non-Customer Loan Limit, or (vi) the aggregate amount of
Revolving B Loans and Revolving B Swing Loans at such time would exceed the
Borrowing Base B as then determined and computed. The outstanding principal
amount of Loans (including a Lender’s Percentage of Swing Loans) from any Lender
shall not at any time exceed such Lender’s Commitment. Swing Loans may be
availed of from time to time and borrowings thereunder may be repaid and used
again during the period ending on the Termination Date. Each Swing Loan shall be
in a minimum amount of $100,000 or such greater amount which is an integral
multiple of $100,000.

(b) Interest on Swing Loans. Each Swing Loan shall bear interest until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Base Rate plus the Applicable Margin for Base Rate Loans as from time to
time in effect (computed on the basis of a year of 360 days for the actual
number of days elapsed). Interest on each Swing Loan shall be due and payable by
the Borrower on each Interest Payment Date and at maturity (whether by
acceleration or otherwise).

(c) Requests for Swing Loans. The Borrower shall give the Administrative Agent
prior notice (which shall be in the form of the Notice of Borrowing) no later
than 3:45 p.m. (Chicago time) on the date upon which the Borrower requests that
any Swing Loan be made, of the amount and date of such Swing Loan, and, if
applicable, the Interest Period requested therefor. The Administrative Agent
shall promptly advise the Swing Line Lender of any such notice received from the
Borrower. Subject to the terms and conditions hereof, the proceeds of each Swing
Loan

 

-7-



--------------------------------------------------------------------------------

extended to the Borrower shall be deposited or otherwise wire transferred to the
Borrower’s Designated Disbursement Account or as the Borrower, the
Administrative Agent, and the Swing Line Lender may otherwise agree. Anything
contained in the foregoing to the contrary notwithstanding, the undertaking of
the Swing Line Lender to make Swing Loans shall be subject to all of the terms
and conditions of this Agreement (provided that the Swing Line Lender shall be
entitled to assume that the conditions precedent to an advance of any Swing Loan
have been satisfied unless notified to the contrary by the Administrative Agent
or the Required Lenders).

(d) Refunding Loans. In its sole and absolute discretion, the Swing Line Lender
may at any time, on behalf of the Borrower (which hereby irrevocably authorizes
the Swing Line Lender to act on its behalf for such purpose) and with notice to
the Borrower and the Administrative Agent, request each Lender to make a
Revolving A Loan and/or Revolving B Loan (as applicable) in the form of a Base
Rate Loan in an amount equal to such Lender’s Percentage of the amount of the
Swing Loans outstanding on the date such notice is given. Unless an Event of
Default described in Section 9.1(j) or 9.1(k) exists with respect to the
Borrower, regardless of the existence of any other Event of Default, each Lender
shall make the proceeds of its requested Revolving Loan available to the
Administrative Agent for the account of the Swing Line Lender, in immediately
available funds, at the Administrative Agent’s office in Chicago, Illinois (or
such other location designated by the Administrative Agent), before 12:00 noon
(Chicago time) on the Business Day following the day such notice is given. The
Administrative Agent shall promptly remit the proceeds of such Borrowing to the
Swing Line Lender to repay the outstanding Swing Loans.

(e) Participations. If any Lender refuses or otherwise fails to make a Revolving
Loan when requested by the Swing Line Lender pursuant to Section 1.5(d) above
(because an Event of Default described in Section 9.1(j) or 9.1(k) exists with
respect to any Borrower or otherwise), such Lender will, by the time and in the
manner such Revolving Loan was to have been funded to the Swing Line Lender,
purchase from the Swing Line Lender an undivided participating interest in the
outstanding Swing Loans in an amount equal to its Percentage of the aggregate
principal amount of Swing Loans that were to have been repaid with such
Revolving Loan. Each Lender that so purchases a participation in a Swing Loan
shall thereafter be entitled to receive its Percentage of each payment of
principal received on the Swing Loan and of interest received thereon accruing
from the date such Lender funded to the Swing Line Lender its participation in
such Loan. The several obligations of the Lenders under this Section shall be
absolute, irrevocable, and unconditional under any and all circumstances
whatsoever and shall not be subject to any set-off, counterclaim or defense to
payment which any Lender may have or have had against the Borrower, any other
Lender, or any other Person whatsoever. Without limiting the generality of the
foregoing, such obligations shall not be affected by any Default or Event of
Default or by any reduction or termination of the Commitments of any Lender, and
each payment made by a Lender under this Section shall be made without any
offset, abatement, withholding, or reduction whatsoever.

Section 1.6. Maturity of Loans. Each Loan, both for principal and interest not
sooner paid, shall mature and be due and payable by the Borrower on the
Termination Date.

 

-8-



--------------------------------------------------------------------------------

Section 1.7. Prepayments.

(a) Optional. The Borrower may prepay in whole or in part (but, if in part,
then: (i) if such Borrowing is of Base Rate Loans, in an amount not less than
$500,000, (ii) if such Borrowing is of Eurodollar Loans, in an amount not less
than $1,000,000, and (iii) in each case, in an amount such that the minimum
amount required for a Borrowing pursuant to Section 1.3 and 1.5 hereof remains
outstanding) any Borrowing of Eurodollar Loans at any time upon three
(3) Business Days prior notice by the Borrower to the Administrative Agent or,
in the case of a Borrowing of Base Rate Loans, notice delivered by the Borrower
to the Administrative Agent no later than 3:00 p.m. (Chicago time) on the date
of prepayment (or, in any case, such shorter period of time then agreed to by
the Administrative Agent), such prepayment to be made by the payment of the
principal amount to be prepaid and, in the case of any Eurodollar Loans or Swing
Loans, accrued interest thereon to the date fixed for prepayment plus any
amounts due the Lenders under Section 1.10 hereof.

(b) Mandatory. (i) The Borrower shall, on each date the Commitments are reduced
pursuant to Section 1.11 hereof, prepay the Revolving Loans and Swing Loans by
the amount, if any, necessary to reduce the sum of the aggregate principal
amount of Revolving Loans and Swing Loans then outstanding to the amount to
which the Commitments have been so reduced.

(ii) If at any time the sum of the unpaid principal balance of the Revolving A
Loans then outstanding shall be in excess of the Borrowing Base A as then
determined and computed, the Borrower shall, without notice or demand, either
(A) deliver additional Collateral no later than 5:00 p.m. (Chicago time) on the
date such excess occurred so that Borrowing Base A exceeds the principal balance
of the Revolving A Loans or (B) pay to the Administrative Agent (for the account
of the Lenders) not later than 10:00 a.m. (Chicago time) the following Business
Day the amount of such excess as a mandatory prepayment on such Obligations.

(iii) If at any time the sum of the unpaid principal balance of the Customer
Loans then outstanding shall be in excess of the Customer Loan Limit then
determined and computed, the Borrower shall, without notice or demand, either
(A) deliver additional Customer Securities no later than 5:00 p.m. (Chicago
time) on the date such excess occurred so that Customer Loan Limit exceeds the
principal balance of the Customer Loans or (B) pay to the Administrative Agent
(for the account of the Lenders) not later than 10:00 a.m. (Chicago time) the
following Business Day the amount of such excess as a mandatory prepayment on
such Customer Obligations.

(iv) If at any time the sum of the unpaid principal balance of the Firm Loans
then outstanding shall be in excess of the Firm Loan Limit then determined and
computed, the Borrower shall, without notice or demand, either (A) deliver
additional Firm Securities no later than 5:00 p.m. (Chicago time) on the date
such excess occurred so that the Firm Loan Limit exceeds the principal balance
of the Firm Loans or (B) pay to the Administrative Agent (for the account of the
Lenders) not later than 10:00 a.m. (Chicago time) the following Business Day the
amount of such excess as a mandatory prepayment on such Firm Obligations.

 

-9-



--------------------------------------------------------------------------------

(v) If at any time the sum of the unpaid principal balance of the Non-Customer
Loans then outstanding shall be in excess of the Non-Customer Loan Limit then
determined and computed, the Borrower shall, without notice or demand, either
(A) deliver additional Non-Customer Securities no later than 5:00 p.m. (Chicago
time) on the date such excess occurred so that Non-Customer Loan Limit exceeds
the principal balance of the Non-Customer Loans or (B) pay to the Administrative
Agent (for the account of the Lenders) not later than 10:00 a.m. (Chicago time)
the following Business Day the amount of such excess as a mandatory prepayment
on such Non-Customer Obligations.

(vi) The Borrower shall, without notice or demand, prepay any Borrowing of
Revolving B Loans in full on the earlier to occur of (a) the date upon which the
NSCC Margin Deposits funded from the proceeds of such Revolving B Loans are
returned to the Borrower, and (b) the date which is five (5) days after the date
of such Borrowing of Revolving B Loans.

(vii) If Revolving B Loans have been outstanding for more than 30 days in any 90
day period, the Borrower shall immediately and without notice, prepay all of the
then outstanding Revolving B Loans.

(viii) If on any Business Day, the sum of the unpaid principal balance of the
Revolving B Loans then outstanding shall be in excess of the Borrowing Base B as
then determined and computed, the Borrower shall, without notice or demand, pay
to the Administrative Agent (for the account of the Lenders) on such Business
Day the amount of such excess as a mandatory prepayment on such Obligations.

(ix) Each prepayment pursuant to Section 1.7(b)(ii), (iii), (iv) or (v) shall be
applied first to the Revolving A Swing Loan with any remaining balance to be
applied to the Revolving A Loans, and each prepayment pursuant to
Section 1.7(b)(vi), 1.7(b)(vii) or Section 1.7(b)(viii) shall be applied first
to the Revolving B Swing Loan with any remaining balance to be applied to the
Revolving B Loans. Unless the Borrower otherwise directs, (A) prepayments of
Loans under Section 1.7(b)(i) shall be applied first to outstanding Revolving B
Loans until paid in full and then to Revolving A Loans, and (B) prepayments of
Loans under this Section 1.7(b) shall be applied first to Borrowings of Base
Rate Loans until payment in full thereof with any balance applied to Borrowings
of Eurodollar Loans in the order in which their Interest Periods expire. Each
prepayment of Loans under this Section 1.7(b) shall be made by the payment of
the principal amount to be prepaid and, in the case of any Eurodollar Loans,
accrued interest thereon to the date of prepayment together with any amounts due
the Lenders under Section 1.10 hereof.

(c) Any amount of Loans paid or prepaid before the Termination Date may, subject
to the terms and conditions of this Agreement, be borrowed, repaid and borrowed
again.

 

-10-



--------------------------------------------------------------------------------

Section 1.8. Default Rate. Notwithstanding anything to the contrary contained
herein, while any Event of Default exists or after acceleration, the Borrower
shall pay interest (after as well as before entry of judgment thereon to the
extent permitted by law) on the principal amount of all Loans and other amounts
at a rate per annum equal to:

(a) for any Base Rate Loan, the sum of 2.0% plus the Applicable Margin plus the
Base Rate from time to time in effect;

(b) for any Eurodollar Loan, the sum of 2.0% plus the rate of interest in effect
thereon at the time of such default until the end of the Interest Period
applicable thereto and, thereafter, at a rate per annum equal to the sum of 2.0%
plus the Applicable Margin for Base Rate Loans plus the Base Rate from time to
time in effect; and

(c) for any other amount owing hereunder not covered by clauses (a) and
(b) above, the sum of 2.0% plus the Applicable Margin plus the Base Rate from
time to time in effect;

provided, however, that in the absence of acceleration, any adjustments pursuant
to this Section shall be made at the election of the Administrative Agent,
acting at the request or with the consent of the Required Lenders, with written
notice to the Borrower. While any Event of Default exists or after acceleration,
interest shall be paid on demand of the Administrative Agent at the request or
with the consent of the Required Lenders.

Section 1.9. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

(d) Any Lender may request that its Loans be evidenced by a promissory note or
notes in the forms of Exhibit C-1 (in the case of its Revolving Loans and
referred to herein as a “Revolving Note”), or C-2 (in the case of its Swing
Loans and referred to herein as a “Swing Note”), as applicable (the Revolving
Notes and Swing Note being hereinafter referred to

 

-11-



--------------------------------------------------------------------------------

collectively as the “Notes” and individually as a “Note”). In such event, the
Borrower shall prepare, execute and deliver to such Lender a Note payable to
such Lender or its registered assigns in the amount of the relevant Commitment
or Swing Line Sublimit, as applicable. Thereafter, the Loans evidenced by such
Note or Notes and interest thereon shall at all times (including after any
assignment pursuant to Section 13.11) be represented by one or more Notes
payable to the order of the payee named therein or any assignee pursuant to
Section 13.11, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in subsections (a) and (b) above.

Section 1.10. Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or re-employment of deposits or other funds acquired
by such Lender to fund or maintain any Eurodollar Loan or the relending or
reinvesting of such deposits or amounts paid or prepaid to such Lender) as a
result of:

(a) any payment, prepayment or conversion of a Eurodollar Loan on a date other
than the last day of its Interest Period,

(b) any failure (because of a failure to meet the conditions of Section 7 or
otherwise) by the Borrower to borrow or continue a Eurodollar Loan, or to
convert a Base Rate Loan into a Eurodollar Loan on the date specified in a
notice given pursuant to Section 1.4(a) or 1.5 hereof,

(c) any failure by the Borrower to make any payment of principal on any
Eurodollar Loan when due (whether by acceleration or otherwise), or

(d) any acceleration of the maturity of a Eurodollar Loan as a result of the
occurrence of any Event of Default hereunder,

then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense. If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail (including an explanation of
the basis for and the computation of such loss, cost or expense) and the amounts
shown on such certificate shall be conclusive if reasonably determined by such
Lender.

Section 1.11. Commitment Terminations.

(a) Optional Credit Terminations. The Borrower shall have the right at any time
and from time to time, upon five (5) Business Days prior written notice to the
Administrative Agent (or such shorter period of time agreed to by the
Administrative Agent), to terminate the Commitments without premium or penalty
and in whole or in part, any partial termination to be (i) in an amount not less
than $5,000,000 or integral multiples of $1,000,000 in excess thereof and
(ii) allocated ratably among the Lenders in proportion to their respective
Percentages,

 

-12-



--------------------------------------------------------------------------------

provided that the Commitments may not be reduced to an amount less than the sum
of the aggregate principal amount of Loans then outstanding. Any termination of
the Commitments below (i) the Revolving B Sublimit then in effect shall reduce
the Revolving B Sublimit by a like amount and (ii) the Swing Line Sublimit then
in effect shall reduce the Swing Line Sublimit by a like amount. The
Administrative Agent shall give prompt notice to each Lender of any such
termination of the Commitments.

(b) Any termination of the Commitments pursuant to this Section 1.11 may not be
reinstated.

Section 1.12. Substitution of Lenders. In the event (a) the Borrower receives a
claim from any Lender for compensation under Section 10.3 or 13.1 hereof,
(b) the Borrower receives notice from any Lender of any illegality pursuant to
Section 10.1 hereof, (c) any Lender is then a Defaulting Lender, or (d) a Lender
fails to consent to an amendment or waiver requested under Section 13.12 hereof
at a time when the Required Lenders have approved such amendment or waiver (any
such Lender referred to in clause (a), (b), (c), or (d) above being hereinafter
referred to as an “Affected Lender”), the Borrower may, in addition to any other
rights the Borrower may have hereunder or under applicable law, require, at its
expense, any such Affected Lender to assign, at par, without recourse, all of
its interest, rights, and obligations hereunder (including all of its
Commitments and the Loans and other amounts at any time owing to it hereunder
and the other Loan Documents) to an Eligible Assignee specified by the Borrower,
provided that (i) such assignment shall not conflict with or violate any law,
rule or regulation or order of any court or other governmental authority,
(ii) the Borrower shall have paid to the Affected Lender all monies (together
with amounts due such Affected Lender under Section 1.10 hereof as if the Loans
owing to it were prepaid rather than assigned) other than such principal owing
to it hereunder, and (iii) the assignment is entered into in accordance with,
and subject to the consents required by, Section 13.11 hereof (provided any
assignment fees and reimbursable expenses due thereunder shall be paid by the
Borrower).

Section 1.13. Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 13.12 hereof.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.6 hereto shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such

 

-13-



--------------------------------------------------------------------------------

Defaulting Lender to the Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to the Swing
Line Lender hereunder; third, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fourth, if so determined
by the Administrative Agent and the Borrower, to be held in a deposit account
and released in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fifth, to the
payment of any amounts owing to the Lenders or the Swing Line Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender or
the Swing Line Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; sixth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
seventh, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made at a time when
the conditions set forth in Section 7.1 hereof were satisfied or waived, such
payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Swing Loans are held by the Lenders pro rata in accordance
with their Percentages of the Commitments without giving effect to
Section 1.13(a)(iv) below. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. No Defaulting Lender shall be entitled to receive any
commitment fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Swing Loans shall be reallocated
among the Non-Defaulting Lenders in accordance with their respective Percentages
(calculated without regard to such Defaulting Lender’s Commitments) but only to
the extent that (x) the conditions set forth in Section 7.1 hereof are satisfied
at the time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Loans and
interests in Swing Loans of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v) Repayment of Swing Loans. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to them hereunder or under law,
prepay Swing Loans in an amount equal to the Swing Lender’s Fronting Exposure.

 

-14-



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Swing Line Lender agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Swing Loans to be held pro rata by the
Lenders in accordance with their respective Percentages (without giving effect
to Section 1.13(a)(iv) hereof), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

(c) New Swing Loans. So long as any Lender is a Defaulting Lender, the Swing
Line Lender shall not fund any Swing Loans unless it is satisfied that it will
have no Fronting Exposure after giving effect to such Swing Loan.

 

SECTION 2. FEES.

Section 2.1. Commitment Fee. The Borrower shall pay to the Administrative Agent
for the ratable account of the Lenders in accordance with their Percentages a
commitment fee at the rate per annum equal to the Applicable Margin (computed on
the basis of a year of 360 days and the actual number of days elapsed) on the
average daily Unused Commitments. Such commitment fee shall be payable quarterly
in arrears on the last day of each March, June, September, and December in each
year (commencing on the first such date occurring after the date hereof) and on
the Termination Date, unless the Commitments are terminated in whole on an
earlier date, in which event the commitment fee for the period to the date of
such termination in whole shall be paid on the date of such termination.

Section 2.2. Administrative Agent Fees. The Borrower shall pay to the
Administrative Agent, for its own use and benefit, the fees agreed to between
the Administrative Agent and the Borrower in a fee letter dated April 8, 2015,
or as otherwise agreed to in writing between them.

 

-15-



--------------------------------------------------------------------------------

SECTION 3. PLACE AND APPLICATION OF PAYMENTS.

Section 3.1. Place and Application of Payments. All payments of principal of and
interest on the Loans, and of all other Obligations payable by the Borrower
under this Agreement and the other Loan Documents, shall be made by the Borrower
to the Administrative Agent with notice given to the Administrative Agent of
such payment by no later than 3:00 p.m. (Chicago time) and actual payment
received by the Administrative Agent by no later than 3:30 p.m. (Chicago time),
in each case on the due date thereof at the office of the Administrative Agent
in Chicago, Illinois (or such other location as the Administrative Agent may
designate to the Borrower), for the benefit of the Lender(s) entitled thereto.
Any notice sent or payments received after such time shall be deemed to have
been received by the Administrative Agent on the next Business Day. All such
payments shall be made in U.S. Dollars, in immediately available funds at the
place of payment, in each case without set-off or counterclaim. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest on Loans ratably to the Lenders
and like funds relating to the payment of any other amount payable to any Lender
to such Lender, in each case to be applied in accordance with the terms of this
Agreement. If the Administrative Agent causes amounts to be distributed to the
Lenders in reliance upon the assumption that the Borrower will make a scheduled
payment and such scheduled payment is not so made, each Lender shall, on demand,
repay to the Administrative Agent the amount distributed to such Lender together
with interest thereon in respect of each day during the period commencing on the
date such amount was distributed to such Lender and ending on (but excluding)
the date such Lender repays such amount to the Administrative Agent, at a rate
per annum equal to: (i) from the date the distribution was made to the date two
(2) Business Days after payment by such Lender is due hereunder, the Federal
Funds Rate for each such day and (ii) from the date two (2) Business Days after
the date such payment is due from such Lender to the date such payment is made
by such Lender, the Base Rate in effect for each such day.

Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.7(b) hereof), all payments and collections received in
respect of the Obligations and all proceeds of the Collateral received, in each
instance, by the Administrative Agent or any of the Lenders after acceleration
or the final maturity of the Obligations or termination of the Commitments as a
result of an Event of Default shall be remitted to the Administrative Agent and
distributed as follows:

(a) first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent, of any one of them, and any security trustee therefor, in
monitoring, verifying, protecting, preserving or enforcing the Liens on the
Collateral, in protecting, preserving or enforcing rights under the Loan
Documents, and in any event including all costs and expenses of a character
which the Borrower has agreed to pay the Administrative Agent under
Section 13.14 hereof (such funds to be retained by the Administrative Agent for
its own account unless it has previously been reimbursed for such costs and
expenses by the Lenders, in which event such amounts shall be remitted to the
Lenders to reimburse them for payments theretofore made to the Administrative
Agent);

 

-16-



--------------------------------------------------------------------------------

(b) second, to the payment of the Swing Loans, both for principal and accrued
but unpaid interest;

(c) third, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;

(d) fourth, to the payment of principal on the Revolving A Loan and Revolving B
Loans, to be allocated pro rata in accordance with the aggregate unpaid amounts
owing to each holder thereof;

(e) fifth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower secured by the Loan
Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof; and

(f) finally, to the Borrower or whoever else may be lawfully entitled thereto.

Section 3.2. Account Debit. The Borrower hereby irrevocably authorizes the
Administrative Agent to charge any of the Borrower’s deposit accounts maintained
with the Administrative Agent for the amounts from time to time necessary to pay
any Obligations owing by the Borrower then due to the extent that the Borrower
has been provided at least one (1) Business Day prior notice thereof (together
with supporting documentation); provided that the Borrower acknowledges and
agrees that the Administrative Agent shall not be under an obligation to charge
any of the Borrower’s deposit accounts and the Administrative Agent shall not
incur any liability to the Borrower or any other Person for the Administrative
Agent’s failure to do so.

 

SECTION 4. COLLATERAL.

Section 4.1. Collateral. (i) Borrowing Base A Collateral. All of the Borrowing
Base A Collateral shall be credited to one or more of the Accounts and shall be
pledged to the Administrative Agent for the ratable benefit of the Lenders. No
later than the close of business in Chicago, Illinois on the date of each
request for a Borrowing of Revolving A Loans, the Borrower shall transfer into
one or more of the Accounts Borrowing Base A Collateral having a Market Value
such that after giving effect to the requested Borrowing the aggregate principal
amount of Revolving A Loans shall not exceed Borrowing Base A as then determined
and computed. Promptly after such transfer to one or more Accounts, the
Administrative Agent shall obtain a collateral status report (the “Collateral
Status Report”) from the Custodian specifying the Market Value of the Borrowing
Base A Collateral in such Accounts and calculate the Borrowing Base A. The
Borrower hereby grants to the Administrative Agent, for the ratable benefit of
the Lenders, a continuing first priority Lien in (a) any and all securities
described in the Collateral Status Report from time to time delivered to the
Administrative Agent, (b) all securities delivered to one or more of the
Accounts pursuant to the terms of this Agreement, and any other securities,
financial assets or other investment property delivered, credited or otherwise
transferred to the Accounts and any security

 

-17-



--------------------------------------------------------------------------------

entitlements with regard to the foregoing, (c) all other securities or Property
delivered or deliverable on the sale, exchange, collection, reclassification,
conversion, merger or consolidation and other dispositions of or distributions
on any of the foregoing, and (d) any and all proceeds thereof (including cash
and non-cash proceeds and all income payable on any of the foregoing items (a),
(b), (c) or (d) and further including the Cash Proceeds Accounts and amounts
credited thereto), to secure the payment of all Obligations of the Borrower to
the Lenders and the Administrative Agent (subsections (a), (b), (c) and (d),
whether now owned or held or hereafter acquired, are collectively referred to
herein as the “Borrowing Base A Collateral”). All of the Collateral shall be at
all times subject to the exclusive dominion and control of the Administrative
Agent pursuant to the Control Agreement, and the Borrower hereby authorizes the
Administrative Agent to file any and all financing statements covering the
Borrowing Base A Collateral or any part thereof as the Administrative Agent may
require.

The Borrower shall identify in each Notice of Borrowing for Revolving A Loans or
Revolving A Swing Loans delivered pursuant to Section 1.4(a) hereof or
Section 1.5(c) hereof, in accordance with the Rules, which such securities
delivered (including any securities that are listed on a scheduled to be
delivered) pursuant hereto are Customer’s Securities, Firm Securities or
Non-Customer Securities. The Borrower shall be deemed to warrant to the
Administrative Agent and the Lenders with each such delivery of securities that
it has full legal power and authority to grant to the Administrative Agent a
first security interest in such Customer’s Securities, Firm Securities and
Non-Customer Securities. All Customer Loans shall be secured by Customer’s
Securities and no Customer’s Securities will be substituted hereunder for
Non-Customer Securities or Firm Securities. All Non-Customer Loans shall be
secured by Non-Customer’s Securities and no Non-Customer’s Securities will be
substituted hereunder for Customer Securities or Firm Securities.

(ii) Borrowing Base B Collateral. The Borrower hereby grants to the
Administrative Agent, for the ratable benefit of the Lenders, a continuing first
priority Lien in (a) the right to the return from NSCC of NSCC Margin Deposits,
(b) the Settlement Account and all cash, securities, financial assets and
security entitlements therein, and (c) any and all proceeds thereof (including
cash and non-cash proceeds and all income payable on any of the foregoing
items (a), (b) or (c)) to secure the payment of all Obligations of the Borrower
to the Lenders and the Administrative Agent (subsections (a), (b) and (c),
whether now owned or held or hereafter acquired, are collectively referred to
herein as the “Borrowing Base B Collateral”).

Section 4.2. Delivery of Collateral; Inspection. The Administrative Agent shall
have the right, whether before or after the occurrence of any Default or Event
of Default hereunder, to notify the Custodian or any other third party holding
any of the Collateral of the pledge thereof hereunder and require delivery
thereof to the Administrative Agent and may take such steps with respect to any
Collateral to ensure that the Lien of the Administrative Agent is fully
perfected and protected in compliance with the UCC and applicable Federal rules
and regulations. The Borrower shall permit the Administrative Agent or its
representatives to inspect and make copies of the books and records relating to
the Collateral of the Borrower, the Custodian, DTC, or any other party holding
the Collateral and to conduct an audit or inventory of the Collateral at any
time or times either with or without prior notice.

 

-18-



--------------------------------------------------------------------------------

Section 4.3. Payments and Other Proceeds. Unless and until the Administrative
Agent otherwise directs the Custodian, all cash proceeds arising out of the sale
of Borrowing Base A Collateral provided by the Borrower, except as provided in
Section 4.5, shall be held in a separate “deposit account” (within the meaning
of Section 9-102(a)(29) of the UCC) maintained at the Custodian in the name of
the Borrower containing only cash proceeds arising out of the sale of the
Borrowing Base A Collateral (each a “Cash Proceeds Account”); provided, such
Cash Proceeds Account shall at all times be subject to the Control Agreement.
The Administrative Agent agrees with the Borrower that the Administrative Agent
will not give any instructions to the Custodian with respect to any Cash
Proceeds Account unless an Event of Default has occurred and is continuing.

Section 4.4. Voting Rights and Income. Unless and until an Event of Default has
occurred and is continuing and thereafter until notified to the contrary by the
Administrative Agent pursuant to Section 4.8 hereof, (a) the Borrower shall be
entitled to exercise all voting and/or consensual powers pertaining to the
Borrowing Base A Collateral pledged by the Borrower or any part thereof, for all
purposes not inconsistent with the terms of this Agreement or any other document
evidencing or otherwise relating to any Obligations; and (b) the Borrower shall
be entitled to receive and retain all cash interest and other distributions paid
upon or in respect of the Borrowing Base A Collateral.

Section 4.5. Release of Collateral. (a) If the Borrower shall at any time desire
the release of any item of Borrowing Base A Collateral (including any Borrowing
Base A Collateral consisting of cash), the Borrower shall deliver to the
Administrative Agent a written request for such release and on the day the
Administrative Agent receives such request (if such request is received prior to
3:00 p.m. (Chicago time) on such day), the Administrative Agent shall instruct
the Custodian to release such item of Borrowing Base A Collateral from the
relevant Account to an account of the Borrower maintained with DTC or another
securities intermediary, provided that (i) no Default or Event of Default shall
exist both before and immediately after giving effect to such release, (ii) the
aggregate principal amount of all Loans outstanding as of 5:00 p.m. (Chicago
time) shall not exceed the Commitments, and (iii) the aggregate principal amount
of all Revolving A Loans outstanding as of 5:00 p.m. (Chicago time) shall not
exceed the Borrowing Base A as then determined and computed at such time.

(b) Notwithstanding anything contained herein to the contrary, in the event that
the Custodian releases the Collateral in accordance with clause (a) above (the
“Released Collateral”) but the aggregate principal amount of all Loans exceeds
the Commitment at the time of such release, the aggregate principal amount of
all Revolving A Loans and Revolving A Swing Loans exceeds the Borrowing Base A,
or the aggregate principal amount of all Revolving B Loans and Revolving B Swing
Loans would exceed the Borrowing Base B, the Borrower hereby acknowledges and
agrees that (i) the Administrative Agent continues to have a security interest
in such Released Collateral and every portion or part thereof and in all
proceeds thereof, (ii) the Borrower shall hold such Released Collateral and the
proceeds thereof in trust for the account of the Administrative Agent separate
and apart from all other Property of the Borrower free and clear of all Liens
other than the Lien in favor of the Administrative Agent, and (iii) the Borrower
shall immediately and without notice or demand return such Released Collateral
or the proceeds thereof to the Administrative Agent as a mandatory prepayment of
the Loans in the event that the Borrower has failed to comply with
clause (a)(ii) above.

(c) The Administrative Agent shall notify the Custodian of each repayment of a
Loan by the Borrower and the aggregate outstanding principal amount of all Loans
to the Borrower after giving effect to such repayment no later than 3:30 p.m.
(Chicago time) on the date of each such repayment.

 

-19-



--------------------------------------------------------------------------------

Section 4.6. Settlement Account. (a) The Borrower hereby agrees that during any
period when it may itself make withdrawals, transfers or other dispositions of
funds in the Settlement Account it shall do so only (i) to the extent such
withdrawal, transfer or other disposition would not result in either (x) the
aggregate amount of cash in the Settlement Account (other than with respect to
amounts on deposit therein that can fairly be identified by the Borrower as
being attributable to the Settlement Bank Obligations) plus an amount equal to
80% of the face amount of any NSCC Margin Deposits that constitute Borrowing
Base B Collateral being less than the aggregate principal amount of Revolving B
Loans and Revolving B Swing Loans outstanding at such time or (y) the aggregate
amount of cash in the Settlement Account (other than with respect to amounts on
deposit therein that can fairly be identified by the Borrower as being
attributable to the Settlement Bank Obligations) plus an amount equal to 80% of
the face amount of any NSCC Margin Deposits that constitute Borrowing Base B
Collateral plus the Market Value of all Borrowing Base A Collateral pledged by
the Borrower at such time being less than the aggregate principal amount of all
Loans made to the Borrower and outstanding at such time or (ii) to make payments
on account of the Obligations. On or prior to the Closing Date, the Borrower
shall direct NSCC to return any NSCC Margin Deposits to be returned to the
Borrower to the Settlement Account. The Borrower shall cause such direction to
be in full force and effect at all times until all the Obligations have been
fully paid and performed and the Commitments have been terminated.

(b) The Borrower and the Settlement Bank each agree that the Settlement Bank
shall comply with instructions given by the Administrative Agent directing
disposition of funds in the Settlement Account without further consent by the
Borrower. The Administrative Agent agrees with the Borrower that it will not
give any instructions to the Settlement Bank with respect to the Settlement
Account unless an Event of Default has occurred and is continuing. The
Settlement Account shall be at all times subject to the “control” (within the
meaning of Sections 9-104 and 9-106 of the UCC) of the Administrative Agent (for
the ratable benefit of the Lenders) and held by the Settlement Bank as the
depositary bank. The Settlement Account shall be deemed to be a “deposit
account” (within the meaning of Section 9-102(a)(29) of the UCC).

Section 4.7. Further Acts. The Borrower will faithfully preserve and protect the
Administrative Agent’s security interest in the Collateral and the proceeds
thereof and will do all such acts and things and execute and deliver all such
documents and instruments, including without limitation further pledges,
assignments, financing statements and continuation statements, as the
Administrative Agent in its sole discretion may deem necessary or advisable from
time to time in order to preserve, protect and perfect such security interest.
The Borrower assumes full responsibility for taking any and all necessary steps
to preserve rights with respect to the Collateral against prior parties. The
Administrative Agent

 

-20-



--------------------------------------------------------------------------------

shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral held by the Administrative Agent pursuant hereto
if the Administrative Agent takes such action for that purpose as the Borrower
shall request in writing, provided that such requested action will not, in the
reasonable judgment of the Administrative Agent, impair the Administrative
Agent’s first priority Lien in the Collateral or the proceeds thereof or its
rights in, or the value of, the Collateral or such proceeds, and provided
further that such written request is received by the Administrative Agent in
sufficient time to permit the Administrative Agent to take the requested action.

Section 4.8. Remedies on Default. Upon the occurrence and during the
continuation of any Event of Default hereunder, the Administrative Agent shall
have and shall exercise such rights and remedies with respect to the Collateral
or any part thereof and the proceeds thereof as are provided by the UCC and such
other rights and remedies with respect thereto which it may have at law or in
equity or under this Agreement, including without limitation, to the extent not
inconsistent with the provisions of the UCC or other applicable law, the right
to (a) transfer into the Administrative Agent’s name or into the name of its
nominee or nominees or into an account at DTC or at the Administrative Agent in
the name of, and for the benefit of, the Administrative Agent all or any portion
of such Collateral and thereafter receive, for the benefit of the Lenders, all
cash payments made thereon, vote the same, give all consents, waivers and
ratifications in respect thereof and otherwise act with respect thereto as
though it was the outright owner thereof, and (b) sell all or any portion of
such Collateral at any broker’s board or at public or private sale, without
prior notice to the Borrower or any other person, except as otherwise required
by law (and if notice is required by law, after five days’ prior written
notice), at such place or places and at such time or times and in such manner
and for such consideration as the Administrative Agent may determine, and remit
all amounts realized from such Collateral to the Administrative Agent for
application to the repayment of the Obligations, whether on account of
principal, interest, fees, charges, advances or expenses or otherwise as the
Administrative Agent in its sole discretion may elect, and then to pay the
balance, if any, to the Borrower or as otherwise required by law; and if such
proceeds are insufficient to pay the Obligations in full, the Borrower shall be
liable for the deficiency.

Section 4.9. Collateral Status Reports; Rights of Administrative Agent With
Respect to Calculations.

(a) Collateral Status Reports. The Administrative Agent shall have received a
Collateral Status Report from the Custodian not later than 4:00 p.m. (Chicago
time) on each Business Day that a Revolving A Loan is outstanding showing the
calculation of the Borrowing Base A on such Business Day; provided, that the
Custodian’s failure to deliver such Collateral Status Report by such time shall
not constitute a breach of this Agreement by the Administrative Agent. The
Administrative Agent shall provide any Lender or the Borrower a copy of such
Collateral Status Report upon request from such Lender or the Borrower.

(b) Rights of Administrative Agent with Respect to Determining and Computing the
Borrowing Base A. In determining and computing the Borrowing Base A, the
Administrative Agent (i) shall rely on the information provided by the Custodian
and shall be entitled to rely on

 

-21-



--------------------------------------------------------------------------------

any other information delivered to the Administrative Agent with respect to the
Collateral, (ii) shall give effect to any increase or substitution in the
Borrowing Base A as a result of the transfer by the Borrower of additional and
other Borrowing Base A Collateral reflected in the Collateral Status Report
absent manifest error, (iii) shall not give effect to any decrease in any
Borrowing Base as a result of a request by the Borrower for release of Borrowing
Base A Collateral unless and until the Administrative Agent has instructed the
Custodian to release Borrowing Base A Collateral in accordance with Section 4.5
hereof, and (iv) shall be entitled to rely on the information provided by the
Lenders or the Borrower pursuant to the other provisions hereof.

(c) Limitation on Liability. In no event shall the Administrative Agent be
liable to the Borrower, any Lender or any other Person for the accuracy of the
value of any item of Collateral, for any determinations regarding the
eligibility of any securities for inclusion in the Collateral or for
determinations regarding the amount of any Obligation, except in the case of its
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment. In furtherance of the
foregoing, the parties hereto acknowledge and agree that the obligations of the
Administrative Agent hereunder, including without limitation to make
determinations of any Borrowing Base and to provide reports and notices
hereunder, are based upon information provided to the Administrative Agent as
set forth herein. In no event shall the Administrative Agent have any duty or
obligation to independently verify the information so provided to it (or the
accuracy or completeness thereof).

Section 4.10. Waiver of Lenders’ Rights Against Collateral. The Administrative
Agent hereby acknowledges and agrees, solely for the benefit of the Lenders,
that any right it may now have or hereafter acquire against any item of
Collateral (prior to its release pursuant to Section 4.5 hereof) by way of right
of set-off, banker’s lien, by enforcement of any rights under any security
agreement or otherwise, shall be used solely to satisfy outstanding Obligations
in the manner provided for herein (including Section 3.1 hereof and the
provisions regarding sharing of payments in Section 13.6 hereof) until all
Obligations have been repaid in full and the Commitment has been terminated or
expired.

Section 4.11. Agreement Regarding Customer’s Securities; Firm Securities and
Non-Customer Securities. To ensure that the Borrower is in compliance with the
Rules, the Borrower and the Administrative Agent hereby agree that,
notwithstanding anything to the contrary contained herein or in any other Loan
Document:

(a) None of the Customer Obligations shall be secured by or be any charge
against any Non-Customer Securities. None of the Non-Customer Obligations shall
be secured by or be any charge against any Customer Securities.

(b) None of the Customer Obligations shall be secured by or be any charge
against securities other than Customer’s Securities and Firm Securities unless
(i) the Administrative Agent agrees such Customer’s Securities as it is informed
by the Borrower, pursuant to and in compliance with the Rules, are securities
for account of one

 

-22-



--------------------------------------------------------------------------------

or more of the Borrower’s customers, will be segregated by the Administrative
Agent from any other securities (and the Administrative Agent hereby agrees to
make such segregation), and (ii) only Customer’s Securities are identified by
the Administrative Agent as substitutes for other Customer’s Securities.

(c) None of the Non-Customer Obligations shall be secured by or be any charge
against securities other than Non-Customer’s Securities and Firm Securities
unless (i) the Administrative Agent agrees such Non-Customer’s Securities as it
is informed by the Borrower, pursuant to and in compliance with the Rules, are
securities for account of one or more of the Borrower customers, will be
segregated by the Administrative Agent from any other securities (and the
Administrative Agent hereby agrees to make such segregation), and (ii) only
Non-Customer’s Securities are identified by the Administrative Agent as
substitutes for other Non-Customer’s Securities.

(d) In consequence of (a) above, (i) all Customer’s Securities shall be security
for any and all Customer Obligations, provided, however, that any part of such
Customer Obligations secured by Customer’s Securities may be treated as a
separate Customer Loan if, and only if, upon the creation of such part the
Administrative Agent approves a notation in the Notice of Borrowing to the
effect that such part is to be treated as a separate Customer Loan and that the
Customer’s Securities specifically pledged therefor are carried for the account
of a single customer of the Borrower whereupon (without prejudice to the rights
of the Administrative Agent in connection with any other Customer’s Securities)
the Customer’s Securities specifically pledged therefor shall be held separate
and apart from all other Customer’s Securities and shall not be security for any
other part of such Customer Obligations, and (ii) all Non-Customer’s Securities
shall be security for any and all Non-Customer Obligations, provided, however,
that any part of such Non-Customer Obligations secured by Non-Customer
Securities may be treated as a separate Non-Customer Loan if, and only if, upon
the creation of such part the Administrative Agent approves a notation in the
Notice of Borrowing to the effect that such part is to be treated as a separate
Non-Customer Loan and that the Non-Customer Securities specifically pledged
therefor are carried for the account of a single customer of the Borrower
whereupon (without prejudice to the rights of the Administrative Agent in
connection with any other Non-Customer Securities) the Non-Customer Securities
specifically pledged therefor shall be held separate and apart from all other
Non-Customer Securities and shall not be security for any other part of such
Non-Customer Obligations.

(e) No rehypothecation, assignment or other transfer of any Customer’s
Securities or Non-Customer Securities or any interest therein shall be made by
the Administrative Agent except subject to the limitations and restrictions
contained herein.

(f) For the purposes of this Agreement, and in addition, wherever used herein or
any other Loan Document, (i) the term “Customer’s Securities” shall be deemed to
mean securities (A) which, according to a Notice of Borrowing received by the
Administrative Agent from the Borrower pursuant to and in compliance with the
Rules, are securities for the account of one or more of its customers, or
(B) which are securities

 

-23-



--------------------------------------------------------------------------------

carried for one or more of the Borrower’s customers and hypothecated to secure a
Customer Loan made and to be repaid on the same calendar day, and (ii) a
Customer Loan shall be deemed to be a “Loan against Customer’s Securities” if
only Customer’s Securities are identified by the Administrative Agent as
security used for the purpose of obtaining or increasing such Customer Loan.

 

SECTION 5. DEFINITIONS; INTERPRETATION.

Section 5.1. Definitions. The following terms when used herein shall have the
following meanings:

“Account(s)” means one or more pledged accounts maintained by the Custodian with
the DTC that is subject to a Control Agreement in favor of the Administrative
Agent.

“Act” is defined in Section 13.22 hereof.

“Adjusted LIBOR” is defined in Section 1.2(b) hereof.

“Administrative Agent” means BMO Harris Bank N.A., in its capacity as
Administrative Agent hereunder, and any successor in such capacity pursuant to
Section 11.7 hereof.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender” is defined in Section 1.12 hereof.

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 10% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 10% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.

“Agreement” means this Credit Agreement, as the same may be amended, modified,
restated or supplemented from time to time pursuant to the terms hereof.

“Allowable Receivables” means, as of any date the same is to be determined,
liquid receivables of the Borrower from clearing organizations, clearing firms
and broker-dealers.

 

-24-



--------------------------------------------------------------------------------

“Applicable Margin” means, a rate per annum equal to:

(i) 1.50% with respect to Revolving A Loans, whether such Revolving A Loans are
Base Rate Loans or Eurodollar Loans;

(ii) 2.50% with respect to Revolving B Loans;

(iv) 1.50% with respect to Revolving A Swing Loans;

(v) 2.50% with respect to Revolving B Swing Loans; and

(vi) 0.40% with respect to the commitment fee set forth in Section 2.1 hereof.

“Approved ETFs” means those exchange traded funds listed on Schedule 5.1
attached hereto (other than exchange traded funds that are Leveraged ETFs) and
any other exchange traded funds designated by the Borrower in writing certifying
that each such fund (i) satisfies the definition of Eligible ETFs, (ii) has at
least twenty-five (25) underlying assets or such lesser amount as may be agreed
to in writing by Required Lenders; provided, that the minimum set forth in this
clause (ii) shall not apply to investment funds that primarily hold Government
Securities, (iii) has a three month daily average trading volume of not less
than 3,000,000 or such lesser frequency as may be agreed to in writing by the
Required Lenders and (iv) is not a Leveraged ETF.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.11 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 hereof or on any update of any
such list provided by the Borrower to the Administrative Agent, or any further
or different officers of the Borrower so named by any Authorized Representative
of the Borrower in a written notice to the Administrative Agent.

“Base Rate” is defined in Section 1.2(a) hereof.

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.2(a) hereof.

“Borrower” is defined in the introductory paragraph of this Agreement.

“Borrower Subsidiary” means a Subsidiary of the Borrower.

 

-25-



--------------------------------------------------------------------------------

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and, in the case of Eurodollar Loans, for a single
Interest Period. Borrowings of Loans are made and maintained ratably from each
of the Lenders according to their Percentages. A Borrowing is “advanced” on the
day Lenders advance funds comprising such Borrowing to the Borrower, is
“continued” on the date a new Interest Period for the same type of Loans
commences for such Borrowing, and is “converted” when such Borrowing is changed
from one type of Loans to the other, all as determined pursuant to Section 1.4
hereof. Borrowings of Swing Loans are made by the Swing Line Lender in
accordance with the procedures set forth in Section 1.5 hereof.

“Borrowing Base” means either or both of Borrowing Base A and Borrowing Base B,
as applicable.

“Borrowing Base A” means, as of any time it is to be determined, the sum of:

(a) 95% of the Market Value of Eligible Securities consisting of Cash
Equivalents and Government Securities; plus

(b) 80% of the Market Value of Eligible Securities consisting of Corporate Bonds
and Mortgage Backed Securities; plus

(c) 80% of the Market Value of Eligible Securities consisting of stocks where
each such stock has a minimum Market Value of $5.00; plus

(d) 80% of the Market Value of Eligible ETFs where each such Eligible ETF (i) is
not a Leveraged ETF and (ii) has a minimum Market Value of $5.00;

(e) 65% of the Market Value of Eligible ETFs where each such Eligible ETF (i) is
a Leveraged ETF that has a ratio of assets to equity of less than or equal to
2.0 to 1.0 (or the effective equivalent of such leverage restriction using
derivative instruments), and (ii) has a minimum Market Value of $5.00; plus

(f) 50% of the Market Value of Eligible ETFs where each such Eligible ETF is
(i) a Leveraged ETF that has a ratio of assets to equity of less than or equal
to 3.0 to 1.0 but greater than 2.0 to 1.0 (or the effective equivalent of such
leverage restriction using derivative instruments), and (ii) has a minimum
Market Value of $5.00; plus

(g) 50% of the Market Value of Eligible Securities consisting of stocks where
each such stock has a Market Value less than $5.00; plus

(h) 50% of the Market Value of Eligible ETFs where each such Eligible ETF is
(i) not a Leveraged ETF, and (ii) has a Market Value less than $5.00; plus

(i) 35% of the Market Value of Eligible ETFs where each such Eligible ETF is
(i) a Leveraged ETF that has a ratio of assets to equity of less than or equal
to 2.0 to 1.0 (or the effective equivalent of such leverage restriction using
derivative instruments), and (ii) has a Market Value less than $5.00; plus

(j) 20% of the Market Value of Eligible ETFs where each such Eligible ETF is
(i) a Leveraged ETF that has a ratio of assets to equity of less than or equal
to 3.0 to 1.0 but greater than 2.0 to 1.0 (or the effective equivalent of such
leverage restriction using derivative instruments), and (ii) has a Market Value
less than $5.00.

 

-26-



--------------------------------------------------------------------------------

The foregoing notwithstanding, the aggregate amounts set forth in clauses (g),
(h), (i) and (j) above after giving effect to applicable advance rates shall not
exceed $100,000,000.

“Borrowing Base B” means, as of any time it is to be determined, the lesser of
(a) the Revolving B Sublimit and (b) an amount equal to 80% of the excess, if
any, of the Eligible NSCC Margin Deposits of the Borrower at such time over the
Eligible NSCC Margin Deposits of the Borrower in effect as at the close of
business on the day in the prior calendar month (or if the certificate for such
prior calendar month with respect to the Borrower’s Eligible NSCC Margin Deposit
has not been delivered pursuant to Section 8.5 hereof, the preceding calendar
month) that was the day having the 10th lowest Eligible NSCC Margin Deposits of
the Borrower during such calendar month; provided, that in no event shall at any
time the Borrowing Base B exceed the amount of the Eligible NSCC Margin Deposits
of the Borrower at such time.

“Borrowing Base A Collateral” is defined in Section 4.1(a) hereof.

“Borrowing Base B Collateral” is defined in Section 4.1(b) hereof.

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois or New York, New
York and, if the applicable Business Day relates to the advance or continuation
of, or conversion into, or payment of a Eurodollar Loan, on which banks are
dealing in U.S. Dollar deposits in the interbank eurodollar market in London,
England and Nassau, Bahamas.

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred twenty (120) days from the date of acquisition
thereof, (b) commercial paper maturing no more than one hundred twenty
(120) days from the date of creation thereof and currently having the highest
rating obtainable from either S&P or Moody’s, (c) certificates of deposit
maturing no more than one hundred twenty (120) days from the date of creation
thereof issued by commercial banks incorporated under the laws of the United
States, each having combined capital, surplus and undivided profits of not less
than $500,000,000 and having a rating of “A” or

 

-27-



--------------------------------------------------------------------------------

better by a nationally recognized rating agency; (d) time deposits maturing no
more than thirty (30) days from the date of creation thereof with commercial
banks or savings banks or savings and loan associations incorporated under the
laws of the United States, each having combined capital, surplus and undivided
profits of not less than $500,000,000 and having a rating of “A” or better by a
nationally recognized rating agency; (e) any investment fund registered with the
SEC that is regulated as a “money market fund” as defined in Rule 2a-7 under the
Investment Company Act of 1940, as amended; and (f) any offshore money market
fund or similar investment vehicle rated “MR1+” by Moody’s or “AAA” by S&P.

“Cash Proceeds Account” has the meaning set forth in Section 4.3 hereof.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended), excluding the Permitted Holders, at any time of
beneficial ownership of 35% or more of the outstanding capital stock or other
equity interests of the Parent on a fully-diluted basis, or (b) the Parent
ceases to own directly or indirectly, legally and beneficially, 100% of the
equity interests of the Borrower.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

“Collateral” means collectively, Borrowing Base A Collateral and Borrowing Base
B Collateral.

“Collateral Schedule” is defined in Section 1.4(e) hereof.

“Collateral Status Report” is defined in Section 4.1(i) hereof.

 

-28-



--------------------------------------------------------------------------------

“Commitment” means, as to any Lender, the obligation of such Lender to make
Revolving Loans and to participate in Swing Loans in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 1 attached hereto and made a part hereof, as the
same may be reduced or modified at any time or from time to time pursuant to the
terms hereof. The Borrower and the Lenders acknowledge and agree that the
Commitments of the Lenders aggregate $355,000,000 on the date hereof.

“Commitment Amount Increase” is defined in Section 1.1(b) hereof.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

“Control Agreement” means (i) with respect to the Cash Proceeds Account
maintained with the Custodian and the Accounts, one or more collateral account
control agreements entered into among the Borrower, the Custodian and the
Administrative Agent, and (ii) with respect to the Settlement Account to the
extent that the Administrative Agent is not acting as the Settlement Bank, a
deposit account control agreement among the Borrower, the Administrative Agent
and the depositary bank where the Settlement Account is maintained, in each case
in form and substance reasonably acceptable to the Administrative Agent.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

“Corporate Bond” means an Eligible Security consisting of a bond issued by a
corporation, partnership or limited liability company with a maturity date not
less than one year from the date of issuance.

“Credit” means the credit facility for making Revolving Loans and Swing Loans
described in Sections 1.1 and 1.5 hereof.

“Credit Event” means the advancing (but not the continuation or conversion) of
any Loan.

“Custodian” means The Bank of New York Mellon, and its successors and assigns.

“Customer Loan” means any Revolving A Loan or Revolving A Swing Loan which has
been designated by the Borrower in the Notice of Borrowing as a “Customer Loan”.

“Customer Loan Limit” means the Borrowing Base A as determined and computed with
Customer Securities only.

“Customer Loan Obligations” means all Obligations of the Borrower with respect
to Customer Loans.

 

-29-



--------------------------------------------------------------------------------

“Customer Securities” means, at any time, Eligible Securities and Eligible ETFs
that are pledged at such time to the Administrative Agent for the benefit of the
Lenders to secure Customer Loan Obligations.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

“Defaulting Lender” means, subject to Section 1.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Swing Line Lender
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Swing Loans) within two Business
Days of the date when due, (b) has notified the Borrower, the Administrative
Agent or the Swing Line Lender in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 1.13(b)) upon delivery of written notice
of such determination to the Borrower, the Swing Line Lender and each Lender.

 

-30-



--------------------------------------------------------------------------------

“Designated Disbursement Account” means the account of the Borrower maintained
with the Administrative Agent or its Affiliate and designated in writing to the
Administrative Agent as the Borrower’s Designated Disbursement Account (or such
other account as the Borrower and the Administrative Agent may otherwise agree).

“Designated Examining Authority” means (i) Financial Industry Regulatory
Authority, Inc. with respect to the Borrower’s securities and Chicago Mercantile
Exchange Inc. with respect to the Borrower’s futures, or (ii) in each case, any
other exchange that has been designated as the Borrower’s securities designated
examining authority, as defined in Rule 15c3-1(c)(12) of the SEC.

“Designated Self-Regulatory Organization” shall have the meaning assigned to
such term in Section 3(a)(26) of the Securities Exchange Act of 1934, as
amended.

“Disqualified Assignee” means those Persons listed on Schedule 13.11 hereof, as
such Schedule may be supplemented from time to time by the Borrower with Persons
acceptable to the Administrative Agent; provided, that no commercial bank or any
Affiliate thereof shall be designated as a Disqualified Assignee.

“DTC” means The Depository Trust Company and its successors and assigns.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Parent, the Borrower, any Affiliate of
the Parent, the Borrower or the Parent Subsidiary, or a Disqualified Assignee.

“Eligible ETF” means an investment fund that satisfies each of the following
requirements:

(a) it is traded on an Exchange and is not subject to any restriction on
transfer (including without limitation Rule 144 and Rule 144A promulgated by the
SEC);

(b) it has a minimum Market Value of $1.50;

(c) it is legally available to be pledged or hypothecated by the Borrower to the
Administrative Agent pursuant to this Agreement;

(d) it is subject to a perfected first priority Lien in favor of the
Administrative Agent and is free of all other Liens, adverse claims and other
encumbrances of every type or nature whatsoever, including without limitation
any of the foregoing in favor of any brokers;

 

-31-



--------------------------------------------------------------------------------

(e) it is held in the Account;

(f) such investment fund (i) is not the subject of any bankruptcy, arrangement,
receivership, conservatorship, reorganization proceeding or other proceeding for
relief of debtors, (ii) is not insolvent, and (iii) has not admitted its
inability to pay its debts generally;

(g) it is owned by the Borrower;

(h) with respect to a Leveraged ETF, it does not have a ratio of assets to
equity in excess of 3.0 to 1.0 (or the effective equivalent of such leverage
restriction using derivative instruments);

(i) it is not an option, warrant, put, call, strip, repurchase agreement,
reverse repurchase agreement or similar security;

(j) it is a security the Market Value of which is readily available to the
Custodian;

(k) it would not cause the Market Value of such investment fund to exceed 20% of
the Market Value of all Collateral (or, with respect to any Approved ETF, 50% of
the Market Value of all Collateral); provided, that only the excess Market Value
shall be excluded for purposes of determining the Borrowing Base A;

(l) the Market Value of securities held in such investment fund that are issued
by the Lenders, the Administrative Agent and their Affiliates does not exceed
20% of the Market Value of such investment fund; and

(m) it is not otherwise deemed to be ineligible in the reasonable judgment of
the Administrative Agent as a result of a material change in circumstances
occurring after the date of this Agreement and specified by the Administrative
Agent (it being acknowledged and agreed that, following such a material change
in circumstances, and upon five (5) Business Days’ prior written notice any such
security or categories thereof may be deemed ineligible by the Administrative
Agent acting in its reasonable judgment).

“Eligible NSCC Margin Deposits” means those NSCC Margin Deposits of the
Borrower, other than any such deposits relating to individual transactions that
are outstanding for more than five (5) Business Days and excluding such portions
of NSCC Margin Deposits that (a) relate to losses incurred by the Borrower for
its own account or the account of any of its Affiliates and (b) as reasonably
determined by the Borrower, acting in good faith, are subject to any
counterclaim, deduction, defense, setoff or similar rights by NSCC or DTC other
than to the extent constituting

 

-32-



--------------------------------------------------------------------------------

or arising out of the underlying obligation for which such deposit was delivered
(but only to the extent of any such counterclaim, deduction, defense, setoff or
similar rights); provided, however, that the Market Value of Eligible NSCC
Margin Deposits shall not at any time exceed the NSCC Deposit Requirements
applicable to the Borrower at such time.

“Eligible Security” means a security that satisfies each of the following
requirements:

(a) it is traded on an Exchange and is not subject to any restriction on
transfer (including without limitation Rule 144 and Rule 144A promulgated by the
SEC);

(b) it is legally available to be pledged or hypothecated by the Borrower to the
Administrative Agent pursuant to this Agreement;

(c) it is subject to a perfected first priority Lien in favor of the
Administrative Agent and is free of all other Liens, adverse claims and other
encumbrances of every type or nature whatsoever, including without limitation
any of the foregoing in favor of any brokers;

(d) it is held in the Account;

(e) the issuer of such security has not defaulted in the payment when due of any
principal of or interest on any debt securities issued by it or loans or other
extensions of credit made to it;

(f) the issuer of such security (i) is not the subject of any bankruptcy,
arrangement, receivership, conservatorship, reorganization proceeding or other
proceeding for relief of debtors, (ii) is not insolvent, and (iii) has not
admitted its inability to pay its debts generally;

(g) it is owned by the Borrower;

(h) if such security is a callable or convertible security it has not matured or
been called prior to its stated maturity date;

(i) it is not an option, warrant, put, call, strip, repurchase agreement,
reverse repurchase agreement, mutual fund share or interest, derivative or
similar security;

(j) it is a security the Market Value of which is readily available to the
Custodian;

(k) (i) with respect to a security consisting of stock, such security has a
minimum Market Value of $1.50; or (ii) with respect to a security consisting of
a Corporate Bond, Government Security or Mortgage Backed Security, such
Corporate Bond, Government Security or Mortgage Backed Security is Investment
Grade;

 

-33-



--------------------------------------------------------------------------------

(l) it would not cause the Market Value of such security (other than Government
Securities) issued by any one issuer and its Affiliates to exceed 20% of the
Market Value of all Collateral; provided, that only the excess Market Value
shall be excluded for purposes of determining the Borrowing Base A;

(m) the issuer of such security is not an Affiliate of the Administrative Agent
or Lender; and

(n) it is not otherwise deemed to be ineligible in the reasonable judgment of
the Administrative Agent as a result of a material change in circumstances
occurring after the date of this Agreement and specified by the Administrative
Agent (it being acknowledged and agreed that, following such a material change
in circumstances and upon five (5) Business Days’ prior written notice any such
security or categories thereof may be deemed ineligible by the Administrative
Agent acting in its reasonable judgment).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 1.2(b) hereof.

“Eurodollar Reserve Percentage” is defined in Section 1.2(b) hereof.

“Event of Default” means any event or condition identified as such in
Section 9.1 hereof.

“Excess Interest” is defined in Section 13.17 hereof.

“Excess Net Capital” means, as of any date the same is to be determined, the
Borrower’s Excess Net Capital as shown on line 3910 of the Borrower’s most
recent FOCUS Part 2 report.

“Exchange” means a nationally recognized securities exchange located in the
United States of America or on a recognized over-the-counter market located in
the United States of America.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof), (b) Taxes
that are Other Connection Taxes, (c) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable

 

-34-



--------------------------------------------------------------------------------

interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Borrower under Section 1.12
hereof) or (ii) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 13.1 amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (d) Taxes attributable to such Recipient’s failure to comply
with Section 13.1(g) hereof, and (e) any U.S. federal withholding Taxes imposed
under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version to the extent substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (i) of clause (a) of the definition of Base Rate appearing in
Section 1.2(a) hereof.

“Firm Loan” means any Revolving A Loan or Revolving A Swing Loan which has been
designated by the Borrower in the Notice of Borrowing as a “Firm Loan”.

“Firm Loan Limit” means the Borrowing Base A as determined and computed with
Firm Securities only.

“Firm Obligations” means all Obligations of the Borrower with respect to Firm
Loans to the Borrower.

“Firm Securities” means, at any time, Eligible Securities and Eligible ETFs that
are pledged at such time to the Administrative Agent for the benefit of the
Lenders to secure Obligations with respect to Firm Loans.

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Percentage of outstanding Swing Loans made by the Swing Line
Lender other than Swing Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

-35-



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Government Security” means an Eligible Security that is a direct obligation of
the United States of America or of any agency or instrumentality thereof whose
obligations constitute the full faith and credit obligations of the United
States of America. The foregoing notwithstanding, Mortgage Backed Securities
shall not be deemed a Government Security for purposes of this Agreement.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantor” means the Parent and, to the extent a Subsidiary of the Borrower
delivers to the Administrative Agent a Guarantee of the Obligations in form and
substance satisfactory to the Administrative Agent, such Subsidiary.

“Guaranty Agreements” means and includes the Guarantee of the Guarantors
provided for in Section 12, and any other guaranty agreement executed and
delivered in order to guarantee the Obligations or any part thereof in form and
substance acceptable to the Administrative Agent.

“Immaterial Subsidiary” means, as of any date of determination, a Parent
Subsidiary (other than the Borrower and the Borrower Subsidiaries) (a) that
individually accounts for five percent (5%) or less of the Parent’s Tangible Net
Worth at such time of determination and (b) that, collectively with all other
Parent Subsidiaries constituting “Immaterial Subsidiaries” pursuant to clause
(a) of this definition, accounts for ten percent (10%) or less of the Parent’s
Tangible Net Worth at such time of determination.

“Indebtedness” means for any Person (without duplication) (a) all indebtedness
created, assumed or incurred in any manner by such Person representing money
borrowed (including by the issuance of debt securities), (b) all indebtedness
for the deferred purchase price of property or

 

-36-



--------------------------------------------------------------------------------

services (other than trade accounts payable arising in the ordinary course of
business which are not more than ninety (90) days past due), (c) all
indebtedness secured by any Lien upon Property of such Person, whether or not
such Person has assumed or become liable for the payment of such indebtedness,
(d) all Capitalized Lease Obligations of such Person, (e) all obligations of
such Person on or with respect to letters of credit, bankers’ acceptances and
other extensions of credit whether or not representing obligations for borrowed
money, and (f) all net obligations of such Person under any interest rate,
foreign currency, and/or commodity swap, exchange, cap, collar, floor, forward,
future or option agreement, or any other similar interest rate, currency or
commodity hedging arrangement; provided, that the sale of Swap Contracts,
options or futures by such Person, and any related short position, shall not be
deemed Indebtedness for purposes hereof.

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes and (b) to the
extent not otherwise described in (a), Other Taxes.

“Indemnitee” is defined in Section 13.14 hereof.

“Information” is defined in Section 13.23 hereof.

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than (3) three
months, on each day occurring every three (3) months after the commencement of
such Interest Period, (b) with respect to any Base Rate Loan, the last day of
every calendar month and on the maturity date.

“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans is advanced, continued, or created by conversion and ending 1,
2 or 3 months thereafter, provided, however, that:

(i) no Interest Period shall extend beyond the final maturity date of the
relevant Loans;

(ii) whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of Eurodollar Loans to occur
in the following calendar month, the last day of such Interest Period shall be
the immediately preceding Business Day; and

(iii) for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.

 

-37-



--------------------------------------------------------------------------------

“Investment Grade” means a security having a long-term rating of BBB- or better
by S&P and Baa3 or better by Moody’s; provided that (a) if more than one
long-term rating applies to such security, then the lowest rating shall apply,
(b) if only one long-term rating is available from either Moody’s or S&P, then
such rating shall apply, and (c) if the long-term rating established by either
Moody’s or S&P shall be changed, such change be effective as of the date on
which it is first announced by either Moody’s or S&P. The Borrower and the
Lenders agree to undertake negotiations the foregoing definition in good faith
in the event that either Moody’s or S&P changes its long-term rating systems in
any material respect or if either Moody’s or S&P ceases to be in the business of
providing long-term ratings.

“KCA Amended LLC Agreement” shall mean the Fifth Amended and Restated Limited
Liability Company Agreement of the Borrower (f/k/a Knight Execution & Clearing
Services LLC).

“KCA Preferred Units” shall mean the “Series A Preferred Units” issued, or to be
issued, pursuant to and in accordance with the KCA Amended LLC Agreement.

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any Governmental Authority, whether
federal, state, or local.

“Lenders” means and includes BMO Harris Bank N.A. and the other financial
institutions from time to time party to this Agreement, including each assignee
Lender pursuant to Section 13.11 hereof and, unless the context otherwise
requires, the Swing Line Lender.

“Lending Office” is defined in Section 10.4 hereof.

“Leveraged ETF” means exchange traded funds listed on Schedule 5.1 attached
hereto and identified as a Leverage ETF, and any other exchange traded fund
designated by the Borrower in writing certifying that such fund incurs
indebtedness for borrowed money to amplify returns of its underlying investments
as part of its primary investment strategy.

“LIBOR” is defined in Section 1.2(b) hereof.

“LIBOR01 Page” is defined in Section 1.2(b) hereof.

“LIBOR Index Rate” is defined in Section 1.2(b) hereof.

“LIBOR Quoted Rate” is defined in Section 1.2(a) hereof.

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

“Liquidity Ratio” means, at any time the same is to be determined, the ratio of
(a)(i) the sum of the value of unencumbered marketable securities (determined
after taking into account

 

-38-



--------------------------------------------------------------------------------

prudent and customary financing haircuts as reasonably determined by the
Borrower), plus (ii) unencumbered cash held by the Borrower, plus (iii) NSCC
Margin Deposits (solely to the extent of the lesser of (x) the amount, if any,
by which the Borrowing Base B at such time exceeds the aggregate outstanding
amount of Revolving B Loans and (y) an amount equal to the Revolving B Sublimit
minus the aggregate outstanding amount of Revolving B Loans) to (b) the
aggregate outstanding principal amount of unsecured Indebtedness of the Borrower
(other than intercompany Indebtedness that is subordinated to the Obligations)
at such time.

“Loan” means any Revolving Loan or Swing Loan whether outstanding as a Base Rate
Loan or Eurodollar Loan or otherwise, each of which is a “type” of Loan
hereunder.

“Loan Documents” means this Agreement, the Notes (if any), the Control
Agreement, and each other instrument or document to be delivered hereunder or
thereunder or otherwise in connection therewith.

“Loan Party” means each of the Borrower and each of the Guarantors.

“Market Value” means, for each unit of a security of any class at a particular
time, the closing price for such security for the immediately preceding Business
Day reported by the Custodian, but excluding accrued and unpaid interest on
interest-bearing securities from such determination.

“Material Adverse Effect” (a) a material adverse change in, or material adverse
effect upon, the operations, business, Property or financial condition of the
Borrower or of the Parent and the Parent Subsidiaries taken as a whole, (b) a
material impairment of the ability of any Loan Party to perform its obligations
under any Loan Document, or (c) a material adverse effect upon (i) the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document or the rights and remedies of the Lenders thereunder or (ii) the
perfection or priority of any Lien granted under any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans) of any one or
more of the Borrower and the Parent and its Parent Subsidiaries in an aggregate
principal amount exceeding the applicable Threshold Amount. For purposes of
determining Material Indebtedness, the “obligations” of the Parent, the Borrower
or any Parent Subsidiary in respect of any Swap Contract at any time shall be
the maximum aggregate amount (giving effect to any netting arrangements) that
the Parent, the Borrower or such Parent Subsidiary would be required to pay if
such Swap Contract were terminated at such time.

“Material Plan” is defined in Section 9.1(h) hereof.

“Maximum Rate” is defined in Section 13.17 hereof.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Backed Security” means a mortgage backed security that is issued by an
agency sponsored or owned by the United States of America.

 

-39-



--------------------------------------------------------------------------------

“Non-Customer Loan” means any Revolving A Loan or Revolving A Swing Loan which
has been designated by the Borrower in the Notice of Borrowing as a
“Non-Customer Loan”.

“Non-Customer Obligations” means all Obligations of the Borrower with respect to
Non-Customer Loans.

“Non-Customer Loan Limit” means the Borrowing Base A as determined and computed
with Non-Customer Securities only.

“Non-Customer Securities” means, at any time, Eligible Securities and Eligible
ETFs that are pledged at such time to the Administrative Agent for the benefit
of the Lenders to secure Non-Customer Obligations.

“Notice of Borrowing” means, with respect to Revolving A Loans and Revolving A
Swing Loans, the Notice of Borrowing attached hereto as A-1, and with respect to
Revolving B Loans and Revolving B Swing Loans, the Notice of Borrowing Attached
hereto as A-2.

“NSCC” means the National Securities Clearing Corporation.

“NSCC Deposit Requirements” means cash collateral requirements established by
NSCC in connection with securities clearing services provided by NSCC, as such
requirements may be amended, supplemented or otherwise modified from time to
time.

“NSCC Margin Deposits” means deposits made by the Borrower with NSCC in
connection with securities clearing services provided to it by NSCC.

“Note” and “Notes” each is defined in Section 1.9 hereof.

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all fees and charges payable hereunder, and all other
payment obligations of the Borrower arising under or in relation to any Loan
Document, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired.

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

“OFAC Event” means the event specified in Section 8.13(b) hereof.

“OFAC Sanctions Programs” means all applicable laws, regulations, and Executive
Orders administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulators or orders adopted by any State within the United
States.

 

-40-



--------------------------------------------------------------------------------

“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 1.12 hereof).

“Parent” is defined in the introductory paragraph hereof.

“Parent Senior Secured Notes Indenture” means the Indenture, dated as of
March 13, 2015, by and among Parent, as issuer, the guarantors party thereto and
The Bank of New York Mellon, as trustee and collateral agent, as the same may be
refinanced, amended, modified, restated or supplemented from time to time.

“Parent Subsidiary” means a Subsidiary of the Parent and shall include the
Borrower Subsidiaries.

“Participant Register” is defined in Section 13.10 hereof.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

“Percentage” means, for each Lender, the percentage of the Commitments
represented by such Lender’s Commitment or, if the Commitments have been
terminated, the percentage held by such Lender of the aggregate principal amount
of all Loans then outstanding.

“Permitted Holders” means the collective reference to General Atlantic LLC and
its majority owned and Affiliates.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other

 

-41-



--------------------------------------------------------------------------------

arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made
contributions.

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

“Recipient” means the Administrative Agent and any Lender, as applicable.

“Register” is defined in Section 13.11(b) hereof.

“Released Collateral” is defined in Section 4.5(b) hereof.

“Repo Agreement” shall mean any of the following: repurchase agreements, reverse
repurchase agreements, sell buy backs and buy sell backs agreements, securities
lending and borrowing agreements and any other agreement or transaction similar
to those referred to above in this definition.

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and Unused Commitments constitute more than 50% of the sum of
the total outstanding Loans and Unused Commitments of the Lenders; provided
that, in no event shall Required Lenders include fewer than two (2) Lenders at
any one time that there are at least (2) Lenders who each hold at least 25% of
the sum of the total outstanding Loans and Unused Commitments.

“Revolving A Loan” is defined in Section 1.1(a)(i) hereof and, as so defined,
includes a Base Rate Loan or a Eurodollar Loan, each of which is a “type” of
Revolving Loan hereunder.

“Revolving A Swing Loans” means Swing Loans where the proceeds thereof are used
to finance the purchase and settlement of securities.

“Revolving B Loan” is defined in Section 1.1(a)(ii) hereof and, as so defined,
includes a Base Rate Loan, which is a “type” of Revolving Loan hereunder.

“Revolving B Sublimit” means $115,000,000.

“Revolving B Swing Loans” means Swing Loans where the proceeds thereof are used
to fund margin deposits with the NSCC.

“Revolving Loans” means collectively, the Revolving A Loans and the Revolving B
Loans.

“Revolving Note” is defined in Section 1.9(d) hereof.

 

-42-



--------------------------------------------------------------------------------

“Rules” means the rules and regulations of the SEC under the Securities Exchange
Act of 1934, as amended concerning the hypothecation of Customer’s Securities,
including Rule 8c-1, Rule 15c2-1, and Rule 15c3-3.

“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.

“Sanctions” means any applicable economic or trade sanctions or restrictive
measures enacted, administered, imposed or enforced by OFAC, the U.S. Department
of State, the United Nations Security Council, and/or the European Union and/or
the French Republic, and/or Her Majesty’s Treasury or other relevant sanctions
authority (including, without limitation, all OFAC Sanctions Programs).

“SEC” means the Securities and Exchange Commission.

“Settlement Account” means that certain account of the Borrower (account number
309-695-5) maintained with the Settlement Bank.

“Settlement Bank” means BMO Harris Bank N.A.

“Settlement Bank Obligations” means obligations of the Borrower owing to the
Settlement Bank solely in connection with the settlement of securities.

“SIPC” means the Securities Investor Protection Corporation established pursuant
to the Securities Investor Protection Act of 1970, as amended, or any other
corporation that succeeds to the functions thereof.

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. For purposes hereof,
Immaterial Subsidiaries shall not be deemed Subsidiaries hereunder.

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, but without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., or any International Foreign Exchange Master
Agreement.

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.5 hereof.

 

-43-



--------------------------------------------------------------------------------

“Swing Line Lender” means BMO Harris Bank N.A., acting in its capacity as the
Lender of Swing Loans hereunder, or any successor Lender acting in such capacity
appointed pursuant to Section 13.11 hereof.

“Swing Line Sublimit” means $50,000,000, as reduced pursuant to the terms
hereof.

“Swing Loan” and “Swing Loans” each is defined in Section 1.5 hereof, and shall
include both Revolving A Swing Loans and Revolving B Swing Loans.

“Swing Note” is defined in Section 1.9 hereof.

“Tangible Net Worth” means, at any time the same is to be determined with
respect to a Loan Party, the total members’ or shareholder’s equity (including
retained earnings) which would appear on the balance sheet of such Loan Party
determined on a consolidated basis in accordance with GAAP, less the sum of the
aggregate book value of all assets which would be classified as intangible
assets under GAAP, consistent with the historical financial reporting of such
Loan Party.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including back up withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means June 5, 2017, or such earlier date on which the
Commitments are terminated in whole pursuant to Section 1.11, 9.2 or 9.3 hereof.

“Threshold Amount” means $30,000,000.

“Total Assets to Total Regulatory Capital Ratio” means, at any time the same is
to be determined, the ratio of (i) the sum of (a) total assets of the Borrower
(other than Allowable Receivables, cash, Cash Equivalents and rebate receivables
of the Borrower), plus (b) securities and options sold, but not yet purchased of
the Borrower, in each case which would appear on the consolidated balance sheet
of the Borrower determined in accordance with GAAP to (ii) the Borrower’s Total
Regulatory Capital determined on a non-consolidated basis.

“Total Regulatory Capital” means, as of any date the same is to be determined,
the Borrower’s Total Regulatory Capital as shown on line 3530 of the Borrower’s
most recent FOCUS Part 2 report.

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

-44-



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code of the State of Illinois or the State of
New York, as the context requires, in each case as in effect from time to time.

“Unused Commitments” means, at any time, the difference between the Commitments
then in effect and the aggregate outstanding principal amount of Revolving
Loans.

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

“U.S. Tax Compliance Certificate” is defined in Section 13.1(g)(iii) hereof.

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Parent and/or one or
more Wholly-owned Subsidiaries within the meaning of this definition.

Section 5.2. Interpretation. The foregoing definitions are equally applicable to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references to time of day herein are references to Chicago, Illinois, time
unless otherwise specifically provided. Where the character or amount of any
asset or liability or item of income or expense is required to be determined or
any consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP except
where such principles are inconsistent with the specific provisions of this
Agreement.

 

-45-



--------------------------------------------------------------------------------

Section 5.3. Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and terms so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Parent and the Borrower shall be
the same as if such change had not been made. No delay by the Borrower or the
Required Lenders in requiring such negotiation shall limit their right to so
require such a negotiation at any time after such a change in accounting
principles. Until any such covenant, standard, or term is amended in accordance
with this Section 5.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles.
Without limiting the generality of the foregoing, the Parent and the Borrower
shall neither be deemed to be in compliance with any financial covenant
hereunder nor out of compliance with any financial covenant hereunder if such
state of compliance or noncompliance, as the case may be, would not exist but
for the occurrence of a change in accounting principles after the date hereof.

 

SECTION 6. REPRESENTATIONS AND WARRANTIES.

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders as follows:

Section 6.1. Organization and Qualification. Each Loan Party is duly organized,
validly existing, and in good standing as a corporation or limited liability
company, as applicable, under the laws of the jurisdiction in which it is
organized, has full and adequate power to own its Property and conduct its
business as now conducted, and is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the nature of the Property owned or leased by it requires such licensing
or qualifying, except for any failure to be licensed or qualified would not
reasonably be expected to have a Material Adverse Effect.

Section 6.2. Subsidiaries. Each Parent Subsidiary that is not a Loan Party is
duly organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is incorporated or organized, as the case may be, has
full and adequate power to own its Property and conduct its business as now
conducted, and is duly licensed or qualified and in good standing in each
jurisdiction in which the nature of the business conducted by it or the nature
of the Property owned or leased by it requires such licensing or qualifying,
except, in each case, where the failure to do so could reasonably be expected to
have a Material Adverse Effect. Schedule 6.2 hereto identifies the Borrower and
each Borrower Subsidiary, the jurisdiction of its organization, the percentage
of issued and outstanding shares of

 

-46-



--------------------------------------------------------------------------------

each class of its capital stock or other equity interests owned by the Loan
Parties and such Borrower Subsidiaries and, if such percentage is not 100%
(excluding directors’ qualifying shares as required by law), a description of
each class of its authorized capital stock and other equity interests and the
number of shares of each class issued and outstanding. All of the outstanding
shares of capital stock and other equity interests of the Borrower and each
Borrower Subsidiary are validly issued and outstanding and fully paid and
nonassessable and all such shares and other equity interests indicated on
Schedule 6.2 as owned by the Borrower or any Borrower Subsidiary are owned,
beneficially and of record, by the Borrower or such Borrower Subsidiary free and
clear of all Liens other than Liens permitted by Section 8.8 hereof. There are
no outstanding commitments or other obligations of the Borrower or any Borrower
Subsidiary to issue, and no options, warrants or other rights of any Person to
acquire, any shares of any class of capital stock or other equity interests of
the Borrower or any Borrower Subsidiary.

Section 6.3. Authority and Validity of Obligations. Each Loan Party has full
right and authority to enter into this Agreement and the other Loan Documents,
to make the borrowings herein provided for, to grant to the Administrative Agent
the Liens described herein, and to perform all of its obligations hereunder and
under the other Loan Documents. The Loan Documents delivered by the Loan Parties
have been duly authorized, executed, and delivered by the Loan Parties and
constitute valid and binding obligations of the Loan Parties enforceable against
each of them in accordance with their terms, except as enforceability may be
limited by bankruptcy, insolvency, fraudulent conveyance, or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law); and this Agreement and the other Loan Documents
do not, nor does the performance or observance by any Loan Party or Parent
Subsidiary of any of the matters and things herein or therein provided for,
(a) contravene or constitute a default under any provision of the organizational
documents (e.g., charter, certificate or articles of association and operating
agreement, or other similar organizational documents) of any Loan Party or
Parent Subsidiary, (b) contravene or constitute a default under any provision of
law or any judgment, injunction, order or decree binding upon any Loan Party or
Parent Subsidiary or any covenant, indenture or agreement of or affecting any
Loan Party or Parent Subsidiary or any of their Property, except any such
contravention or default, that would not reasonably be expected to have a
Material Adverse Effect, or (c) result in the creation or imposition of any Lien
on any Collateral of the Borrower or any Borrower Subsidiary other than Liens
granted to the Administrative Agent or on any other Property (other than
Collateral) other than Liens permitted by Section 8.8 hereof.

Section 6.4 Use of Proceeds. The Borrower shall use the proceeds of Revolving A
Loans and Revolving A Swing Loans solely to finance the purchase and settlement
of securities. The Borrower shall use the proceeds of the Revolving B Loans and
Revolving B Swing Loans solely to fund margin deposits with NSCC.

Section 6.5. Financial Reports.

(a) The consolidated balance sheet of the Borrower as at December 31, 2014, and
the related consolidated statements of income, retained earnings, and cash flows
of the Borrower for the fiscal year then ended, and accompanying notes thereto,
which financial statements are

 

-47-



--------------------------------------------------------------------------------

accompanied by the audit report of PricewaterhouseCoopers LLP, independent
public accountants, and a FOCUS Part 2 of the Borrower as at April 30, 2015, and
the related statements of income, retained earnings, and cash flows of the
Borrower for the 2 months then ended, heretofore furnished to the Administrative
Agent and the Lenders fairly present in all material respects the financial
condition of the Borrower as at said dates and the results of its operations and
cash flows for the periods then ended in conformity with GAAP applied on a
consistent basis.

(b) The consolidated balance sheet of the Parent as at December 31, 2014, and
the related consolidated statements of income, retained earnings, and cash flows
of the Parent for the fiscal year then ended, and accompanying notes thereto,
which financial statements are accompanied by the audit report of
PricewaterhouseCoopers LLP, independent public accountants, and the unaudited
interim consolidated balance sheet of the Parent as at March 31, 2015, and the
related consolidated statements of income, retained earnings and cash flows of
the Parent for the 3 months then ended, heretofore furnished to the
Administrative Agent and the Lenders, fairly present in all material respects
the consolidated financial condition of the Parent as at said dates and the
consolidated results of its operations and cash flows for the periods then ended
in conformity with GAAP (except for the absence of footnotes and year-end
adjustments in the case of unaudited financial statements) applied on a
consistent basis.

(c) No Loan Party has any contingent liabilities which are material to it other
than as indicated on such financial statements or, with respect to future
periods, on the financial statements furnished pursuant to Section 8.5 hereof.

Section 6.6. No Material Adverse Change. Since December 31, 2014, there has been
no change in the operations, business, Property or financial condition of any
Loan Party or of any Parent Subsidiary except those occurring in the ordinary
course of business, none of which individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

Section 6.7. Full Disclosure. The statements and information furnished by the
Loan Parties to the Administrative Agent and the Lenders in connection with the
negotiation of this Agreement and the other Loan Documents and the commitment by
the Lenders to provide all or part of the financing contemplated hereby do not
contain any untrue statements of a material fact or omit a material fact
necessary to make the material statements contained herein or therein not
misleading, the Administrative Agent and the Lenders acknowledging that as to
any projections furnished to the Administrative Agent and the Lenders, each Loan
Party only represents that the same were prepared on the basis of information
and estimates such Loan Party believed to be reasonable.

Section 6.8. Trademarks, Franchises, and Licenses. The Loan Parties and the
Parent Subsidiaries own, possess, or have the right to use all necessary
material patents, licenses, franchises, trademarks, trade names, trade styles,
copyrights, trade secrets, know how, and confidential commercial and proprietary
information to conduct their businesses as now conducted, without known conflict
in any material respect with any patent, license, franchise, trademark, trade
name, trade style, copyright or other proprietary right of any other Person.

 

-48-



--------------------------------------------------------------------------------

Section 6.9. Governmental Authority and Licensing. The Loan Parties and the
Parent Subsidiaries have received all licenses, permits, and approvals of all
federal, state, and local governmental authorities, if any, necessary to conduct
their businesses, in each case where the failure to obtain or maintain the same
could reasonably be expected to have a Material Adverse Effect. No investigation
or proceeding which could reasonably be expected to result in revocation or
denial of any material license, permit or approval is pending or, to the
knowledge of any Loan Party, threatened.

Section 6.10. Good Title. The Loan Parties and the Parent Subsidiaries have good
and defensible title (or valid leasehold interests) to their material assets as
reflected on the most recent consolidated balance sheet of the Loan Parties and
the Parent Subsidiaries furnished to the Administrative Agent and the Lenders
(except for sales of assets by the Loan Parties and the Parent Subsidiaries in
the ordinary course of business), subject to no Liens other than such thereof as
are permitted by Section 8.8 hereof.

Section 6.11. Litigation and Other Controversies. Except as set forth on
Schedule 6.11, there is no litigation or governmental or arbitration proceeding
or labor controversy pending, nor to the knowledge of any Loan Party threatened,
against any Loan Party or any Parent Subsidiary or any of their respective
Property which, if adversely determined, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

Section 6.12. Taxes. All Federal and other material tax returns required to be
filed by any Loan Party or any Parent Subsidiary in any jurisdiction have, in
fact, been filed, and all material taxes, assessments, fees, and other
governmental charges upon any Loan Party or any Parent Subsidiary or upon any of
their respective Property, income or franchises, which are shown to be due and
payable in such returns, have been paid, except such taxes, assessments, fees
and governmental charges, if any, as are being contested in good faith and by
appropriate proceedings which prevent enforcement of the matter under contest
and as to which adequate reserves established in accordance with GAAP have been
provided. No Loan Party knows of any proposed additional material tax assessment
against it or any Parent Subsidiary for which adequate provisions in accordance
with GAAP have not been made on their accounts. Adequate provisions in
accordance with GAAP for taxes on the books of each Loan Party and each Parent
Subsidiary have been made for all open years, and for the current fiscal period.

Section 6.13. Approvals. No authorization, consent, license or exemption from,
or filing or registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary to the valid execution, delivery or performance by any Loan Party or
any Borrower Subsidiary of any Loan Document, except for such approvals which
have been obtained prior to the date of this Agreement and remain in full force
and effect.

 

-49-



--------------------------------------------------------------------------------

Section 6.14. Affiliate Transactions. No Loan Party nor any Parent Subsidiary is
a party to any contracts or agreements with any of its Affiliates (other than
another Wholly-owned Subsidiary that is a Guarantor) on terms and conditions
which are materially less favorable to such Loan Party or such Parent Subsidiary
than would be usual and customary in similar contracts or agreements between
Persons not affiliated with each other.

Section 6.15. Investment Company. No Loan Party nor any Borrower Subsidiary is
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

Section 6.16. ERISA. Each Loan Party and each other member of its Controlled
Group has fulfilled its obligations under the minimum funding standards of and
is in compliance in all material respects with ERISA and the Code to the extent
applicable to it and has not incurred any liability to the PBGC or a Plan under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA. No Loan Party nor any Parent Subsidiary has any
contingent liabilities with respect to any post-retirement benefits under a
Welfare Plan, other than liability for continuation coverage described in
article 6 of Title I of ERISA.

Section 6.17. Compliance with Laws; OFAC; Sanctions. (a) The Loan Parties and
the Parent Subsidiaries are in compliance with the requirements of all
applicable federal, state and local laws, rules and regulations applicable to or
pertaining to their Property or business operations (including, without
limitation, the Occupational Safety and Health Act of 1970, the Americans with
Disabilities Act of 1990, and laws and regulations establishing quality criteria
and standards for air, water, land and toxic or hazardous wastes and
substances), where any such non-compliance, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. No Loan Party
nor any Parent Subsidiary has received notice to the effect that its operations
are not in compliance with any of the requirements of applicable federal, state
or local environmental, health, and safety statutes and regulations or is the
subject of any governmental investigation evaluating whether any remedial action
is needed to respond to a release of any toxic or hazardous waste or substance
into the environment, where any such non-compliance or remedial action,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. The execution, delivery and performance of this
Agreement and the other Loan Documents does not and will not result in the
breach of the Rules.

(b) (i) Each Loan Party is in compliance with the requirements of all OFAC
Sanctions Programs applicable to it; (ii) each Parent Subsidiary is in
compliance with the requirements of all OFAC Sanctions Programs applicable to
such Parent Subsidiary; (iii) each Loan Party has provided to the Administrative
Agent and the Lenders all information required by the Administrative Agent and
the Lenders regarding the Loan Parties and their Affiliates and Parent
Subsidiaries that is necessary for the Administrative Agent and the Lenders to
comply with all applicable OFAC Sanctions Programs; and (iv) no Loan Party nor,
to the best of each Loan Party’s knowledge, any of its Affiliates is, as of the
date hereof, named on the current OFAC SDN List.

 

-50-



--------------------------------------------------------------------------------

(c) No Loan Party, none of their respective Subsidiaries, and, to the knowledge
of the Borrower or the Parent, none of their respective directors and officers,
agents or employees that will act in a capacity in connection with or benefit
from the credit facilities contemplated by this Agreement is a Person that is,
or, in the case of corporate entities, is owned or controlled by Persons that
are, (i) the subject or target of any Sanctions or (ii) located, organized or
resident in a country or territory that is, or whose government is, the subject
of Sanctions broadly prohibiting dealings with such government, country, or
territory, currently, Cuba, Iran, Crimea region of the Ukraine, North Korea,
Sudan and Syria.

(d) The Borrower will not, directly or indirectly, use the proceeds of any Loan
hereunder, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, or, to the knowledge of Parent or Borrower, joint venture partner or
other person, (i) to fund any activities or business of or with any Person, or
in any country or territory, that, at the time of such funding, is or whose
government is, the subject of Sanctions, or (ii) in any other manner that would
result in a violation of Sanctions by any Person (including any Person
participating in the Loans hereunder, whether as underwriter, advisor, investor
or otherwise).

Section 6.18. Other Agreements. No Loan Party nor any Parent Subsidiary is in
default under the terms of any covenant, indenture or agreement of or affecting
such Person or any of its Property (after giving effect to any applicable cure
or grace periods), which default if uncured could reasonably be expected to have
a Material Adverse Effect.

Section 6.19. Solvency. The fair value of the Properties of the Loan Parties and
the Borrower Subsidiaries will exceed their debts, the Loan Parties and the
Borrower Subsidiaries are able to pay their debts as they become due, and the
Loan Parties and the Borrower Subsidiaries do not have unreasonably small
capital to carry on their business and all businesses in which they are about to
engage.

Section 6.20. No Default. No Default or Event of Default has occurred and is
continuing.

Section 6.21. Registration, Regulation U. The Borrower has been duly registered
with the SEC as a registered broker dealer. The Borrower is an “exempted
borrower” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System.

Section 6.22. Regulatory Approvals. All regulatory approvals necessary for the
execution and delivery by the Borrower of this Agreement and the other Loan
Documents have been obtained and are in full force and effect.

Section 6.23. SIPC Assessments. The Borrower is not in arrears with respect to
any assessment made upon it by the SIPC.

 

-51-



--------------------------------------------------------------------------------

Section 6.24. Designated Examining Authority. Financial Industry Regulatory
Authority, Inc. with respect to the Borrower’s securities and Chicago Mercantile
Exchange Inc. with respect to the Borrower’s futures has been designated as the
Designated Examining Authority for the Borrower and is the Borrower’s Designated
Self-Regulatory Organization.

Section 6.25. Perfection of Security Interest; Eligible ETFs. (a) Upon the
crediting of Collateral to the Accounts or the Settlement Account, or as
otherwise specified in Section 4.1, the Administrative Agent (for the benefit of
the Lenders) shall have “control” over such Collateral (as such term is defined
under Section 8-106 or 9-104, as applicable, of the UCC) and shall have a
perfected pledge of and security interest in such Collateral and all proceeds
thereof (subject to Section 9-315 of the UCC), which security interest shall be
prior to all other interests in such Collateral.

(b) Except for exchanged traded funds set forth on Schedule 5.1 attached hereto
or designated by the Borrower in a written certification delivered to the
Administrative Agent, none of the Collateral consisting of exchange traded funds
are Approved ETFs or Leveraged ETFs.

Section 6.26. Ownership, No Liens, etc. Immediately before giving effect to each
delivery of Collateral by the Borrower to the Custodian or Administrative Agent,
as the case may be, the Borrower will be the owner of such Collateral and will
have the right to receive all payments on such Collateral, in each case free and
clear of all Liens and adverse claims other than the Lien of the Custodian (to
the extent permitted by Section 8.8(l)), the Administrative Agent and any
interests in such Collateral created or permitted to exist under this Agreement.

Section 6.27. Valid Security Interest. The delivery of Collateral to the
Administrative Agent, together with the actions described in the foregoing
Section 6.25, is effective to create a valid, perfected, first priority security
interest in all such Collateral and all proceeds thereof, securing the
Obligations. No filings or other actions will be necessary to perfect such
security interest. The Loan Parties acknowledge and agree that it is intended
that the Obligations constitute “securities contracts” as such term is defined
in Section 741(7) of Title 11 of the United States Code (the “Bankruptcy Code”),
that this Agreement constitutes a security agreement or arrangement forming part
of or related to a securities contract within the meaning of Section 362(b)(b)
of the Bankruptcy Code, and the Administrative Agent and the Lenders shall be
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 546(e), 555 and 561 of the Bankruptcy Code.

Section 6.28. Broker Fees. No broker’s or finder’s fee or commission will be
payable with respect hereto or any of the transactions contemplated thereby; and
the Borrower hereby indemnifies the Administrative Agent and the Lenders
against, and agrees that it will hold the Administrative Agent and the Lenders
harmless from, any claim, demand, or liability for any such broker’s or finder’s
fees alleged to have been incurred in connection herewith or therewith and any
expenses (including reasonable attorneys’ fees) arising in connection with any
such claim, demand, or liability.

 

-52-



--------------------------------------------------------------------------------

SECTION 7. CONDITIONS PRECEDENT.

Section 7.1. All Credit Events. At the time of each Credit Event hereunder:

(a) each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct in all material respects as
of said time, except to the extent the same expressly relate to an earlier date;
provided, that with respect to any representation or warranty that is qualified
by materiality or Material Adverse Effect, such representation or warranty shall
be true and correct as of said time, except to the extent the same expressly
relate to an earlier date;

(b) no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event;

(c) the Administrative Agent shall have received the notice required by
Section 1.4(a) hereof;

(d) after giving effect to such Credit Event, the aggregate principal amount of
all Loans outstanding hereunder shall not exceed the Commitment;

(e) if the Credit Event consists of a Borrowing of Revolving A Loans, the
aggregate principal amount of outstanding Revolving A Loans and Revolving A
Swing Loans after giving effect to such Credit Event shall not exceed the
Borrowing Base A; if the Credit Event consists of Customer Loans, the aggregate
principal amount of Customer Loans after giving effect to such Credit Event
shall not exceed the Customer Loan Limit; if the Credit Event consists of Firm
Loans, the aggregate principal amount of Firm Loans after giving effect to such
Credit Event shall not exceed the Firm Loan Limit; and if the Credit Event
consists of Non-Customer Loans, the aggregate principal amount of Non-Customer
Loans after giving effect to such Credit Event shall not exceed the Non-Customer
Loan Limit;

(f) if the Credit Event consists of a Borrowing of Revolving B Loans, the
aggregate principal amount of outstanding Revolving B Loans and Revolving B
Swing Loans after giving effect to such Credit Event shall not exceed the
Borrowing Base B;

(g) if the Credit Event consists of a Borrowing of Revolving B Loans, no
Revolving B Loans shall have been outstanding at the date of such request for a
period of 30 days or more during the preceding 90 day period; and

(h) such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to the
Administrative Agent or any Lender (including, without limitation, Regulation U
of the Board of Governors of the Federal Reserve System) as then in effect.

 

-53-



--------------------------------------------------------------------------------

Each request for a Borrowing hereunder shall be deemed to be a representation
and warranty by the Borrower on the date on such Credit Event as to the facts
specified in subsections (a) through (g), both inclusive, of this Section 7.1.

Section 7.2. Initial Credit Event. Before or concurrently with the initial
Credit Event:

(a) the Administrative Agent shall have received this Agreement duly executed by
the Borrower, the Parent, the Administrative Agent and the Lenders;

(b) if requested by any Lender, the Administrative Agent shall have received for
such Lender such Lender’s duly executed Notes of the Borrower dated the date
hereof and otherwise in compliance with the provisions of Section 1.9 hereof;

(c) the Administrative Agent shall have received a fully executed Control
Agreement with respect to the Cash Proceeds Account and the Accounts maintained
with the Custodian;

(d) the Administrative Agent shall have received copies of each Loan Party’s
articles of formation and operating agreement (or comparable organizational
documents) and any amendments thereto, certified in each instance by its
Secretary or Assistant Secretary;

(e) the Administrative Agent shall have received copies of resolutions of each
Loan Party’s Board of Directors, Members or Managers (or similar governing body)
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents and the consummation of the transactions contemplated
hereby and thereby, together with specimen signatures of the persons authorized
to execute such documents on such Loan Party’s behalf, all certified in each
instance by its Secretary or Assistant Secretary;

(f) the Administrative Agent shall have received copies of the certificates of
good standing for the Loan Parties (dated no earlier than 30 days prior to the
date hereof) from the office of the secretary of the state of its organization
and of each state in which such Loan Party is qualified to do business as a
foreign corporation or organization;

(g) the Administrative Agent shall have received a list of the Borrower’s
Authorized Representatives and a certificate as to the Borrower’s Designated
Disbursement Account;

(h) the Administrative Agent shall have received the initial fees called for by
Section 2.1 hereof;

(i) the Administrative Agent shall have received (A) the audited balance sheet
of the Borrower as of December 31, 2014, December 31, 2013 and December 31, 2012
and the related audited statements of income and retained earnings and cash
flows for the

 

-54-



--------------------------------------------------------------------------------

fiscal years ended December 31, 2014, December 31, 2013 and December 31, 2012
and (B) copies of financial statements and reports of the Borrower, including a
calculation of the Borrower’s net capital, for each month for the thirty-six
months ended April 30, 2015 consisting of balance sheets and profit and loss
statements in the form of FOCUS-Part 2;

(j) the Administrative Agent shall have received financing statement, tax, and
judgment lien search results against the Property of the Loan Parties evidencing
the absence of Liens on their Property except as permitted by Section 8.8
hereof;

(k) the Administrative Agent shall have received the written opinion of counsel
to the Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent;

(l) each of the Lenders shall have received, sufficiently in advance of the
Closing Date, all documentation and other information requested by any such
Lender required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the United States Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) including, without limitation, the information
described in Section 13.23 hereof; and the Administrative Agent shall have
received a fully executed Internal Revenue Service Form W-9 (or its equivalent)
for the Loan Parties;

(m) since December 31, 2014, there has been no change in the operation,
business, Property or financial condition of the Borrower except those occurring
in the ordinary course of business, none of which individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect;

(n) the Administrative Agent shall have received (i) at least five (5) Business
Days prior to the Closing Date, written notice from the Borrower terminating the
commitments in whole under that certain Credit Agreement dated as of July 1,
2013, as amended, by and among the Borrower, the lenders party thereto, and the
Administrative Agent (the “2013 Credit Agreement”) and (ii) all outstanding
principal, accrued interest, fees and other obligations due and owing under the
2013 Credit Agreement as of the Closing Date to the extent such amounts have
been originally invoiced at least three (3) days prior to the Closing Date (as
such amounts may be adjusted prior to the Closing Date); and

(o) the Administrative Agent shall have received such other agreements,
instruments, documents, and certificates as the Administrative Agent may
reasonably request.

 

SECTION 8. COVENANTS.

The Loan Parties agree that, so long as any credit is available to or in use by
the Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing pursuant to the terms of Section 13.12 hereof:

Section 8.1. Maintenance of Business; Licenses and Memberships. Each Loan Party
shall, and shall cause each Borrower Subsidiary to, preserve and maintain its
existence, except as otherwise permitted by Section 8.10(iii). Each Loan Party
shall, and shall cause each Borrower Subsidiary to, preserve and keep in force
and effect all licenses, permits, franchises, approvals, patents, trademarks,
trade names, trade styles, copyrights, and other proprietary rights necessary to
the proper conduct of its business, including but not limited to, the
maintenance of all permits, licenses, consents and memberships as may be
required for the conduct of its business by any Governmental Authority or any
exchange, except in each case or in aggregate as would not reasonably be
expected to have a Material Adverse Effect.

 

-55-



--------------------------------------------------------------------------------

Section 8.2. Maintenance of Properties. Each Loan Party shall, and shall cause
each Borrower Subsidiary to, maintain, preserve, and keep its property, plant,
and equipment in good repair, working order and condition (ordinary wear and
tear excepted), and shall from time to time make all needful and proper repairs,
renewals, replacements, additions, and betterments thereto so that at all times
the efficiency thereof shall be fully preserved and maintained, except to the
extent the failure to maintain, preserve, keep or make such needful and proper
repairs, renewals, replacements, additions or betterments to such property,
plant and equipment would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

Section 8.3. Taxes and Assessments. Each Loan Party shall duly pay and
discharge, and shall cause each Borrower Subsidiary to duly pay and discharge,
all material taxes, rates, assessments, fees, and governmental charges upon or
against it or its Property, in each case before the same become delinquent and
before penalties accrue thereon, unless and to the extent that the same are
being contested in good faith and by appropriate proceedings which prevent
enforcement of the matter under contest and adequate reserves are provided
therefor.

Section 8.4. Insurance. Each Loan Party shall insure and keep insured, and shall
cause each Borrower Subsidiary to insure and keep insured, with good and
responsible insurance companies, all insurable Property owned by it which is of
a character usually insured by Persons similarly situated and operating like
Properties against loss or damage from such hazards and risks, and in such
amounts, as are insured by Persons similarly situated and operating like
Properties; and the Loan Parties shall insure, and shall cause each Borrower
Subsidiary to insure, such other hazards and risks (including, without
limitation, business interruption, employers’ and public liability risks) with
good and responsible insurance companies, as and to the extent usually insured
by Persons similarly situated and conducting similar businesses. The Loan
Parties shall, upon request of the Administrative Agent or any Lender, furnish
to the Administrative Agent and Lenders a certificate setting forth in summary
form the nature and extent of the insurance maintained pursuant to this Section
8.4.

Section 8.5. Financial Reports. The Loan Parties shall, and shall cause each
Parent Subsidiary to, maintain a standard system of accounting in accordance
with GAAP and shall furnish to the Administrative Agent, each Lender, and each
of their duly authorized representatives such information respecting the
business and financial

 

-56-



--------------------------------------------------------------------------------

condition of each Loan Party as the Administrative Agent or Lender may
reasonably request (including, but not limited to, monthly FOCUS-Part 2 reports
to the extent available); and without any request, shall furnish to the
Administrative Agent and the Lenders:

(a) as soon as available, and in any event within 60 days after the last day of
each quarter of the Borrower, a copy of financial statements and reports of the
Borrower, including a calculation of the Borrower’s net capital, for each
quarterly accounting period consisting of a balance sheet and a profit and loss
statement of the Borrower in the form of FOCUS-Part 2 prepared by the Borrower
as of the end of and for such quarter in accordance with GAAP (subject to the
absence of footnote disclosure and year-end audit adjustments) and certified to
by its chief financial officer or such other officer of the Borrower acceptable
to the Administrative Agent;

(b) as soon as available, and in any event no later than 60 days after the last
day of each fiscal quarter of the Parent, a copy of the balance sheet of the
Parent as of the last day of such fiscal quarter and the statements of income,
retained earnings, and cash flows of the Parent for the fiscal quarter and for
the fiscal year-to-date period then ended, each in reasonable detail showing in
comparative form the figures for the corresponding date and period in the
previous fiscal year, prepared by the Parent in accordance with GAAP (subject to
the absence of footnote disclosures and year-end audit adjustments) and
certified to by a responsible officer of the Parent;

(c) (i) as soon as available, and in any event within 90 days after the close of
each fiscal year of the Parent, copies of the consolidated balance sheet of the
Parent as of the close of such period and the consolidated statements of income,
retained earnings, and cash flows of the Parent for such period, and
accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous fiscal year, accompanied in the case of the
consolidated financial statements by an unqualified opinion of a firm of
independent public accountants of recognized national standing, selected by the
Parent and satisfactory to the Administrative Agent and the Required Lenders, to
the effect that the consolidated financial statements have been prepared in
accordance with GAAP and present fairly in all material respects in accordance
with GAAP the consolidated financial condition of the Parent as of the close of
such fiscal year and the results of their operations and cash flows for the
fiscal year then ended and that an examination of such accounts in connection
with such financial statements has been made in accordance with generally
accepted auditing standards and, accordingly, such examination included such
tests of the accounting records and such other auditing procedures as were
considered necessary in the circumstances;

(ii) as soon as available, and in any event within 90 days after the close of
each fiscal year of the Borrower, copies of the consolidated balance sheet of
the Borrower as of the close of such period and the consolidated statements of
income, retained earnings, and cash flows of the Borrower for such period, and
accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous fiscal year, accompanied in the case of the
consolidated financial statements by an unqualified opinion of a firm of
independent public accountants of recognized national standing,

 

-57-



--------------------------------------------------------------------------------

selected by the Borrower and satisfactory to the Administrative Agent and the
Required Lenders, to the effect that the consolidated financial statements have
been prepared in accordance with GAAP and present fairly in all material
respects in accordance with GAAP the consolidated financial condition of the
Borrower as of the close of such fiscal year and the results of their operations
and cash flows for the fiscal year then ended and that an examination of such
accounts in connection with such financial statements has been made in
accordance with generally accepted auditing standards and, accordingly, such
examination included such tests of the accounting records and such other
auditing procedures as were considered necessary in the circumstances;

(d) (i) as soon as available, and in any event within 60 days after the last day
of each March 31, June 30 and September 30 of each fiscal year and (ii) with the
delivery of the financial statements required by Section 8.5(c) but in no event
later than 90 days after December 31st of each year, the Borrower shall deliver
to the Administrative Agent a written certificate in the form attached hereto as
Exhibit D signed by the chief financial officer of the Borrower, or such other
officer of the Borrower satisfactory to the Administrative Agent;

(e) as soon as available, and in any event within five (5) Business Days after
the close of each month, a certificate in the form of Exhibit G attached hereto
from the Borrower indicating the Eligible NSCC Margin Deposits of the Borrower
in effect for each Business Day in the most recently ended calendar month;

(f) promptly after knowledge thereof shall have come to the attention of any
responsible officer of any Loan Party, written notice of (i) any threatened or
pending litigation or governmental or arbitration proceeding or labor
controversy against any Loan Party or any Parent Subsidiary or any of their
Property which would reasonably be expected to have a Material Adverse Effect,
(ii) the occurrence of any Default or Event of Default hereunder, or (iii) the
occurrence of any event or the existence of any condition that could reasonably
be expected to have a Material Adverse Effect;

(g) promptly after receipt thereof, and in any event within five (5) Business
Days after receipt thereof, a copy of any financial report performed or required
to be performed by any Designated Examining Authority of the Borrower and
permitted to be disclosed under applicable law;

(h) promptly, and in any event within five (5) Business Days after the
occurrence thereof, written notice of any Change of Control; and

(i) promptly after it is filed with the SEC, and in any event within five
(5) Business Days after sending or filing thereof, copies of each regular,
periodic or special report, registration statement or prospectus (including all
Form 10-K, Form 10-Q and Form 8-K reports) filed publicly by any Loan Party or
any Parent Subsidiary with any securities exchange or the SEC.

 

-58-



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 8.5(b), (c)(i) or
(i) above (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Parent posts such
documents, or provides a link thereto on the Parent’s website on the Internet;
or (ii) on which such documents are posted on the Parent’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent);  provided that: (i) the Parent shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Parent to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Parent shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions of such
documents.

Section 8.6. Inspection. Each Loan Party shall, and shall cause each Borrower
Subsidiary to, permit the Administrative Agent and its duly authorized
representatives and agents to visit and inspect any of their Property, corporate
books, and financial records, to examine and make copies of its books of
accounts and other financial records, and to discuss its affairs, finances, and
accounts with, and to be advised as to the same by, its officers, employees and
independent public accountants (and by this provision the Loan Parties hereby
authorize such accountants to discuss with the Administrative Agent and such
Lenders, the finances and affairs of the Loan Parties and the Borrower
Subsidiaries) at such reasonable times and intervals as the Administrative Agent
or any such Lender may designate and, so long as no Event of Default exists,
with reasonable prior notice to the Borrower; provided, that (i) the Lenders
shall be able to accompany the Administrative Agent and its duly authorized
representatives and agents on any inspection of the Property, corporate books
and financial records and (ii) with respect to the examination and inspection of
the Borrower’s corporate books and records, unless an Event of Default has
occurred and is continuing, such examination and inspection shall be limited to
two times per fiscal year.

Section 8.7. Borrowings and Guaranties. The Borrower shall not, nor shall it
permit any Borrower Subsidiary to, issue, incur, assume, create, or have
outstanding any Indebtedness, or be or become liable as endorser, guarantor,
surety, or otherwise for any debt, obligation, or undertaking of any other
Person, or otherwise agree to provide funds for payment of the obligations of
another, to supply funds thereto or to invest therein, or to otherwise assure a
creditor of another against loss, or apply for or become liable to the issuer of
a letter of credit which supports an obligation of another, or subordinate any
claim or demand it may have to the claim or demand of any other Person;
provided, however, that the foregoing shall not restrict nor operate to prevent:

(a) the Obligations of the Borrower and the Borrower Subsidiaries owing to the
Administrative Agent and the Lenders (and their Affiliates);

(b) purchase money indebtedness and Capitalized Lease Obligations of the
Borrower and the Borrower Subsidiaries in an amount not to exceed $10,000,000 in
the aggregate at any one time outstanding;

 

-59-



--------------------------------------------------------------------------------

(c) endorsement of items for deposit or collection of commercial paper received
in the ordinary course of business;

(d) financing of securities and other financial instruments held in the normal
day to day conduct of the Borrower’s or such Borrower Subsidiary’s business,
including by means of Repo Agreements;

(e) securities, options and other financial instruments sold but not yet
purchased in the ordinary course of the Borrower’s or such Borrower Subsidiary’s
business;

(f) hedging arrangements or net negative present value of Swap Contracts or
other derivatives, in each case entered into or incurred in the ordinary course
of the Borrower’s or such Borrower Subsidiary’s business;

(g) unsecured Indebtedness of the Borrower (including indebtedness owing to the
Parent or any Parent Subsidiary) so long as (i) the Borrower is in compliance
with the covenants set forth in Section 8.21 immediately before and after giving
effect to the incurrence of such Indebtedness; (ii) no Default or Event of
Default has occurred or would result therefrom; and (iii) such Indebtedness is
subordinated to the prior payment of the Obligations pursuant to subordination
provisions approved in writing by the Administrative Agent (such approval not to
be unreasonably withheld or delayed);

(h) other unsecured Indebtedness of the Borrower so long as (i) the aggregate
amount of such Indebtedness shall not at any time exceed the lesser of
(A) $150,000,000 and (B) 50% of the Borrower’s Total Regulatory Capital as then
determined and computed, and (ii) both before and after giving effect to the
incurrence of such indebtedness, no Default or Event of Default has occurred and
is continuing;

(i) Indebtedness in existence on the date hereof listed on Schedule 8.7, and
Indebtedness incurred to refinance such Indebtedness; provided that any such
refinancing Indebtedness is in an aggregate principal amount (or aggregate
amount, as applicable) not greater than the aggregate principal amount (or
aggregate amount, as applicable) of the Indebtedness being refinanced;

(j) cash management obligations and Indebtedness in respect of netting services,
overdraft protections and similar arrangements in each case in connection with
cash management and deposit accounts in the ordinary course of business;

(k) Indebtedness representing deferred compensation or other similar
arrangements to employees of the Borrower or any Borrower Subsidiary incurred in
the ordinary course of business;

(l) Indebtedness incurred by the Borrower or any Borrower Subsidiary in respect
of letters of credit, bank guarantees, bankers’ acceptances, warehouse receipts
or similar instruments, guaranties, counter-indemnities or short term facilities
issued,

 

-60-



--------------------------------------------------------------------------------

created or incurred in the ordinary course of business, including in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims, or in connection with the ordinary clearing, depository and
settlement procedures (including, without limitation, any letter of credit or
guarantees provided to any central securities depositories or external
custodians) relating thereto;

(m) Indebtedness consisting of the payment of insurance premiums in installments
so long as the aggregate amount of such Indebtedness is not in excess of the
amount of the unpaid cost of, and shall be incurred only to defer the cost of,
such insurance for the year in which such Indebtedness is incurred and such
Indebtedness is outstanding only during such year and is incurred in the
ordinary course of business;

(n) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any Borrower Subsidiary, or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case in
the ordinary course of business and consistent with past practice;

(o) the incurrence by the Borrower or any Borrower Subsidiary of Indebtedness
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument (except in the case of daylight overdrafts)
inadvertently drawn against insufficient funds in the ordinary course of
business, so long as such Indebtedness is covered within two Business Days; and

(p) Indebtedness consisting of KCA Preferred Units, with an aggregate Series A
Preferred Value not to exceed $500,000 at any time outstanding; provided that no
KCA Preferred Unit issued pursuant to this clause (q) shall have been assigned
or transferred by the person to which it was originally issued, other than to an
Affiliate of such person.

Section 8.8. Liens. The Borrower shall not, nor shall it permit any Borrower
Subsidiary to, create, incur or permit to exist any Lien of any kind on any
Property owned by any such Person; provided, however, that the foregoing shall
not apply to nor operate to prevent:

(a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts or leases to which the Borrower or such Borrower Subsidiary is a party
or other cash deposits required to be made in the ordinary course of business,
provided in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest and adequate reserves have been established therefor;

 

-61-



--------------------------------------------------------------------------------

(b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business with respect to obligations
which are not due or which are being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest;

(c) judgment liens and judicial attachment liens not constituting an Event of
Default under Section 9.1(g) hereof and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding,
provided that the aggregate amount of such judgment liens and attachments and
liabilities of the Borrower or any Borrower Subsidiary secured by a pledge of
assets permitted under this subsection, including interest and penalties
thereon, if any, shall not be in excess of the applicable Threshold Amount at
any one time outstanding;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety, stay, customs and appeal
bonds, performance bonds and other obligations of a like nature (including those
to secure health, safety and environmental obligations) incurred in the ordinary
course of business;

(e) Liens on equipment of the Borrower or the Borrower Subsidiaries created
solely for the purpose of securing indebtedness permitted by Section 8.7(b)
hereof, representing or incurred to finance the purchase price of such Property,
provided that no such Lien shall extend to or cover other Property of the
Borrower or the Borrower Subsidiaries other than the respective Property so
acquired, and the principal amount of indebtedness secured by any such Lien
shall at no time exceed the purchase price of such Property, as reduced by
repayments of principal thereon;

(f) any interest or title of a lessor under any operating lease;

(g) easements, rights-of-way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower and the Borrower Subsidiaries
taken as a whole;

(h) Liens securing Indebtedness for margin loans permitted by Section 8.7(d)
hereof;

(i) required deposits maintained with commodity or securities exchanges or their
associated clearing corporations in the ordinary course of the business of the
Borrower or any Borrower Subsidiary;

(j) Liens granted in favor of the Administrative Agent to secure the
Obligations;

(k) Liens in existence on the date hereof listed on Schedule 8.8, securing
Indebtedness permitted by Section 8.7(i) hererof, and Liens incurred to secure
any

 

-62-



--------------------------------------------------------------------------------

Indebtedness to refinance such Indebtedness; provided (i) that no such Lien
extend to or cover other Property after the Closing Date (other than
after-acquired Property that is related to the Property covered by such Lien and
proceeds and products of such Property) and that the principal amount of
Indebtedness secured thereby is not increased and (ii) no such Lien shall apply
to any of the Collateral;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts or relating
to pooled deposit or sweep accounts of the Borrower or any Borrower Subsidiary
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business, (iii) in favor of a banking or other financial
institution arising as a matter of law encumbering deposits or other funds
maintained with a financial institution (including the right of set off) and
which are within the general parameters customary in the banking industry and
(iv) in the nature of contractual rights of set-off relating to purchase orders
and other agreements entered into with customers of the Borrower or any Borrower
Subsidiary or otherwise in the ordinary course of business and customary
holdbacks under credit cards or similar merchant processing;

(m) leases, licenses, subleases or sublicenses (including the provision of
software under an open source license) granted to others in the ordinary course
of business which do not (i) impair in any material respect the operation of the
business of the Borrower or any Borrower Subsidiary, taken as a whole, or
(ii) secure any Indebtedness;

(n) Liens solely on any cash earnest money deposits made by the Borrower or any
Borrower Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder;

(o) Liens arising from precautionary Uniform Commercial Code financing statement
filings;

(p) Liens on insurance policies and the proceeds thereof securing the payment of
the premiums in installments with respect thereto; and

(q) temporary Liens in connection with sales, transfers, leases, assignments or
other conveyances or dispositions of securities permitted under this Agreement,
including (x) Liens on securities granted or deemed to arise in connection with
and as a result of the execution, delivery or performance of contracts to sell
such securities if such sale is otherwise permitted hereunder, or is required by
such contracts to be permitted hereunder, and (y) rights of first refusal,
options or other contractual rights or obligations to sell, assign or otherwise
dispose of any securities or interest therein, which rights of first refusal,
option or contractual rights are granted in connection with a sale, transfer or
other disposition of securities permitted hereunder.

 

-63-



--------------------------------------------------------------------------------

Section 8.9. Investments, Acquisitions, Loans and Advances. The Borrower shall
not, nor shall it permit any Borrower Subsidiary to, make or retain any
investment (whether through the purchase of stock, obligations or otherwise) in
or make any loan or advance to, any other Person or acquire substantially as an
entirety the Property or business of any other Person, other than as permitted
by the Borrower’s articles of organization or limited liability company
operating agreement (or equivalent organizational document); provided, that

(a) the Borrower shall not make an investment in any Borrower Subsidiary if the
aggregate amount of all investments made by the Borrower in all of the Borrower
Subsidiaries exceeds the lesser of (i) $100,000,000 and (ii) 33% of the
Borrower’s Tangible Net Worth at the time of such investment unless the Borrower
(A) obtains the Required Lenders’ prior written consent to such investment or
(B) simultaneously with such investment one or more Borrower Subsidiaries of the
Borrower delivers a Guarantee; and

(b) the Borrower may make loans and advances to the Parent or any Parent
Subsidiary so long as (i) such loan or advance is not deemed subordinated debt
for regulatory capital purposes, and (ii) the aggregate amount of all such loans
and advances made by the Borrower does not exceed 50% of the Borrower’s Total
Regulatory Capital at any one time.

Section 8.10. Mergers, Consolidations and Sales. (a) No Loan Party shall, nor
shall it permit any Borrower Subsidiary to, be a party to any merger or
consolidation and (b) the Borrower shall, nor shall it permit any Borrower
Subsidiary to, sell, transfer, lease or otherwise dispose of all or any part of
its Property, including any disposition of Property as part of a sale and
leaseback transaction, or in any event sell or discount (with or without
recourse) any of its notes or accounts receivable; provided, however, that this
Section 8.10 shall not apply to nor operate to prevent:

(i) the sale of securities or other financial instruments in the ordinary course
of business;

(ii) the sale, transfer, or other disposition of any tangible personal property
that, in the reasonable business judgment of the Borrower or Borrower
Subsidiary, has become uneconomical, obsolete, or worn out, or which is surplus
Property or which is no longer necessary for the proper conduct of the
Borrower’s or such Borrower Subsidiary’s business and which is disposed of in
the ordinary course of business;

(iii) the merger of any Person (including any Parent Subsidiary) into the
Borrower, provided (1) the Borrower is the surviving corporation,
(2) immediately following such transaction, no Event of Default exists, and
(3) no Change of Control results from the merger;

 

-64-



--------------------------------------------------------------------------------

(iv) the merger of any Person (other than the Borrower) with the Parent, if
(1) the Parent is the surviving corporation, (2) immediately following such
transaction, no Event of Default exists and (3) no Change of Control results
from such merger;

(v) the sale of accounts receivable (or interests therein) for cash in an arm’s
length transaction and for the fair market value of such accounts receivable.

Section 8.11. Dividends and Certain Other Restricted Payments. The Borrower
shall not, nor shall it permit any Borrower Subsidiary to, (a) declare or pay
any dividends on or make any other distributions (including withdrawals of
capital by any member of the Borrower) in respect of any class or series of its
member’s interests or other equity interests or, (b) directly or indirectly
purchase, redeem, or otherwise acquire or retire any of its equity interests or
any warrants, options, or similar instruments to acquire the same;  provided,
however, that the foregoing shall not operate to prevent (i) the making of
dividends or distributions by any Wholly-owned Subsidiary to its direct parent;
provided, that no dividend or distribution shall be made by the Borrower to the
Parent unless (A) such distribution or dividend is permitted under all rules and
regulations applicable to the Borrower, (B) no Default or Event of Default has
occurred and is continuing or would result from making such dividends or
distributions, (C) all of the issued and outstanding membership interests the
Borrower are owned directly or indirectly by the Parent, and (D) the Borrower
provides the Administrative Agent written notice of all such dividends and
distributions that exceed, individually or in the aggregate with all other
dividends and distributions during any fiscal year of the Borrower, the
applicable Threshold Amount within five (5) Business Days after such dividend or
distribution.

Section 8.12. ERISA. The Borrower shall, and shall cause each Borrower
Subsidiary to, promptly pay and discharge all obligations and liabilities
arising under ERISA of a character which if unpaid or unperformed could
reasonably be expected to result in the imposition of a Lien against any of its
Property. The Borrower shall, and shall cause each Borrower Subsidiary to,
promptly notify the Administrative Agent and each Lender of: (a) the occurrence
of any reportable event (as defined in ERISA) with respect to a Plan,
(b) receipt of any notice from the PBGC of its intention to seek termination of
any Plan or appointment of a trustee therefor, (c) its intention to terminate or
withdraw from any Plan, and (d) the occurrence of any event with respect to any
Plan which would result in the incurrence by the Borrower or any Borrower
Subsidiary of any material liability, fine or penalty, or any material increase
in the contingent liability of the Borrower or any Borrower Subsidiary with
respect to any post-retirement Welfare Plan benefit.

Section 8.13. Compliance with Laws; OFAC. (a) Each Loan Party shall, and shall
cause each Parent Subsidiary to, comply in all respects with the requirements of
all federal, state, and local laws, rules, regulations, ordinances and orders
applicable to or pertaining to its Property or business operations, where any
such non-compliance, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or result in a Lien upon any of its
Property.

 

-65-



--------------------------------------------------------------------------------

(b) (i) Each Loan shall at all times comply with the requirements of all OFAC
Sanctions Programs applicable to such Loan Party and shall cause each Parent
Subsidiary to comply with the requirements of all OFAC Sanctions Programs
applicable to such Parent Subsidiary; (ii) each Loan Party shall provide the
Administrative Agent and the Lenders any information requested by the
Administrative Agent or a Lender regarding the Loan Parties, their Affiliates,
and the Parent Subsidiaries that is necessary for the Administrative Agent or
Lender to comply with all applicable OFAC Sanctions Programs; subject however,
in the case of Affiliates, to such Loan Party’s ability to provide information
applicable to them; and (iii) if any Loan Party obtains actual knowledge or
receives any written notice that any Loan Party, any Affiliate or any Parent
Subsidiary is named on the then current OFAC SDN List (such occurrence, an “OFAC
Event”), such Loan Party shall promptly (x) give written notice to the
Administrative Agent and the Lenders of such OFAC Event, and (y) comply with all
applicable laws with respect to such OFAC Event (regardless of whether the party
included on the OFAC SDN List is located within the jurisdiction of the United
States of America), including the OFAC Sanctions Programs, and such Loan Party
hereby authorizes and consents to the Administrative Agent and the Lenders
taking any and all steps the Administrative Agent or such Lender deems
necessary, in its sole but reasonable discretion, to avoid violation of all
applicable laws with respect to any such OFAC Event, including the requirements
of the OFAC Sanctions Programs (including the freezing and/or blocking of assets
and reporting such action to OFAC).

(c) No Loan Party nor any of their respective Subsidiaries, or, to the best
knowledge of the Borrower or the Parent, any director, officer, affiliate, agent
or employee acting on behalf of any Loan Party or their respective Subsidiaries,
will engage in any activity or conduct which would violate any applicable
anti-bribery, anti-corruption or anti-money laundering laws or regulations in
any applicable jurisdiction and the Borrower and Parent have instituted and
maintains policies and procedures designated to prevent violation of such laws,
regulations and rules.

Section 8.14. Burdensome Contracts With Affiliates. The Borrower’s and the
Borrower Subsidiaries’ contracts, agreements and other business arrangements
with its Affiliates (except for other Wholly-owned Subsidiaries that are
Guarantors) shall, taken as a whole, be on terms and conditions which are not
materially less favorable to the Borrower or Borrower Subsidiary, taken as a
whole, than would be usual and customary in similar contracts, agreements or
business arrangements between Persons not affiliated with each other.

Section 8.15. No Changes in Fiscal Year. The fiscal year of the Loan Parties and
the Parent Subsidiaries ends on December 31 of each year; and the Parent shall
not, nor shall it permit any Parent Subsidiary to, change its fiscal year from
its present basis.

Section 8.16. Formation of Subsidiaries. The Borrower shall notify the
Administrative Agent of its creation or acquisition of any Subsidiary within ten
(10) Business Days after such creation or acquisition and shall deliver a
Guarantee as required by Section 8.9 hereof (at which time Schedule 6.2 shall be
deemed amended to include reference to such Subsidiary).

 

-66-



--------------------------------------------------------------------------------

Section 8.17. Change in the Nature of Business. No Loan Party shall, nor shall
it permit any of the Parent Subsidiaries to, engage in any business or activity
if as a result the general nature of the business of such Loan Party or any
Parent Subsidiary would be changed in any material respect from the general
nature of the business engaged in by it as of the Closing Date and any Parent
Subsidiary acquired or formed after the date hereof shall be in the same or
similar line of business as the Loan Parties or the Parent Subsidiaries
(including, for this purpose, Immaterial Subsidiaries) are engaged in as of the
Closing Date, other than businesses that are the same, similar, ancillary or
reasonably related to the businesses in which such Loan Party and the Parent
Subsidiaries (including, for this purpose, Immaterial Subsidiaries) are engaged
on the Closing Date (or which are reasonable extensions thereof).

Section 8.18. Use of Proceeds. The Loan Parties shall use the credit extended
under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4 hereof.

Section 8.19. No Restrictions. Except as provided herein and other than
(a) under the Parent Senior Secured Notes Indenture and any other restriction in
existence on the Closing Date, (b) restrictions imposed by applicable law or any
applicable rule, regulation or order, (c) customary restrictions on joint
ventures or interests therein arising from joint venture agreements,
(d) restrictions imposed by the holder of any Lien permitted by Section 8.8 on
the transfer of the asset or assets subject thereto, (e) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of any Loan Party or a Borrower Subsidiary, (f) customary provisions restricting
assignment of any agreement entered into by any Loan Party or a Borrower
Subsidiary, (g) any customary restrictions with respect to a Borrower Subsidiary
or other Property imposed pursuant to an agreement that has been entered into
relating to the sale of all or substantially all of the equity interests or
assets of such Borrower Subsidiary or any other Property permitted under
Section 8.10 pending the consummation of such sale, (h) restrictions imposed on
the ability of the Borrower to make dividends pursuant to the KCA Amended LLC
Agreement and (i) restrictions in agreements or instruments relating to any
Indebtedness permitted to be incurred subsequent to the date of this Agreement
pursuant to Section 8.7 or the Parent Senior Secured Notes Indenture that are
not materially less favorable to the Borrower, taken as a whole, than the
restrictions contained in this Agreement or than is customary in comparable
financings (as determined in good faith by the Borrower), no Loan Party shall,
nor shall it permit any of the Borrower Subsidiaries to, directly or indirectly
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Loan Party or any
of the Borrower Subsidiaries to: (a) pay dividends or make any other
distribution on any Borrower Subsidiary’s capital stock or other equity
interests owned by any Loan Party or Borrower Subsidiary, (b) pay any
indebtedness owed to any Loan Party or any Borrower Subsidiary, (c) make loans
or advances to any Loan Party or any Borrower Subsidiary, (d) transfer any of
its Property to any Loan Party or any of Borrower Subsidiary, or (e) guarantee
the Obligations, and/or grant Liens on its assets to the Administrative Agent as
required by the Loan Documents.

 

-67-



--------------------------------------------------------------------------------

Section 8.20. Maintenance of Subsidiaries. The Borrower shall not assign, sell
or transfer, nor shall it permit any Borrower Subsidiary to issue, assign, sell
or transfer, any shares of capital stock of a Borrower Subsidiary; provided,
however, that the foregoing shall not operate to prevent (a) the issuance, sale
and transfer to any person of any shares of capital stock of a Borrower
Subsidiary solely for the purpose of qualifying, and to the extent legally
necessary to qualify, such person as a director of such Borrower Subsidiary, or
(b) any transaction permitted by Section 8.10(iii) above.

Section 8.21. Financial Covenants.

(a) Minimum Total Regulatory Capital. The Borrower shall, at all times, maintain
Total Regulatory Capital on a non-consolidated basis of not less than
$650,000,000.

(b) Maximum Total Assets to Total Regulatory Capital Ratio. The Borrower shall,
at all times, maintain a Total Assets to Total Regulatory Capital Ratio of not
more than 20.0 to 1.0.

(c) Minimum Excess Net Capital. The Borrower shall, at all times, maintain
Excess Net Capital of not less than $75,000,000.

(d) Minimum Liquidity Ratio. The Borrower shall, at all times, maintain a
Liquidity Ratio of not less than 1.0 to 1.0.

(e) Minimum Tangible Net Worth. Parent shall, at all times, maintain Tangible
Net Worth of not less than $900,000,000.

 

SECTION 9. EVENTS OF DEFAULT AND REMEDIES.

Section 9.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:

(a) default in the payment when due of all or any part of the principal of any
Loan (whether at the stated maturity thereof or at any other time provided for
in this Agreement), or default for a period of five (5) Business Days in the
payment when due of any interest, fee or other Obligation payable hereunder or
under any other Loan Document;

(b) default in the observance or performance of (i) any covenant set forth in
Sections 1.7(b), 8.5, 8.7, 8.8, 8.9, 8.10, 8.11, 8.15, 8.16, 8.17, 8.18, 8.19 or
8.20 hereof, (ii) any covenant set forth in Section 8.21 hereof and such default
shall continue for a period of one (1) Business Day, (iii) any covenant set
forth in Section 8.14 hereof and such default shall continue for five
(5) Business Days, or (iv) of any provision hereunder or under any other Loan
Document dealing with the use, disposition or remittance of proceeds of
Collateral; or

 

-68-



--------------------------------------------------------------------------------

(c) default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within 30 days after the earlier
of (i) the date on which such failure shall first become known to any officer of
the Borrower or (ii) written notice thereof is given to the Borrower by the
Administrative Agent; or

(d) any representation or warranty made by any Loan Party or any Borrower
Subsidiary herein or in any other Loan Document, or in any statement or
certificate furnished to the Administrative Agent or the Lenders pursuant hereto
or thereto, or in connection with any extension of credit made hereunder, proves
untrue in any material respect as of the date of the issuance or making thereof;
or

(e) (i) any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or (ii) any of the Loan Documents shall
for any reason not be or shall cease to be in full force and effect, or any of
the Loan Documents is declared to be null and void, or (iii) any Guarantor takes
any action for the purpose of terminating repudiating or rescinding any Loan
Document executed by it or any of its obligations thereunder, or (iv) of the
Loan Documents shall for any reason fail to create a valid and perfected first
priority Lien in favor of the Administrative Agent in any Collateral purported
to be covered thereby except as expressly permitted by the terms thereof; or

(f) (i) default shall occur under any Material Indebtedness issued, assumed or
guaranteed by any Loan Party or Borrower Subsidiary aggregating more than the
applicable Threshold Amount, or under any indenture, agreement or other
instrument under which the same may be issued, and such default shall continue
for a period of time sufficient to permit the acceleration of the maturity of
any such Material Indebtedness (whether or not such maturity is in fact
accelerated) and (ii) any such Material Indebtedness shall not be paid when due
(whether by lapse of time, acceleration or otherwise);

(g) (i) any judgment or judgments, writ or writs, or warrant or warrants of
attachment, or any similar process or processes shall be entered or filed
against any Loan Party or any Borrower Subsidiary or against any of its
Property, in an aggregate amount in excess of the applicable Threshold Amount
(except to the extent fully covered by insurance pursuant to which the insurer
has accepted liability therefor in writing) and which remains undischarged,
unvacated, unbonded, unstayed or unsatisfied for a period of 30 days; or any
action shall be legally taken by a judgment creditor to attach or levy upon any
Property of any Loan Party or any Borrower Subsidiary to enforce any such
judgment, or (ii) any Loan Party or any Borrower Subsidiary shall fail within 30
days to discharge one or more non monetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or order, in any such case, are not
stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued; or

(h) any Loan Party or any Borrower Subsidiary or any member of its Controlled
Group shall fail to pay when due an amount or amounts aggregating in excess

 

-69-



--------------------------------------------------------------------------------

the applicable Threshold Amount which it shall have become liable to pay to the
PBGC or to a Plan under Title IV of ERISA; or notice of intent to terminate a
Plan or Plans having aggregate Unfunded Vested Liabilities in excess of the
applicable Threshold Amount (collectively, a “Material Plan”) shall be filed
under Title IV of ERISA by such Loan Party or any other member of their
Controlled Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any Material Plan or a proceeding
shall be instituted by a fiduciary of any Material Plan against a Loan Party or
any member of its Controlled Group to enforce Section 515 or 4219(c)(5) of ERISA
and such proceeding shall not have been dismissed within 30 days thereafter; or
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Material Plan must be terminated; or

(i) dissolution or termination of the existence of any Loan Party or (except as
permitted by Section 8.10(iii)) or any Borrower Subsidiary, or any Change of
Control shall occur; or

(j) any Loan Party or any Borrower Subsidiary shall (i) have entered
involuntarily against it an order for relief under the United States Bankruptcy
Code, as amended, (ii) not pay, or admit in writing its inability to pay, its
debts generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to, or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
action in furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith any appointment or proceeding described in
Section 9.1(k) hereof; or

(k) a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for any Loan Party or any Borrower Subsidiary or any
substantial part of any of its Property, or a proceeding described in
Section 9.1(j)(v) shall be instituted against any Loan Party or any Borrower
Subsidiary, and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of 60 days; or

(l) the SIPC shall have applied or shall have announced its intention to apply
for a decree adjudicating that customers of the Borrower are in need of
protection under SIPC; or

(m) the registration of the Borrower as a broker dealer with the SEC shall be
suspended, revoked or terminated for any reason in each case for a period of
more than 30 consecutive days, or the Borrower shall fail to comply with the
capital requirements of the SEC for a period of more than five (5) Business
Days.

 

-70-



--------------------------------------------------------------------------------

Section 9.2. Non-Bankruptcy Defaults. When any Event of Default (other than
those described in subsection (j) or (k) of Section 9.1 hereof with respect to
the Borrower) has occurred and is continuing, the Administrative Agent shall, by
written notice to the Borrower: (a) if so directed by the Required Lenders,
terminate the remaining Commitments and all other obligations of the Lenders
hereunder on the date stated in such notice (which may be the date thereof); and
(b) if so directed by the Required Lenders, declare the principal of and the
accrued interest on all outstanding Loans to be forthwith due and payable and
thereupon all outstanding Loans, including both principal and interest thereon,
shall be and become immediately due and payable together with all other amounts
payable under the Loan Documents without further demand, presentment, protest or
notice of any kind. The Administrative Agent, after giving notice to any
Borrower pursuant to Section 9.1(c) or this Section 9.2, shall also promptly
send a copy of such notice to the Administrative Agent and the other Lenders,
but the failure to do so shall not impair or annul the effect of such notice.

Section 9.3. Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 9.1 hereof with respect to the Borrower has
occurred and is continuing, then all outstanding Loans shall immediately become
due and payable together with all other amounts payable under the Loan Documents
without presentment, demand, protest or notice of any kind, the obligation of
the Lenders to extend further credit pursuant to any of the terms hereof shall
immediately terminate.

Section 9.4. Notice of Default. The Administrative Agent shall give notice to
the Borrower under Section 9.1(c) hereof promptly upon being requested to do so
by any Lender. The Administrative Agent, after giving notice to the Borrower
pursuant to Section 9.1(c) or this Section 9.4, shall also send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice.

 

SECTION 10. CHANGE IN CIRCUMSTANCES.

Section 10.1. Change of Law. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any Change in Law makes it
unlawful for any Lender to make or continue to maintain any Eurodollar Loans or
to perform its obligations as contemplated hereby, such Lender shall promptly
give notice thereof to the Borrower and such Lender’s obligations to make or
maintain Eurodollar Loans under this Agreement shall be suspended until it is no
longer unlawful for such Lender to make or maintain Eurodollar Loans. The
Borrower shall prepay on demand the outstanding principal amount of any such
affected Eurodollar Loans, together with all interest accrued thereon and all
other amounts then due and payable to such Lender under this Agreement;
 provided, however, subject to all of the terms and conditions of this
Agreement, the Borrower may then elect to borrow the principal amount of the
affected Eurodollar Loans from such Lender by means of Base Rate Loans from such
Lender, which Base Rate Loans shall not be made ratably by the Lenders but only
from such affected Lender.

 

-71-



--------------------------------------------------------------------------------

Section 10.2. Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR. If on or prior to the first day of any Interest Period for
any Borrowing of Eurodollar Loans:

(a) the Administrative Agent determines that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or

(b) the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period or (ii) that the making or funding of Eurodollar Loans become
impracticable,

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.

Section 10.3. Increased Cost and Reduced Return. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(excluding (A) Taxes and (B) any reserve requirement reflected in the applicable
Eurodollar Reserve Percentage);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (c) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal or
commitments; or

(iii) impose on any Recipient or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender or such other Recipient of participating in,
or to reduce the amount of any sum received or receivable by such Lender or such
other Recipient hereunder in an amount deemed material (whether of principal,
interest or any other amount) then, upon request of such Lender or other
Recipient, the Borrower will, within 15 days after demand by such Lender or
other Recipient (with a copy to the Administrative Agent), pay to such Lender or
other Recipient, as the case may be, such

 

-72-



--------------------------------------------------------------------------------

additional amount or amounts as will compensate such Lender or other Recipient,
as the case may be, for such additional costs incurred or reduction suffered.
Notwithstanding the foregoing, no Recipient shall demand compensation pursuant
to this Section if it shall not at the time be the general policy or practice of
such Recipient to demand such compensation from similarly situated borrowers.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Swing Loans held by, such Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy), then from
time to time, within 15 days after demand by such Lender (with a copy to the
Administrative Agent), the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower, shall be conclusive if reasonably determined. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods. The Borrower shall pay such Lender the amount shown as due
on any such certificate within fifteen (15) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

Section 10.4. Lending Offices. Each Lender may, at its option, elect to make its
Loans hereunder at the branch, office or affiliate specified on the appropriate
signature page hereof (each a “Lending Office”) for each type of Loan available
hereunder or at such other of its branches, offices or affiliates as it may from
time to time elect and designate in a written notice to the Borrower and the
Administrative Agent. To the extent reasonably possible, a Lender shall
designate an alternative branch or funding office with respect to its Loans to
reduce any liability of the Borrower to such Lender under Section 10.3 or
Section 13.1 hereof or to avoid the unavailability of Eurodollar Loans under
Section 10.2 hereof, so long as such designation is not otherwise materially
disadvantageous to the Lender.

 

-73-



--------------------------------------------------------------------------------

Section 10.5. Discretion of Lender as to Manner of Funding. Notwithstanding any
other provision of this Agreement except Section 10.4, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder with respect to Eurodollar Loans shall be
made as if each Lender had actually funded and maintained each Eurodollar Loan
through the purchase of deposits in the interbank eurodollar market having a
maturity corresponding to such Loan’s Interest Period, and bearing an interest
rate equal to LIBOR for such Interest Period.

 

SECTION 11. THE ADMINISTRATIVE AGENT.

Section 11.1. Appointment and Authorization of Administrative Agent. Each Lender
hereby appoints BMO Harris Bank N.A. as the Administrative Agent under the Loan
Documents and hereby authorizes the Administrative Agent to take such action as
an agent on its behalf and to exercise such powers under the Loan Documents as
are delegated to the Administrative Agent by the terms thereof, together with
such powers as are reasonably incidental thereto. The Lenders expressly agree
that the Administrative Agent is not acting as a fiduciary of the Lenders in
respect of the Loan Documents, the Borrower or otherwise, and nothing herein or
in any of the other Loan Documents shall result in any duties or obligations on
the Administrative Agent or any of the Lenders except as expressly set forth
herein.

Section 11.2. The Administrative Agent and its Affiliates. The Administrative
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any other Lender and may exercise or refrain from exercising
such rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Affiliate
of the Borrower as if it were not the Administrative Agent under the Loan
Documents. The term “Lender” as used herein and in all other Loan Documents,
unless the context otherwise clearly requires, includes the Administrative Agent
in its individual capacity as a Lender (if applicable).

Section 11.3. Action by the Administrative Agent. If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 8.5 hereof, the Administrative Agent shall promptly give each of the
Lenders written notice thereof. The obligations of the Administrative Agent
under the Loan Documents are only those expressly set forth therein. Without
limiting the generality of the foregoing, the Administrative Agent shall not be
required to take any action hereunder with respect to any Default or Event of
Default, except as expressly provided in Sections 9.2 and 9.4. Upon the
occurrence of an Event of Default, the Administrative Agent shall take such
action to enforce its Lien on the Collateral and to preserve and protect the
Collateral as may be directed by the Required Lenders. Unless and until the
Required Lenders give such direction, the Administrative Agent may (but shall
not be obligated to) take or refrain from taking such actions as it deems
appropriate and in the best interest of all the Lenders. In no

 

-74-



--------------------------------------------------------------------------------

event, however, shall the Administrative Agent be required to take any action in
violation of applicable law or of any provision of any Loan Document, and the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or under any other Loan Document unless it first
receives any further assurances of its indemnification from the Lenders that it
may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall be entitled to assume that no Default or Event of
Default exists unless notified in writing to the contrary by a Lender or the
Borrower. In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder. Any instructions of the Required Lenders, or of any other
group of Lenders called for under the specific provisions of the Loan Documents,
shall be binding upon all the Lenders and the holders of the Obligations.

Section 11.4. Consultation with Experts. The Administrative Agent may consult
with legal counsel, independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants or
experts.

Section 11.5. Liability of the Administrative Agent; Credit Decision. Neither
the Administrative Agent nor any of their respective directors, officers, agents
or employees shall be liable for any action taken or not taken by it in
connection with the Loan Documents: (i) with the consent or at the request of
the Required Lenders or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and non-appealable judgment. Neither the Administrative Agent nor any of their
respective directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into or verify: (i) any statement, warranty
or representation made in connection with this Agreement, any other Loan
Document or any Credit Event; (ii) the performance or observance of any of the
covenants or agreements of the Parent, the Borrower or any Borrower Subsidiary
contained herein or in any other Loan Document; (iii) the satisfaction of any
condition specified in Section 7 hereof, except receipt of items required to be
delivered to the Administrative Agent; or (iv) the validity, effectiveness,
genuineness, enforceability, perfection, value, worth or collectibility hereof
or of any other Loan Document or of any other documents or writing furnished in
connection with any Loan Document or of any Collateral; and the Administrative
Agent makes no representation of any kind or character with respect to any such
matter mentioned in this sentence. The Administrative Agent may execute any of
its duties under any of the Loan Documents by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, the Borrower, or
any other Person for the default or misconduct of any such agents or
attorneys-in-fact selected with reasonable care. The Administrative Agent shall
not incur any liability by acting in reliance upon any notice, consent,
certificate, other document or statement (whether written or oral) believed by
it to be genuine or to be sent by the proper party or parties. In particular and
without limiting any of the foregoing, the Administrative Agent shall not have
any responsibility for confirming the accuracy of any compliance certificate or
other document or instrument received by it under the Loan Documents. The
Administrative Agent may treat the payee of any Obligation as the holder thereof
until written notice of transfer shall have been filed

 

-75-



--------------------------------------------------------------------------------

with the Administrative Agent signed by such payee in form satisfactory to the
Administrative Agent. Each Lender and the Administrative Agent acknowledges that
it has independently and without reliance on any other Lender, and based upon
such information, investigations and inquiries as it deems appropriate, made its
own credit analysis and decision to extend credit to the Borrower in the manner
set forth in the Loan Documents. It shall be the responsibility of each Lender
and the Administrative Agent to keep itself informed as to the creditworthiness
of the Loan Parties and the Parent Subsidiaries, and the Administrative Agent
shall not have any liability to any Lender with respect thereto.

Section 11.6. Indemnity. The Lenders shall ratably, in accordance with their
respective Percentages, indemnify and hold the Administrative Agent, and its
directors, officers, employees, agents, and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Loan Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by the Borrower and except to the extent that
any event giving rise to a claim was caused by the gross negligence or willful
misconduct of the party seeking to be indemnified as determined by a court of
competent jurisdiction by final and non-appealable judgment. The obligations of
the Lenders under this Section 11.6 shall survive termination of this Agreement.
The Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise, and with any amounts offset for the
benefit of the Administrative Agent to be held by it for its own account and
with any amounts offset for the benefit of the Swing Line Lender to be remitted
by the Administrative Agent to of for the account of Swing Line Lender), but
shall not be entitled to offset against amounts owed to the Administrative Agent
or Swing Line Lender by any Lender arising outside of this Agreement and the
other Loan Documents.

Section 11.7. Resignation of the Administrative Agent and Successor Agent.
(a) The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders and the Borrower. Upon any such resignation of the
Administrative Agent, the Required Lenders, or, to the extent the proposed
successor Administrative Agent is not a Lender or an Affiliate thereof, all
Lenders, shall have the right to appoint a successor Administrative Agent,
subject to the consent of the Borrower in the absence of a Default or Event of
Default that has occurred and is continuing. If no successor Administrative
Agent shall have been so appointed by the Required Lenders or all Lenders, as
applicable, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving of notice of resignation then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which may be any Lender hereunder or any commercial bank,
or an Affiliate of a commercial bank, having an office in the United States of
America and having a combined capital and surplus of at least $200,000,000,
subject to the consent of the Borrower in the absence of a Default or Event of
Default that has occurred and is continuing. Upon the acceptance of its
appointment as the Administrative Agent hereunder, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights and
duties of the retiring Administrative Agent under the Loan Documents, and the
retiring Administrative Agent shall be

 

-76-



--------------------------------------------------------------------------------

discharged from its duties and obligations thereunder. After any retiring
Administrative Agent’s resignation hereunder as such Administrative Agent, the
provisions of this Section 11 and all protective provisions of the other Loan
Documents shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was an Administrative Agent, but no successor
Administrative Agent shall in any event be liable or responsible for any actions
of its predecessor. If the Administrative Agent resigns and no successor is
appointed, the rights and obligations of the Administrative Agent shall be
automatically assumed by the Required Lenders and (i) the Borrower shall be
directed to make all payments due each Lender hereunder directly to such Lender
and (ii) the Administrative Agent’s rights in the Collateral shall be assigned
without representation, recourse or warranty to the Lenders as their interests
may appear.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. So long as no Default or Event of Default
exists, such appointment of a successor shall require the Borrower’s consent
(such consent not to be unreasonably withheld). If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

Section 11.8. Swing Line Lender. The Swing Line Lender shall act on behalf of
the Lenders with respect to the Swing Loans made hereunder. The Swing Line
Lender shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Section 11 with respect to any acts taken or
omissions suffered by the Swing Line Lender in connection with Swing Loans made
or to be made hereunder as fully as if the term “Administrative Agent”, as used
in this Section 11, included the Swing Line Lender with respect to such acts or
omissions and (ii) as additionally provided in this Agreement with respect to
the Swing Line Lender.

Section 11.9. Designation of Additional Agents. The Administrative Agent, in
consultation with the Borrower, shall have the continuing right, for purposes
hereof, at any time and from time to time to designate one or more of the
Lenders (and/or its or their Affiliates) as “syndication agents,” “documentation
agents,” “book runners,” “lead arrangers,” “arrangers,” or other designations
for purposes hereto, but such designation shall have no substantive effect, and
such Lenders and their Affiliates shall have no additional powers, duties or
responsibilities as a result thereof.

Section 11.10. Authorization to Release Liens. The Administrative Agent is
hereby irrevocably authorized by each of the Lenders and the Administrative
Agent (a) to release any Lien covering any Collateral that is sold, transferred,
or otherwise disposed of in accordance with the terms and conditions of this
Agreement (including a sale, transfer, or disposition permitted by the terms of
Section 4.5 or Section 8.10 hereof or which has otherwise been consented to in
accordance with Section 13.12 hereof), and (b) release Liens on the Collateral
following termination or expiration of the Commitments and payment in full in
cash of the Obligations.

 

-77-



--------------------------------------------------------------------------------

Section 11.11. Enforcement of the Collateral. Except as otherwise specifically
provided for herein, no Lender (or its Affiliates), other than the
Administrative Agent, shall have the right to institute any suit, action or
proceeding in equity or at law for the foreclosure or other realization upon any
Collateral or for the execution of any trust or power in respect of the
Collateral or for the appointment of a receiver or for the enforcement of any
other remedy under the Loan Documents; it being understood and intended that no
one or more of the Lenders (or their Affiliates) shall have any right in any
manner whatsoever to affect, disturb or prejudice the Lien of the Administrative
Agent (or any security trustee therefor) under the Loan Documents by its or
their action or to enforce any right thereunder, and that all proceedings at law
or in equity shall be instituted, had, and maintained by the Administrative
Agent (or its security trustee) in the manner provided for in the relevant Loan
Documents for the benefit of the Lenders.

Section 11.12. Authorization of Administrative Agent to File Proofs of Claim In
case of the pendency of any proceeding under any debtor relief law described in
subsection (j) or (k) of Section 9.1 or any other judicial proceeding relative
to the Borrower, the Administrative Agent (irrespective of whether the principal
of any Loan with respect to the Borrower shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of Lenders and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Administrative Agent and its respective
agents and counsel and all other amounts due the Lenders and the Administrative
Agent under including, but not limited to, Sections 1.10, 2.1, 10.3, and 13.14
hereof) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.1 and 13.14 hereof. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

-78-



--------------------------------------------------------------------------------

SECTION 12. THE GUARANTEES.

Section 12.1. The Guarantees. To induce the Lenders to provide the credits
described herein and in consideration of benefits expected to accrue to the
Borrower by reason of the Commitments and for other good and valuable
consideration, receipt of which is hereby acknowledged, the Parent and each
Borrower Subsidiary party hereto (including any Borrower Subsidiary executing a
joinder to this Agreement or such other Guaranty Agreement acceptable to the
Administrative Agent) hereby unconditionally and irrevocably guarantee jointly
to the Administrative Agent and the Lenders and their Affiliates, the due and
punctual payment of all present and future Obligations, including, but not
limited to, the due and punctual payment of principal of and interest on the
Loans and the due and punctual payment of all other Obligations now or hereafter
owed by the Borrower under the Loan Documents, in each case as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or
otherwise, according to the terms hereof and thereof (including all interest,
costs, fees, and charges after the entry of an order for relief against the
Borrower or such other obligor in a case under the United States Bankruptcy Code
or any similar proceeding, whether or not such interest, costs, fees and charges
would be an allowed claim against the Borrower or any such obligor in any such
proceeding). In case of failure by the Borrower or other obligor punctually to
pay any Obligations guaranteed hereby, each Guarantor hereby unconditionally
agrees to make such payment or to cause such payment to be made punctually as
and when the same shall become due and payable, whether at stated maturity, by
acceleration, or otherwise, and as if such payment were made by the Borrower or
such obligor.

Section 12.2. Guarantee Unconditional. The obligations of each Guarantor under
this Section 12 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

(a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of any Loan Party or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

(b) any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
any Loan Party or other obligor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of any Loan
Party or other obligor or of any other guarantor contained in any Loan Document;

(c) the existence of any claim, set-off, or other rights which any Loan Party or
other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender or any other Person, whether or not arising in
connection herewith;

 

-79-



--------------------------------------------------------------------------------

(d) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against any Loan
Party or other obligor, any other guarantor, or any other Person or Property;

(e) any application of any sums by whomsoever paid or howsoever realized to any
obligation of any Loan Party or other obligor, regardless of what obligations of
any Loan Party or other obligor remain unpaid; or

(f) any other act or omission to act or delay of any kind by the Administrative
Agent, any Lender or any other Person or any other circumstance whatsoever that
might, but for the provisions of this subsection, constitute a legal or
equitable discharge of the obligations of any Guarantor under this Section 12.

Section 12.3. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this Section 12 shall remain
in full force and effect until the Commitments are terminated and the principal
of and interest on the Loans and all other amounts payable by the Borrower and
the other Loan Parties under this Agreement and all other Loan Documents shall
have been paid in full. If at any time any payment of the principal of or
interest on any Loan is rescinded or must be otherwise restored or returned upon
the insolvency, bankruptcy, or reorganization of such Loan Party or other
obligor or of any guarantor, or otherwise, each Guarantor’s obligations under
this Section 12 with respect to such payment shall be reinstated at such time as
though such payment had become due but had not been made at such time.

Section 12.4. Subrogation. Each Guarantor agrees it will not exercise any rights
which it may acquire by way of subrogation by any payment made hereunder, or
otherwise, until all the Obligations shall have been paid in full subsequent to
the termination of all the Commitments. If any amount shall be paid to a
Guarantor on account of such subrogation rights at any time prior to the later
of (x) the payment in full of the Obligations and all other amounts payable by
the Loan Parties hereunder and the other Loan Documents and (y) the termination
of the Commitments, such amount shall be held in trust for the benefit of the
Administrative Agent and the Lenders (and their Affiliates) and shall forthwith
be paid to the Administrative Agent for the benefit of the Lenders (and their
Affiliates) or be credited and applied upon the Obligations, whether matured or
unmatured, in accordance with the terms of this Agreement.

Section 12.5. Subordination. Each Guarantor (each referred to herein as a
“Subordinated Creditor”) hereby subordinates the payment of all indebtedness,
obligations, and liabilities of the Borrower or other Loan Party owing to such
Subordinated Creditor, whether now existing or hereafter arising, to the
indefeasible payment in full in cash of all Obligations. During the existence of
any Event of Default, subject to Section 12.4, any such indebtedness,
obligation, or liability of the Borrower or other Loan Party owing to such
Subordinated Creditor shall be enforced and performance received by such
Subordinated Creditor as trustee for the benefit of the holders of the
Obligations and the proceeds thereof shall be paid over to the Administrative
Agent for application to the Obligations (whether or not then due), but without
reducing or affecting in any manner the liability of such Guarantor under this
Section 12.

 

-80-



--------------------------------------------------------------------------------

Section 12.6. Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Administrative
Agent, any Lender or any other Person against the Borrower or other obligor,
another guarantor, or any other Person.

Section 12.7. Limit on Recovery. Notwithstanding any other provision hereof, the
right of recovery against each Guarantor under this Section 12 shall not exceed
$1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 12 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.

Section 12.8. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower or other Loan Party or other obligor under
this Agreement or any other Loan Document is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower or such other Loan Party or
obligor, all such amounts otherwise subject to acceleration under the terms of
this Agreement or the other Loan Documents shall nonetheless be payable by the
Guarantors hereunder forthwith on demand by the Administrative Agent made at the
request or otherwise with the consent of the Required Lenders.

Section 12.9. Benefit to Guarantors. The Loan Parties are engaged in related
businesses and integrated to such an extent that the financial strength and
flexibility of the Borrower and the other Loan Parties has a direct impact on
the success of each other Loan Party. Each Guarantor will derive substantial
direct and indirect benefit from the extensions of credit hereunder, and each
Guarantor acknowledges that this guarantee is necessary or convenient to the
conduct, promotion and attainment of its business.

 

SECTION 13. MISCELLANEOUS.

Section 13.1. Withholding Taxes.

(a) (a) Certain Defined Terms. For purposes of this Section 13.1, the term
“applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with

 

-81-



--------------------------------------------------------------------------------

applicable law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 13.1) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(d) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 13.1) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.10 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 13.1, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the

 

-82-



--------------------------------------------------------------------------------

Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 13.1(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
and substance acceptable to the Borrower and Administrative Agent to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN-E; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E,
a U.S. Tax Compliance Certificate in form and substance acceptable to the
Borrower and Administrative Agent, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate in form and substance
acceptable to the Borrower and Administrative Agent on behalf of each such
direct and indirect partner;

 

-83-



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

-84-



--------------------------------------------------------------------------------

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 13.1 (including by
the payment of additional amounts pursuant to this Section 13.1), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 13.1 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this subsection
(h) (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection (h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this subsection
(h) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This subsection (h) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 13.1 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 13.2. No Waiver, Cumulative Remedies. No delay or failure on the part of
the Administrative Agent or any Lender, or on the part of the holder or holders
of any of the Obligations, in the exercise of any power or right under any Loan
Document shall operate as a waiver thereof or as an acquiescence in any default,
nor shall any single or partial exercise of any power or right preclude any
other or further exercise thereof or the exercise of any other power or right.
The rights and remedies hereunder of the Administrative Agent, the Lenders, and
of the holder or holders of any of the Obligations are cumulative to, and not
exclusive of, any rights or remedies which any of them would otherwise have.

Section 13.3. Non-Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

Section 13.4. Survival of Representations. All representations and warranties
made herein or in any other Loan

 

-85-



--------------------------------------------------------------------------------

Document or in certificates given pursuant hereto or thereto shall survive the
execution and delivery of this Agreement and the other Loan Documents, and shall
continue in full force and effect with respect to the date as of which they were
made as long as any credit is in use or available hereunder.

Section 13.5. Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders of amounts sufficient to protect the
yield of the Lenders, including, but not limited to, Sections 1.10, 10.3, and
13.13 hereof, shall survive the termination of this Agreement and the other Loan
Documents and the payment of the Obligations.

Section 13.6. Sharing of Set-Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise, on any of the Loans
in excess of its ratable share of payments on all such Obligations then
outstanding to the Lenders, then such Lender shall purchase for cash at face
value, but without recourse, ratably from each of the other Lenders such amount
of the Loans or participations therein, held by each such other Lenders (or
interest therein) as shall be necessary to cause such Lender to share such
excess payment ratably with all the other Lenders; provided, however, that if
any such purchase is made by any Lender, and if such excess payment or part
thereof is thereafter recovered from such purchasing Lender, the related
purchases from the other Lenders shall be rescinded ratably and the purchase
price restored as to the portion of such excess payment so recovered, but
without interest. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Section 13.7. Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt. Notices
under the Loan Documents to any Lender shall be addressed to its address or
telecopier number set forth on its Administrative Questionnaire; and notices
under the Loan Documents to the Borrower, the Administrative Agent shall be
addressed to its respective address or telecopier number set forth below:

 

to the Borrower or

the Parent:

 

KCG Americas LLC

545 Washington Blvd

Jersey City, NJ 07430

Attention: John Hestvik, MD

[Redacted]

to the Administrative Agent:

 

BMO Harris Bank N.A.

111 West Monroe Street

Chicago, Illinois 60603

Attention: Futures and Securities Division

[Redacted]

 

-86-



--------------------------------------------------------------------------------

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section 13.7 or in the relevant Administrative Questionnaire
and a confirmation of such telecopy has been received by the sender, (ii) if
given by mail, 5 days after such communication is deposited in the mail,
certified or registered with return receipt requested, addressed as aforesaid or
(iii) if given by any other means, when delivered at the addresses specified in
this Section 13.7 or in the relevant Administrative Questionnaire; provided that
any notice given pursuant to Section 1 hereof shall be effective only upon
receipt.

Section 13.8. Counterparts; Etc.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 7.2, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement. For purposes of determining compliance
with the conditions specified in Section 7.2 hereof, each Lender that has signed
this Agreement shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
Closing Date specifying its objection thereto.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to

 

-87-



--------------------------------------------------------------------------------

include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the Illinois State Electronic Commerce Security Act, or any other similar state
laws based on the Uniform Electronic Transactions Act.

Section 13.9. Successors and Assigns. This Agreement shall be binding upon the
Loan Parties and their successors and assigns, and shall inure to the benefit of
the Administrative Agent and each of the Lenders, and the benefit of their
respective successors and assigns, including any subsequent holder of any of the
Obligations. This Agreement shall be binding upon Administrative Agent and each
of the Lenders, and their respective successors and assigns, and shall inure to
the benefit of the Loan Parties and their permitted successors and permitted
assigns. No Loan Party may assign any of its rights or obligations under any
Loan Document without the written consent of all of the Lenders.

Section 13.10. Participants. Each Lender shall have the right at its own cost to
grant participations (to be evidenced by one or more agreements or certificates
of participation) in the Loans made and/or Commitments held by such Lender at
any time and from time to time to one or more other Persons (other than natural
persons); provided that no such participation shall relieve any Lender of any of
its obligations under this Agreement, and, provided, further that no such
participant shall have any rights under this Agreement except as provided in
this Section 13.10, and the Administrative Agent shall have no obligation or
responsibility to such participant. Any agreement pursuant to which such
participation is granted shall provide that the granting Lender shall retain the
sole right and responsibility to enforce the obligations of the Borrower under
this Agreement and the other Loan Documents including, without limitation, the
right to approve any amendment, modification or waiver of any provision of the
Loan Documents, except that such agreement may provide that such Lender will not
agree to any modification, amendment or waiver of the Loan Documents that would
reduce the amount of or postpone any fixed date for payment of any Obligation in
which such participant has an interest. Any party to which such a participation
has been granted shall have the benefits of Section 1.10 and Section 10.3
hereof; provided, that any payment shall be limited to the amount that would be
payable to the Lender if there were no participation. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
Commitments, Loans, or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

-88-



--------------------------------------------------------------------------------

Section 13.11. Assignments. (a) Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

(i) Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and (B) in any case not
described in subsection (a)(i)(A) of this Section 13.11, the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Effective
Date” is specified in the Assignment and Acceptance, as of the Effective Date)
shall not be less than $5,000,000 unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consent (each such consent not to be unreasonably withheld or
delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 13.11(a)(i)(B) and, in addition:

(a) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;

(b) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender with a Commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender; and

(c) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Swing
Loans (whether or not then outstanding).

 

-89-



--------------------------------------------------------------------------------

(iv) Assignment and Acceptance. (a) The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500; provided that, no such fee
shall be payable in connection with any assignment by a Lender to a Lender or an
Affiliate or Approved Fund of a Lender, and (b) the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower, Parent or Other Disqualified Assignees. No such
assignment shall be made to the Parent, the Borrower or any of their Affiliates
or any Parent Subsidiary, or any Disqualified Assignee.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.11(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.5 and 13.14 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 13.11 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.10 hereof.

(b) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(c) Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any such pledge or grant to a Federal Reserve Bank, and this
Section 13.11 shall not apply to any such pledge or grant of a security
interest; provided that no such pledge or grant of a security interest

 

-90-



--------------------------------------------------------------------------------

shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or secured party for such Lender as a party hereto; provided
further, however, the right of any such pledgee or grantee (other than any
Federal Reserve Bank) to further transfer all or any portion of the rights
pledged or granted to it, whether by means of foreclosure or otherwise, shall be
at all times subject to the terms of this Agreement.

(d) Notwithstanding anything to the contrary herein, if at any time the Swing
Line Lender assigns all of its Commitments and Revolving Loans pursuant to
subsection (a) above, the Swing Line Lender may terminate the Swing Line. In the
event of such termination of the Swing Line, the Borrower shall be entitled to
appoint another Lender to act as the successor Swing Line Lender hereunder (with
such Lender’s consent); provided, however, that the failure of the Borrower to
appoint a successor shall not affect the resignation of the Swing Line Lender.
If the Swing Line Lender terminates the Swing Line, it shall retain all of the
rights of the Swing Line Lender provided hereunder with respect to Swing Loans
made by it and outstanding as of the effective date of such termination,
including the right to require Lenders to make Revolving Loans or fund
participations in outstanding Swing Loans pursuant to Section 1.5 hereof.

Section 13.12. Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrower, (b) the Required Lenders (except
as otherwise stated below to require only the consent of the Lenders affected
thereby), and (c) if the rights or duties of the Administrative Agent or the
Swing Line Lender are affected thereby, the Administrative Agent or the Swing
Line Lender, as applicable; provided that:

(i) no amendment or waiver pursuant to this Section 13.12 shall (A) increase any
Commitment of any Lender without the consent of such Lender or (B) reduce the
amount of or rate of, as applicable, or postpone the date for any scheduled
payment of any principal of or interest on any Loan or of any fee payable
hereunder without the consent of the Lender to which such payment is owing or
which has committed to make such Loan (or participate therein) hereunder;

(ii) no amendment or waiver pursuant to this Section 13.12 shall, unless signed
by each Lender, change the definition of Required Lenders, change the provisions
of this Section 13.12, change Section 13.6 in a manner that would affect the
ratable sharing of setoffs required thereby, change the application of payments
contained in Section 3.1, release any material guarantor or all or substantially
all of the Collateral (except as otherwise provided for in the Loan Documents),
affect the number of Lenders required to take any action hereunder or under any
other Loan Document, or except as otherwise specified herein, increase the
advance rates set forth in the defined terms “Borrowing Base A” and “Borrowing
Base B”, amend any definition used in the defined terms “Borrowing Base,”
“Borrowing Base A” and “Borrowing Base B” if the effect of such amendment would
be to increase the amount of available credit, or add a new category of eligible
assets to Borrowing Base A or Borrowing Base B; and

(iii) no amendment or waiver pursuant to this Section 13.12 shall, unless signed
by each Lender affected thereby, extend the Termination Date.

 

-91-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

Section 13.13. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

Section 13.14. Costs and Expenses; Indemnification. The Borrower agrees to pay
all costs and expenses of the Administrative Agent in connection with the
preparation, negotiation, syndication, and administration of the Loan Documents,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent, in connection with the preparation and execution of
the Loan Documents, and any amendment, waiver or consent related thereto,
whether or not the transactions contemplated herein are consummated. The
Borrower agrees to pay to the Administrative Agent and each Lender, and any
other holder of any Obligations outstanding hereunder, all costs and expenses
reasonably incurred or paid by the Administrative Agent, such Lender, or any
such holder, including reasonable attorneys’ fees and disbursements and court
costs, in connection with any Default or Event of Default hereunder or in
connection with the enforcement of any of the Loan Documents (including all such
costs and expenses incurred in connection with any proceeding under the United
States Bankruptcy Code involving the Borrower as a debtor thereunder). The
Borrower further agrees to indemnify the Administrative Agent, each Lender, and
any security trustee therefor, and their respective directors, officers,
employees, agents, financial advisors, and consultants (each such Person being
called an “Indemnitee”) against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including, without limitation, all
reasonable fees and disbursements of counsel for any such Indemnitee and all
reasonable expenses of litigation or preparation therefor, whether or not the
Indemnitee is a party thereto, or any settlement arrangement arising from or
relating to any such litigation) which any of them may pay or incur arising out
of or relating to any Loan Document or any of the transactions contemplated
thereby or the direct or indirect application or proposed application of the
proceeds of any Loan, other than those which arise from the gross negligence or
willful misconduct of the party claiming indemnification as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Borrower, upon demand by the Administrative Agent or a Lender at any time, shall
reimburse the Administrative Agent or such Lender for any legal or other
expenses (including, without limitation, all reasonable fees and disbursements
of counsel for any such Indemnitee) incurred in connection with investigating or
defending against any of the foregoing (including any settlement costs relating
to the foregoing) except if the same is directly due to the gross negligence or
willful misconduct of the party to be indemnified as determined by a court of
competent jurisdiction by final and nonappealable judgment. To the extent
permitted by applicable law, the Borrower shall not assert, and each such Person
hereby waives, any claim

 

-92-



--------------------------------------------------------------------------------

against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or the
other Loan Documents or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. The obligations of the Borrower under this Section 13.14
shall survive the termination of this Agreement.

Section 13.15. Set-off. In addition to any rights now or hereafter granted under
the Loan Documents or applicable law and not by way of limitation of any such
rights, upon the occurrence of any Event of Default, each Lender, each
subsequent holder of any Obligation, and each of their respective affiliates, is
hereby authorized by the Borrower at any time or from time to time, without
notice to the Borrower or to any other Person, any such notice being hereby
expressly waived, to set-off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured, and in
whatever currency denominated, but not including trust accounts) and any other
indebtedness at any time held or owing by that Lender, subsequent holder, or
affiliate, to or for the credit or the account of the Borrower, whether or not
matured, against and on account of the Obligations of the Borrower to that
Lender, or subsequent holder under the Loan Documents, including, but not
limited to, all claims of any nature or description arising out of or connected
with the Loan Documents, irrespective of whether or not (a) that Lender, or
subsequent holder shall have made any demand hereunder or (b) the principal of
or the interest on the Loans and other amounts due hereunder shall have become
due and payable pursuant to Section 9 and although said obligations and
liabilities, or any of them, may be contingent or unmatured.

Section 13.16. Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.

Section 13.17. Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section 13.17 shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have

 

-93-



--------------------------------------------------------------------------------

received hereunder shall, at the option of the Administrative Agent, be
(i) applied as a credit against the then outstanding principal amount of
Obligations hereunder and accrued and unpaid interest thereon (not to exceed the
maximum amount permitted by applicable law), (ii) refunded to the Borrower, or
(iii) any combination of the foregoing, (d) the interest rate payable hereunder
or under any other Loan Document shall be automatically subject to reduction to
the maximum lawful contract rate allowed under applicable usury laws (the
“Maximum Rate”), and this Agreement and the other Loan Documents shall be deemed
to have been, and shall be, reformed and modified to reflect such reduction in
the relevant interest rate, and (e) neither Borrower nor any guarantor or
endorser shall have any action against the Administrative Agent or any Lender
for any damages whatsoever arising out of the payment or collection of any
Excess Interest. Notwithstanding the foregoing, if for any period of time
interest on any of the Borrower’s Obligations is calculated at the Maximum Rate
rather than the applicable rate under this Agreement, and thereafter such
applicable rate becomes less than the Maximum Rate, the rate of interest payable
on the Borrower’s Obligations shall remain at the Maximum Rate until the Lenders
have received the amount of interest which such Lenders would have received
during such period on the Borrower’s Obligations had the rate of interest not
been limited to the Maximum Rate during such period.

Section 13.18. Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Subsidiaries shall only apply during
such times as the Parent or the Borrower, as the case may be, has one or more
Subsidiaries. NOTHING CONTAINED HEREIN SHALL BE DEEMED OR CONSTRUED TO PERMIT
ANY ACT OR OMISSION WHICH IS PROHIBITED BY THE TERMS OF ANY COLLATERAL DOCUMENT,
THE COVENANTS AND AGREEMENTS CONTAINED HEREIN BEING IN ADDITION TO AND NOT IN
SUBSTITUTION FOR THE COVENANTS AND AGREEMENTS CONTAINED IN THE COLLATERAL
DOCUMENTS.

Section 13.19. Lender’s Obligations Several. The obligations of the Lenders
hereunder are several and not joint. Nothing contained in this Agreement and no
action taken by the Lenders pursuant hereto shall be deemed to constitute a
partnership, association, joint venture or other entity.

Section 13.20. Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS (EXCEPT AS OTHERWISE
SPECIFIED THEREIN), AND THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE
CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the United States District
Court for the Northern District of Illinois and of any Illinois State court
sitting in the City of Chicago, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan

 

-94-



--------------------------------------------------------------------------------

Document, or for recognition or enforcement of any judgment, and each party
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such Illinois
State court or, to the extent permitted by applicable Legal Requirements, in
such federal court. Each party hereto hereby agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Legal Requirements. Nothing in this Agreement or any other Loan
Document or otherwise shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Legal Requirements, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 13.20(b). Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Legal
Requirements, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
any action or proceeding arising out of or relating to any Loan Document, in the
manner provided for notices (other than telecopy or e-mail) in Section 13.7.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
applicable Legal Requirements.

Section 13.21. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NONE OF THE REPRESENTATIVE, THE ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 13.21.

Section 13.22. USA Patriot Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify, and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.

Section 13.23. Confidentiality. Each of the Administrative Agent and the Lenders
severally agrees to maintain the confidentiality of the

 

-95-



--------------------------------------------------------------------------------

Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors to the extent any such Person has
a need to know such Information (it being understood that the Persons to whom
such disclosure is made will first be informed of the confidential nature of
such Information and instructed to keep such Information confidential), provided
that each Lender and the Administrative Agent shall take reasonable steps to
ensure that the Information is not available to any employee, director, or
officer of an Affiliate engaged in trading securities or commodities, (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 13.23, to
(A) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement, (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Parent, the Borrower or Borrower Subsidiary and its
obligations or (C) any credit insurance provider relating to the Borrower and
the Obligations, (g) with the prior written consent of the Borrower, (h) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section 13.23 or (B) becomes available to the Administrative
Agent or any Lender on a non-confidential basis from a source other than the
Parent, the Borrower or Borrower Subsidiary or any of their directors, officers,
employees or agents, including accountants, legal counsel and other advisors,
(i) to rating agencies if requested or required by such agencies in connection
with a rating relating to the Loans or Commitments hereunder, or (j) to entities
which compile and publish information about the syndicated loan market, provided
that only basic information about the pricing and structure of the transaction
evidenced hereby may be disclosed pursuant to this subsection (j). For purposes
of this Section 13.23, “Information” means all information received from the
Parent, the Borrower or Borrower Subsidiary or from any other Person on behalf
of the Parent, the Borrower or Borrower Subsidiary relating to the Parent, the
Borrower or Borrower Subsidiary or any of their respective businesses, other
than any such information that is available to the Administrative Agent or
Lender on a non-confidential basis prior to disclosure by the Parent, the
Borrower or any Borrower Subsidiary or from any other Person on behalf of the
Parent, the Borrower or Borrower Subsidiary.

[SIGNATURE PAGES TO FOLLOW]

 

-96-



--------------------------------------------------------------------------------

This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.

 

“BORROWER” KCG AMERICAS LLC By:

/s/ John Hestvik

Name: John Hestvik Title: Managing Director “GUARANTOR” KCG HOLDINGS, INC. By:

/s/ Steffen Parratt

Name: Steffen Parratt Title: Chief Financial Officer

 

S-1



--------------------------------------------------------------------------------

“ADMINISTRATIVE AGENT AND LENDERS”

BMO HARRIS BANK N.A., as Administrative Agent, as Swing Line Lender, as a
Lender, and as Settlement Bank

By:

/s/ Adam Tarr

Name: Adam J. Tarr Title: Vice President

 

S-2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:

/s/ Shubhashis De

Name: Shubhashis De Title: Vice President

 

S-3



--------------------------------------------------------------------------------

BNP PARIBAS By:

/s/ David Seaman

Name: David Seaman Title: Director By:

/s/ Frank Chiofalo

Name: Frank Chiofalo Title: Vice President

 

S-4



--------------------------------------------------------------------------------

THE PRIVATE BANK AND TRUST COMPANY By:

/s/ Michael King

Name: Michael King Title: Managing Director

 

S-5



--------------------------------------------------------------------------------

SIGNATURE BANK By:

/s/ Susan M. Duggan

Name: Susan M. Duggan Title: Vice President

 

S-6



--------------------------------------------------------------------------------

EXHIBIT A-1

NOTICE OF BORROWING

(REVOLVING A LOANS)

Date:             ,         

 

To: BMO Harris Bank N.A., as Administrative Agent for the Lenders party to the
Credit Agreement dated as of June 5, 2015 (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”), among KCG Americas LLC, the
Guarantors party thereto, certain Lenders which are signatories thereto, and BMO
Harris Bank N.A., as Administrative Agent

Ladies and Gentlemen:

The undersigned, KCG Americas LLC (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 1.4 of the Credit
Agreement, of the Borrowing specified below:

1. The Business Day of the proposed Borrowing is             ,         .

2. The aggregate amount of the proposed Borrowing is $        .

3. The Borrowing is to be comprised of $         of [Base Rate] [Eurodollar]
Loans.

[4. The duration of the Interest Period for the Eurodollar Loans included in the
Borrowing shall be                      months.]

[5. The proposed Borrowing shall be a Customer Loan secured by Customer’s
Securities.]

[5. The proposed Borrowing shall be a Firm Loan secured by Firm Securities.]

[5. The proposed Borrowing shall be a Non-Customer Loan secured by
Non-Customer’s Securities.]

For new value received the undersigned hereby pledges and grants to the
Administrative Agent a security interest in the securities and other Property
being delivered to the Accounts and, to the extent that the Loan requested
hereby is funded prior to receipt of such securities and Property, listed on the
schedules attached hereto, and confirms a pledge of and security interest in the
same now in effect in favor of the Administrative Agent, together with all
rights related thereto and all proceeds thereof pursuant to the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

(a) the representations and warranties of the Borrower contained in Section 6 of
the Credit Agreement are true and correct in all material respects as though
made on and as of such date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct in
all material respects as of such date); provided, that with respect to any
representation or warranty that is qualified by materiality or Material Adverse
Effect, such representation or warranty shall be true and correct as of such
date (except to the extent such representations and warranties relate to an
earlier date, in which case they are true and correct as of such date);

(b) no Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing;

(c) the aggregate principal amount of all Loans outstanding does not exceed the
Commitments;

(d) the aggregate principal amount of the Revolving A Loans outstanding does not
exceed the Borrowing Base A; and

(e) if the proposed Borrowing consists of:

(i) Customer Loans, the aggregate principal amount of Customer Loans after
giving effect to such proposed Borrowing shall not exceed the Customer Loan
Limit;

(ii) Firm Loans, the aggregate principal amount of Firm Loans after giving
effect to proposed Borrowing shall not exceed the Firm Loan Limit; or

(iii) Non-Customer Loans, the aggregate principal amount of Non-Customer Loans
after giving effect to such proposed Borrowing shall not exceed the Non-Customer
Loan Limit.

(f) Schedule I attached hereto sets forth data and computations evidencing the
Borrowing Base A, all of such data and computations are true, correct and
complete and have been made in accordance with the relevant Sections of the
Credit Agreement.

 

KCG AMERICAS LLC By

 

Name

 

Title

 

 

-2-



--------------------------------------------------------------------------------

SCHEDULE I

BORROWING BASE A

 

-3-



--------------------------------------------------------------------------------

EXHIBIT A-2

NOTICE OF BORROWING

(REVOLVING B LOANS)

Date:             ,         

 

To: BMO Harris Bank N.A., as Administrative Agent for the Lenders party to the
Credit Agreement dated as of June 5, 2015 (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”), among KCG Americas LLC, the
Guarantors party thereto, certain Lenders which are signatories thereto, and BMO
Harris Bank N.A., as Administrative Agent

Ladies and Gentlemen:

The undersigned, KCG Americas LLC (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 1.4 of the Credit
Agreement, of the Borrowing specified below:

 

  1. The Business Day of the proposed Borrowing is             ,         .

 

  2. The aggregate amount of the proposed Borrowing is $        .

 

  3. The Borrowing is to be comprised of $         of Base Rate Loans.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

(a) the representations and warranties of the Borrower contained in Section 6 of
the Credit Agreement are true and correct in all material respects as though
made on and as of such date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct in
all material respects as of such date); provided, that with respect to any
representation or warranty that is qualified by materiality or Material Adverse
Effect, such representation or warranty shall be true and correct as of such
date (except to the extent such representations and warranties relate to an
earlier date, in which case they are true and correct as of such date);



--------------------------------------------------------------------------------

(b) no Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing;

(c) the aggregate principal amount of all Loans outstanding does not exceed the
Commitments;

(d) the aggregate principal amount of the Revolving B Loans outstanding does not
exceed the Borrowing Base B.

(e) Schedule I attached hereto sets forth data and computations evidencing the
Borrowing Base B, all of such data and computations are true, correct and
complete and have been made in accordance with the relevant Sections of the
Credit Agreement.

 

KCG AMERICAS LLC By:

 

Name:

 

Title:

 

 

-2-



--------------------------------------------------------------------------------

SCHEDULE I

BORROWING BASE B

 

BORROWING BASE B

Previous month 10th lowest Eligible NSCC Margin Deposit

                (a)    

 

 

 

Current Eligible NSCC Margin Deposit

                (b)    

 

 

 

(b) less (a)

  0  (c)    

 

 

 

Borrowing availability (80% of (c))

  0  (d)    

 

 

 

Number of days over last 90 days with Borrowing Base B loan outstanding

  

 

 

    (must be less than 30)   

This Borrowing must be repaid no later than:

  

 

 

    (5 business days from today)   



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF CONTINUATION/CONVERSION

Date:             ,         

 

To: BMO Harris Bank N.A., as Administrative Agent for the Lenders party to the
Credit Agreement dated as of June 5, 2015 (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”), among KCG Capital Americas
LLC, the Guarantors party thereto, certain Lenders which are signatories
thereto, and BMO Harris Bank N.A., as Administrative Agent

Ladies and Gentlemen:

The undersigned, KCG Americas LLC (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 1.4 of the Credit
Agreement, of the [conversion] [continuation] of the Loans specified herein,
that:

1. The conversion/continuation Date is             ,         .

2. The aggregate amount of the Revolving Loans to be [converted] [continued] is
$        .

3. The Loans are to be [converted into] [continued as] [Eurodollar] [Base Rate]
Loans.

4. [If applicable:] The duration of the Interest Period for the Revolving Loans
included in the [conversion] [continuation] shall be              months.

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed conversion/continuation date,
before and after giving effect thereto and to the application of the proceeds
therefrom:

(a) the representations and warranties of the Borrower contained in Section 6 of
the Credit Agreement are true and correct in all material respects as though
made on and as of such date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct in
all material respects as of such date); provided, (i) that with respect to any
representation or warranty that is qualified by materiality or Material Adverse
Effect, such representation or warranty shall be true and correct as of said
time, except to the extent the same expressly relate to an earlier date and
(ii) that this condition shall not apply to the conversion of an outstanding
Eurodollar Loan to a Base Rate Loan; and

(b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion] [continuation].



--------------------------------------------------------------------------------

KCG AMERICAS LLC By:

 

Name:

 

Title:

 

 

-2-



--------------------------------------------------------------------------------

EXHIBIT C-1

REVOLVING NOTE

 

U.S. $                         , 20    

FOR VALUE RECEIVED, the undersigned, KCG Americas LLC, a Delaware limited
liability company (the “Borrower”), hereby severally promises to pay to
                     (the “Lender”) or its registered assigns on the Termination
Date of the hereinafter defined Credit Agreement, at the principal office of the
Administrative Agent in Chicago Illinois (or such other location as the
Administrative Agent may designate to the Borrower), in immediately available
funds, the principal sum of                      Dollars ($        ) or, if
less, the aggregate unpaid principal amount of all Revolving Loans made by the
Lender to the Borrower pursuant to the Credit Agreement, together with interest
on the principal amount of each Revolving Loan from time to time outstanding
hereunder at the rates, and payable in the manner and on the dates, specified in
the Credit Agreement.

This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of June 5, 2015, among the Borrower, the Guarantors party thereto, the
Lenders, and BMO Harris Bank N.A., as Administrative Agent (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), and
this Note and the holder hereof are entitled to all the benefits and security
provided for thereby or referred to therein, to which Credit Agreement reference
is hereby made for a statement thereof. All defined terms used in this Note,
except terms otherwise defined herein, shall have the same meaning as in the
Credit Agreement. This Note shall be governed by and construed in accordance
with the internal laws of the State of Illinois.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

To the extent any provision of this Note is inconsistent with, or conflicts
with, any provision of the Credit Agreement, the Credit Agreement shall control.

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

KCG AMERICAS LLC By:

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT C-2

SWING NOTE

 

U.S. $                         , 20    

FOR VALUE RECEIVED, the undersigned, KCG Americas LLC, a Delaware limited
liability company (the “Borrower”), hereby severally promises to pay to BMO
Harris Bank N.A. (the “Lender”) or its registered assigns on the Termination
Date of the hereinafter defined Credit Agreement, at the principal office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower), in immediately available
funds, the principal sum of                      Dollars ($        ) or, if
less, the aggregate unpaid principal amount of all Swing Loans made by the
Lender to the Borrower pursuant to the Credit Agreement, together with interest
on the principal amount of each Swing Loan from time to time outstanding
hereunder at the rates, and payable in the manner and on the dates, specified in
the Credit Agreement.

This Note is the Swing Note referred to in the Credit Agreement dated as of
June 5, 2015, among the Borrower, the Lenders, and BMO Harris Bank N.A., as
Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”), and this Note and the holder hereof are entitled
to all the benefits and security provided for thereby or referred to therein, to
which Credit Agreement reference is hereby made for a statement thereof. All
defined terms used in this Note, except terms otherwise defined herein, shall
have the same meaning as in the Credit Agreement. This Note shall be governed by
and construed in accordance with the internal laws of the State of Illinois.

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

To the extent any provision of this Note is inconsistent with, or conflicts
with, any provision of the Credit Agreement, the Credit Agreement shall control.

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

KCG AMERICAS LLC By:

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT D

KCG AMERICAS LLC

COMPLIANCE CERTIFICATE

 

To: BMO Harris Bank N.A., as

Administrative Agent under, and the

Lenders party to, the Credit Agreement

described below

This Compliance Certificate is furnished to the Administrative Agent, and the
Lenders pursuant to that certain Credit Agreement dated as of June 5, 2015,
among us (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”). Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                      of KCG Americas LLC (the
“Borrower”);

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower during the accounting period covered by the
attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;

4. The financial statements required by Section 8.5 of the Credit Agreement and
being furnished to you concurrently with this Compliance Certificate are true,
correct and complete as of the date and for the periods covered thereby;

5. Schedule I hereto sets forth financial data and computations evidencing the
Parent’s and the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement;

6. Schedule II hereto lists exchange traded funds that shall be designated as
Approved ETFs or Leverage ETFs, and each such fund satisfies the definition of
an Approved ETF or Leverage ETF, as applicable; and



--------------------------------------------------------------------------------

7. Schedule III hereto lists Persons that the Borrower wishes to designate as a
Disqualified Assignee, and each such Person is not a commercial bank or any
Affiliate thereof.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of              201    .

 

KCG AMERICAS LLC By:

 

Name:

 

Title:

 

 

-2-



--------------------------------------------------------------------------------

SCHEDULE I

TO COMPLIANCE CERTIFICATE

KCG AMERICAS LLC

COMPLIANCE CALCULATIONS

FOR CREDIT AGREEMENT

DATED AS OF JUNE 5, 2015

CALCULATIONS AS OF             , 201  

 

 

 

 

A.

Minimum Total Regulatory Capital (Section 8.21(a)

1.

Total Regulatory Capital

$                        

2.

Line A1 shall not be less than

$ 650,000,000   

3.

The Borrower is in compliance (circle yes or no)

  yes/no   

B.

Maximum Total Assets to Total Regulatory Capital Ratio (Section 8.21(b))

1.

Total assets

$                        

2.

Allowable Receivables

$                        

3.

Cash

$                        

4.

Cash Equivalents

$                        

5.

Rebate Receivables

$                        

6.

Sum of Lines B2, B3, B4 and B5

$                        

7.

Securities and options sold, but not yet purchased

$                        

8.

Line B1 plus Line B7 minus Line B6

$                        

9.

Total Regulatory Capital

$                        

10.

Ratio of Line B8 to line B9

       to        

11.

Line B10 ratio must not be more than

  20.0 to 1.0   

12.

The Borrower is in compliance (circle yes or no)

  yes / no   



--------------------------------------------------------------------------------

C.

Minimum Excess Net Capital (Section 8.21(c))

1.

Excess Net Capital

$                        

2.

Line C1 shall not be less than

$ 75,000,000   

3.

The Borrower is in compliance (circle yes or no)

  yes/no   

D.

Liquidity (Section 8.21(d))

1.

Unencumbered marketable securities

$                        

2.

Unencumbered cash

$                        

3.

NSCC Margin Deposits1

$                        

4.

Sum of Lines D1, D2 and D3

$                        

5.

Unsecured Indebtedness

$                        

6.

Ratio of Line D4 to line D5

       to        

7.

Line D6 ratio must not be less than

  1.0 to 1.0   

8.

The Borrower is in compliance (circle yes or no)

  yes / no   

E.

Minimum Tangible Net Worth (Section 8.21(e))

1.

Tangible Net Worth of Parent

$                        

2.

Line H1 shall not be less than

$ 900,000,000   

3.

Parent is in compliance (circle yes or no)

  yes / no   

 

1 Solely to the extent of the lesser of (x) the amount, if any, by which the
Borrowing Base B at such time exceeds the aggregate outstanding amount of
Revolving B Loans and (y) the Unused Commitments.

 

-2-



--------------------------------------------------------------------------------

SCHEDULE II

TO COMPLIANCE CERTIFICATE

KCG AMERICAS LLC

APPROVED ETFS / LEVERAGED ETFS

 

SYMBOL

 

BLOOMBERG

UNIQUE

ID

 

NUMBER

OF

HOLDINGS

 

ADV

(3M)

 

DESCRIPTION

 

APPROVED

ETF

(YES / NO)

 

LEVERAGED

ETF 2X

(YES/NO)

 

LEVERAGED

ETF 3X

(YES / NO)

                                                                     



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and

 

2 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

3 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

4 Select as appropriate.

5

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.   Assignor[s]:   

 

       

 

     [Assignor [is] [is not] a Defaulting Lender]    2.   Assignee[s]:   

 

       

 

     [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender] 3.   Borrower: KCG Americas LLC    4.   Administrative Agent: BMO Harris
Bank N.A., as the administrative agent under the Credit Agreement 5.   Credit
Agreement: Credit Agreement dated as of              among KCG Americas LLC, the
Lenders parties thereto, and BMO Harris Bank N.A., as Administrative Agent 6.  
Assigned Interest[s]:

 

ASSIGNOR[S]6

  

ASSIGNEE[S]7

   AGGREGATE AMOUNT OF
COMMITMENT/LOANS FOR  ALL
LENDERS8      AMOUNT OF
COMMITMENT/LOANS
ASSIGNED8      PERCENTAGE ASSIGNED
OF COMMITMENT/
LOANS9         $                    $                           %        $
                   $                           %        $                    $
                          % 

 

[7.   Trade Date:                     ]10

 

 

6 List each Assignor, as appropriate.

7 List each Assignee, as appropriate.

8 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

9 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

-2-



--------------------------------------------------------------------------------

Effective Date:             , 20     [To be inserted by Administrative Agent and
which shall be the effective date of recordation of transfer in the register
therefor.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]11 By

 

Name

 

Title

 

[NAME OF ASSIGNOR] By

 

Name

 

Title

 

ASSIGNEE[S]12 [NAME OF ASSIGNEE] By

 

Name

 

Title

 

[NAME OF ASSIGNEE] By

 

Name

 

Title

 

 

11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

12 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

-3-



--------------------------------------------------------------------------------

[Consented to and]13 Accepted:

 

BMO HARRIS BANK N.A., as

Administrative Agent

By

 

Name

 

Title

 

[Consented to:]14 [NAME OF RELEVANT PARTY] By

 

Name

 

Title

 

 

13 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

14 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender) is required by the terms of the Credit Agreement.

 

-4-



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

SECTION 1. REPRESENTATIONS AND WARRANTIES.

Section 1.1. Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

Section 1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 13.2(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 13.2(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.5 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not



--------------------------------------------------------------------------------

taking action under the Loan Documents, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

 

SECTION 2. PAYMENTS.

From and after the Effective Date, the Administrative Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

 

SECTION 3. GENERAL PROVISIONS.

This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of Illinois.

 

-2-



--------------------------------------------------------------------------------

EXHIBIT F

KCG AMERICAS LLC

COMMITMENT AMOUNT INCREASE REQUEST

            ,         

 

To: BMO Harris Bank N.A., as Administrative Agent for the Lenders party to the
Credit Agreement dated as of June 5, 2015 (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”), among KCG Americas LLC, the
Guarantors party thereto, certain Lenders which are signatories thereto, and BMO
Harris Bank N.A., as Administrative Agent.

Ladies and Gentlemen:

The Borrower hereby refers to the Credit Agreement and requests that the
Administrative Agent consent to an increase in the aggregate Commitments (the
“Commitment Amount Increase”), in accordance with Section 1.1(b) of the Credit
Agreement, to be effected by [an increase in the Commitment of [name of existing
Lender] [the addition of [name of new Lender] (the “New Lender”) as a Lender
under the terms of the Credit Agreement]. Capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement.

After giving effect to such Commitment Amount Increase, the Commitment of the
[Lender] [New Lender] shall be $        .

[Include paragraphs 1-4 for a New Lender]

1. The New Lender hereby confirms that it has received a copy of the Loan
Documents and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Loans and other extensions of credit thereunder.
The New Lender acknowledges and agrees that it has made and will continue to
make, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, its own credit analysis and decisions relating to the Credit
Agreement. The New Lender further acknowledges and agrees that the
Administrative Agent has not made any representations or warranties about the
credit worthiness of the Borrower or any other party to the Credit Agreement or
any other Loan Document or with respect to the legality, validity, sufficiency
or enforceability of the Credit Agreement or any other Loan Document or the
value of any security therefor.

2. Except as otherwise provided in the Credit Agreement, effective as of the
date of acceptance hereof by the Administrative Agent, the New Lender (i) shall
be deemed



--------------------------------------------------------------------------------

automatically to have become a party to the Credit Agreement and have all the
rights and obligations of a “Lender” under the Credit Agreement as if it were an
original signatory thereto and (ii) agrees to be bound by the terms and
conditions set forth in the Credit Agreement as if it were an original signatory
thereto.

3. The New Lender shall deliver to the Administrative Agent an Administrative
Questionnaire.

4. The New Lender has delivered, if appropriate, to the Borrower and the
Administrative Agent (or is delivering to the Borrower and the Administrative
Agent concurrently herewith) the tax forms referred to in Section 13.1 of the
Credit Agreement.

THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION UNDER, AND SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
ILLINOIS.

The Commitment Amount Increase shall be effective when the executed consent of
the Administrative Agent is received or otherwise in accordance with
Section 1.1(b) of the Credit Agreement, but not in any case prior to
            ,         . It shall be a condition to the effectiveness of the
Commitment Amount Increase that all expenses referred to in Section 1.1(b) of
the Credit Agreement shall have been paid.

The Borrower hereby certifies that no Default or Event of Default has occurred
and is continuing.

 

-2-



--------------------------------------------------------------------------------

Please indicate the Administrative Agent’s consent to such Commitment Amount
Increase by signing the enclosed copy of this letter in the space provided
below.

 

Very truly yours, KCG AMERICAS LLC By:

 

Name:

 

Title:

 

[NEW OR EXISTING LENDER INCREASING COMMITMENTS] By:

 

Name:

 

Title:

 

 

The undersigned hereby consents on this      day of             ,          to
the above-requested Commitment Amount Increase.

BMO HARRIS BANK N.A.,

as Administrative Agent

By:

 

Name:

 

Title:

 

 

-3-



--------------------------------------------------------------------------------

EXHIBIT G

CERTIFICATE RE: NSCC MARGIN DEPOSITS

CERTIFICATE RE: ELIGIBLE NSCC MARGIN DEPOSITS

Pursuant to Section 8.5(e) of the Credit Agreement, dated as of June 5, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms defined therein being used herein as therein defined), among
KCA Americas LLC (the “Borrower”), the Guarantors from time to time party
thereto, the Lenders party thereto, and BMO Harris Bank N.A., as Administrative
Agent (the “Administrative Agent”), the undersigned hereby certifies that the
Eligible NSCC Margin Deposits in effect for each Business Day in the most
recently ended calendar month were as described on the schedule attached hereto.

IN WITNESS WHEREOF, the undersigned has hereunto set my name as of the date set
forth below.

Date:             , 201  

 

KCG AMERICAS LLC By:

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

SCHEDULE

ELIGIBLE NSCC MARGIN DEPOSITS

 

Date of Business Day

   Eligible NSCC
Margin Deposits      $                                $                         
      $                                $                                $
                               $                                $
                               $                                $
                               $                                $
                               $                                $
                               $                                $
                               $                                $
                               $                                $
                               $                                $
                           

10th Lowest Eligible NSCC Margin Deposits during the calendar month

   $                            